EXHIBIT 10.1

 

 

FIRST AMENDMENT

 

Dated as of September 6, 2019

 

by and among

 

CANTEL MEDICAL CORP.,

 

and,

 

CERTAIN SUBSIDIARIES OF CANTEL MEDICAL CORP. IDENTIFIED HEREIN,

 

as the Borrowers

 

CERTAIN SUBSIDIARIES OF CANTEL MEDICAL CORP. IDENTIFIED HEREIN,

 

as the Guarantors,

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent, Swing Line Lender and L/C Issuer,

 

JPMORGAN CHASE BANK, N.A. and WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Co-Syndication Agents,

 

MUFG BANK, LTD., as Documentation Agent,

 

and

 

THE OTHER LENDERS PARTY HERETO

 

Arranged By:

 

BofA SECURITIES, INC., JPMORGAN CHASE BANK, N.A. and WELLS FARGO SECURITIES,
LLC,

 

as Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------



 

THIS FIRST AMENDMENT (this “Amendment”) dated as of September 6, 2019, is by and
among CANTEL MEDICAL CORP., a Delaware corporation (the “Company”), the
Guarantors identified on the signature pages hereto, the Lenders identified on
the signature pages hereto and Bank of America, N.A., in its capacity as
Administrative Agent (in such capacity, the “Administrative Agent”), Swing Line
Lender and L/C Issuer.

 

W I T N E S S E T H

 

WHEREAS, revolving credit and term loan facilities have been extended to the
Borrowers pursuant to the Fourth Amended and Restated Credit Agreement dated as
of June 28, 2018, among the Company, the Guarantors identified therein, the
Lenders identified therein and the Administrative Agent (as amended, modified,
supplemented, increased and extended from time to time prior to the date hereof,
the “Credit Agreement”);

 

WHEREAS, the Company, certain other Loan Parties identified on the signature
pages thereto and the Administrative Agent entered into that certain Fourth
Amended and Restated Security Agreement, dated as of June 28, 2018 (as amended,
modified, supplemented, increased and extended from time to time prior to the
date hereof, the “Security Agreement”) in favor of the Administrative Agent, for
the benefit of the holders of the Secured Obligations; and

 

WHEREAS, the Company has requested certain modifications to the Credit Agreement
and the Security Agreement and the Administrative Agent, the Lenders, the Swing
Line Lender and the L/C Issuer have agreed to the requested modifications to the
Credit Agreement and the Security Agreement on the terms and conditions set
forth herein.

 

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.                                      Defined Terms.  Capitalized terms used
herein but not otherwise defined herein shall have the meanings provided to such
terms in the Credit Agreement (as amended hereby).

 

2.                                      Amendments to the Credit Agreement.

 

(a)                                 The Credit Agreement is hereby amended in
its entirety to read in the form attached hereto as Exhibit A.

 

(b)                                 The Schedules to the Credit Agreement are
hereby amended in their entirety to read in the form attached hereto as
Exhibit B.

 

(c)                                  Exhibits 2.02 and 2.05 to the Credit
Agreement are hereby amended in their entirety to read in the form attached
hereto as Exhibit C and Exhibit D, respectively.

 

(d)                                 No other Exhibit to the Credit Agreement
shall be modified or otherwise affected hereby.

 

1

--------------------------------------------------------------------------------



 

3.                                      Amendment to the Security Agreement. 
Section 16 of the Security Agreement is amended in its entirety to read as
follows:

 

16.                               Governing Law; Submission to Jurisdiction;
Venue; WAIVER OF JURY TRIAL; Acknowledgement Regarding any Supported QFCs.  The
terms of Sections 11.14, 11.15 and 11.21 of the Credit Agreement with respect to
governing law, submission to jurisdiction, venue, waiver of jury trial and
acknowledgement regarding any Supported QFCs are incorporated herein by
reference, mutatis mutandis, and the parties hereto agree to such terms.

 

4.                                      Conditions Precedent.  This Amendment
shall become effective as of the date hereof upon satisfaction of the following
conditions precedent:

 

(a)                                 Receipt by the Administrative Agent of
executed counterparts of this Amendment duly executed by a Responsible Officer
of each Loan Party, the Administrative Agent, the Lenders, the Swing Line Lender
and the L/C Issuer.

 

(b)                                 Receipt by the Administrative Agent of a
Note duly executed by a Responsible Officer of the Company in favor of each
Lender that has requested a Note at least three (3) Business Days prior to the
date hereof from the Company.

 

(c)                                  Receipt by the Administrative Agent of
customary opinions of legal counsel to the Loan Parties, addressed to the
Administrative Agent and each Lender, dated as of the First Amendment Effective
Date.

 

(d)                                 There shall not have occurred a material
adverse change in the business, assets, liabilities (actual or contingent),
operations or condition (financial or otherwise) of the Company and its
Subsidiaries, taken as a whole, since July 31, 2018.

 

(e)                                  Receipt by the Administrative Agent of the
following:

 

(i)                                     copies of the Organization Documents of
each Loan Party certified by a secretary or assistant secretary of such Loan
Party to be true and correct as of the First Amendment Effective Date; provided,
however, that any Organization Documents filed on or after August 1, 2011 shall
be certified to be true and complete as of a recent date by the appropriate
Governmental Authority of the state or other jurisdiction of its incorporation
or organization, where applicable;

 

(ii)                                  such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Administrative Agent may reasonably require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which such Loan Party is a party; and

 

(iii)                               such documents and certifications as the
Administrative Agent may reasonably require to evidence that each Loan Party is
duly organized or formed, and is validly existing, in good standing (to the
extent such concept or a similar concept exists under the laws of the applicable
jurisdiction) and qualified to engage in business in its state of organization
or formation;

 

provided that, in lieu of delivering the Organization Documents required by
clause (e)(i), the Company may deliver a certificate of a Responsible Officer
certifying that there have been no amendments to those Organization Documents
previously delivered to the Administrative Agent pursuant to
Section 5.01(d)(i) of the Credit Agreement.

 

2

--------------------------------------------------------------------------------



 

(f)                                   Receipt by the Administrative Agent of a
certificate signed by a Responsible Officer of the Company certifying that the
conditions specified in Section 4(d) of this Amendment and Sections 5.02(a) and
(b) of the Credit Agreement (as amended hereby) have been satisfied.

 

(g)                                  Upon the reasonable request of any Lender
made at least ten (10) Business Days prior to the First Amendment Effective
Date, the Company shall have provided to such Lender the documentation and other
information so requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including the PATRIOT Act, in each
case at least three (3) Business Days prior to the Closing Date.

 

(h)                                 The Borrower shall have paid all accrued
fees and interest under the Credit Agreement as of the date of this Amendment.

 

(i)                                     Receipt by the Administrative Agent, the
Arranger and the Lenders of any fees required to be paid on or before the date
hereof in accordance with the terms of the Fee Provision.

 

(j)                                    The Company shall have paid all fees,
charges and disbursements of counsel to the Administrative Agent (directly to
such counsel if requested by the Administrative Agent) to the extent invoiced at
least two (2) Business Days prior to the First Amendment Effective Date, plus
such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Company and the Administrative Agent).

 

Without limiting the generality of the provisions of the last paragraph of
Section 10.03 of the Credit Agreement, for purposes of determining compliance
with the conditions specified in this Section 4, each Lender that has signed
this Amendment shall be deemed to have consented to, approved or accepted or to
be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed First Amendment Effective Date specifying its objection thereto.

 

5.                                      Amendment is a Loan Document.  This
Amendment is a Loan Document and all references to a “Loan Document” in the
Credit Agreement and the other Loan Documents (including, without limitation,
all such references in the representations and warranties in the Credit
Agreement and the other Loan Documents) shall be deemed to include this
Amendment.

 

6.                                      Representations and Warranties.  Each
Loan Party represents and warrants to the Administrative Agent and each Lender
that (a) the representations and warranties of each Loan Party contained in
Article VI of the Credit Agreement (as amended hereby) or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, are true and correct in all material
respects (or if such representation and warranty is qualified by materiality or
Material Adverse Effect, it is true and correct) on and as of the date hereof,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects (or if such representation and warranty is qualified by materiality or
Material Adverse Effect, it is true and correct) as of such earlier date and
(b) no Default has occurred and is continuing.

 

7.                                      Reaffirmation of Obligations.  Each Loan
Party (a) acknowledges and consents to all of the terms and conditions of this
Amendment and the incurrence of Indebtedness and other transactions contemplated
hereby, (b) affirms all of its obligations under the Credit Agreement (as
amended hereby) and

 

3

--------------------------------------------------------------------------------



 

the other Loan Documents and (c) agrees that this Amendment and all documents
executed in connection herewith do not operate to reduce or discharge such Loan
Party’s obligations under the Loan Documents.

 

8.                                      Reaffirmation of Security Interests. 
Each Loan Party (a) agrees that, notwithstanding the effectiveness of this
Amendment, the Security Agreement and each of the other Collateral Documents
continue to be in full force and effect and are not impaired or adversely
affected in any manner whatsoever, (b) confirms its Guaranty and its grant of a
security interest pursuant to the Collateral Documents in its assets that
constitute Collateral as collateral therefor, all as provided in the Loan
Documents as originally executed and (c) acknowledges that such Guaranty and
grant continues in full force and effect in respect of, and to secure, the
Obligations under the Credit Agreement and the other Loan Documents.

 

9.                                      New Lenders.

 

(a)                                 By execution of this Amendment, each Person
identified as a “Lender” on the signature pages hereto that is not already a
Lender under the Credit Agreement (each such Person, a “New Lender”) hereby
(i) acknowledges, agrees and confirms that, by its execution of this Amendment,
such New Lender shall be deemed to be a party to the Credit Agreement as of the
First Amendment Effective Date and a “Lender” for all purposes of the Credit
Agreement and the other Loan Documents and shall have all of the rights and
obligations of a Lender thereunder, and (ii) agrees to provide Commitments in
the amounts set forth on Schedule 2.01 attached hereto.  Each New Lender hereby
ratifies, as of the First Amendment Effective Date, and agrees to be bound by,
all of the terms, provisions and conditions applicable to Lenders contained in
the Credit Agreement (as amended hereby).  Each New Lender acknowledges that it
has a participation interest in each Letter of Credit issued prior to the First
Amendment Effective Date and any drawings thereunder.

 

(b)                                 Each New Lender (i) represents and warrants
that (A) it has full power and authority, and has taken all action necessary, to
execute and deliver this Amendment and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (B) it
meets the requirements to be an assignee under Section 11.06(b)(iii) and (v) of
the Credit Agreement (subject to such consents, if any, as may be required under
Section 11.06(b)(iii) of the Credit Agreement), (C) from and after the First
Amendment Effective Date, it shall be bound by the provisions of the Credit
Agreement (including, from and after the First Amendment Effective Date, as
amended hereby) as a Lender thereunder and shall have the obligations of a
Lender thereunder, (D) it is sophisticated with respect to its decision to enter
into this Amendment and to become a Lender under the Credit Agreement and either
it, or the Person exercising discretion in making its decision to enter into
this Amendment and to become a Lender under the Credit Agreement, is experienced
in transactions of such type, (E) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to
Section 6.05 or Section 7.01 thereof, as applicable, and such other documents
and information as it deems appropriate to make its own credit analysis and
decision to enter into this Agreement and to become a Lender under the Credit
Agreement, (F) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Amendment and to become a Lender under the Credit
Agreement, and (G) if it is a Foreign Lender, it has delivered any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by such New Lender; and (ii) agrees that (A) it
will, independently and without reliance on the Administrative Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (B) it will perform

 

4

--------------------------------------------------------------------------------



 

in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

(c)                                  Each Loan Party agrees that, as of the
First Amendment Effective Date, each New Lender shall be a party to the Credit
Agreement and a “Lender” for all purposes of the Credit Agreement and the other
Loan Documents and shall have the rights and obligations of a Lender thereunder.

 

(d)                                 The address of each New Lender for purposes
of Section 11.02 of the Credit Agreement is as set forth in such New Lender’s
Administrative Questionnaire delivered by such New Lender to the Administrative
Agent on or before the First Amendment Effective Date, or such other address as
shall be designated by such New Lender in accordance with Section 11.02 of the
Credit Agreement.

 

10.                               Exiting Lender; Reallocation. On the First
Amendment Effective Date, the Loans and Commitments made by the Lenders
(including the Loans and Commitments of KeyBank National Association (the
“Exiting Lender”)) under the Credit Agreement shall be re-allocated and restated
among the Lenders so that, and Loans and Commitments shall be made by the
Lenders so that, as of the First Amendment Effective Date, the respective
Commitments of the Lenders shall be as set forth on Schedule 2.01 attached
hereto.  After giving effect to this Amendment, the Exiting Lender shall no
longer (i) have any Commitments or outstanding Loans under the Credit Agreement,
(ii) be a Lender under the Credit Agreement or (iii) have any rights or
obligations with respect to being a Lender, except for those that expressly
survive termination of the Credit Agreement or termination of any Commitments
thereunder (including, without limitation, the terms and provisions of
Section 11.04 of the Credit Agreement).  The Exiting Lender joins in the
execution of this Amendment solely for purposes of consenting to this Amendment
and acknowledging and consenting to the assignment and reallocation of its
Commitments and Loans under the Credit Agreement.  Concurrently with the
effectiveness of this Amendment, the Exiting Lender shall have received payment
in full for all outstanding Obligations owing to it under the Credit Agreement. 
Notwithstanding anything in the Credit Agreement or any other Loan Document to
the contrary, the parties hereto hereby acknowledge and agree that all
assignments and reallocations of Loans and Commitments pursuant to this
Section 10 shall be deemed to be assignments made subject to and in compliance
with Section 11.06 of the Credit Agreement (including, without limitation, the
‘Standard Terms and Conditions’ applicable to Assignments and Assumptions).

 

11.                               No Other Changes.  Each of the parties hereto
hereby acknowledges and agrees that, for the purposes of implementing the
amendment of the Credit Agreement in its entirety to read in the form attached
hereto as Exhibit A, as set forth in Section 2 hereof, the Administrative Agent,
the Swing Line Lender, the L/C Issuer and the Lenders party to this Agreement,
constituting all of the “Lenders” under the Credit Agreement immediately prior
to the First Amendment Effective Date, hereby ratify, affirm and consent to the
amendment of the Credit Agreement in all respects in the form attached hereto as
Exhibit A, including without limitation, waiving any provision of the Credit
Agreement which would restrict or prohibit such amendment, and agreeing to the
incurrence of the Delayed Draw Term Loans.  Except as modified hereby, all of
the terms and provisions of the Loan Documents shall remain in full force and
effect.

 

12.                               Counterparts; Delivery.  This Amendment may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  Delivery of an executed
counterpart of this Amendment by facsimile or other electronic imaging means
shall be effective as an original.

 

13.                               Governing Law.  THIS AMENDMENT AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE)

 

5

--------------------------------------------------------------------------------



 

BASED UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO ITS RULES PERTAINING TO CONFLICTS
OF LAWS OTHER THAN GENERAL OBLIGATIONS LAW SECTION 5-1401.

 

[SIGNATURE PAGES FOLLOW]

 

6

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the date first above written.

 

BORROWERS:

CANTEL MEDICAL CORP., a Delaware corporation

 

 

 

By:

/s/ George Fotiades

 

 

Name:

George Fotiades

 

 

Title:

President and Chief Executive Officer

 

 

GUARANTORS:

MEDIVATORS INC., a Minnesota corporation

 

 

 

 

By:

/s/ John Yasnowski

 

 

Name:

John Yasnowski

 

 

Title:

Assistant Secretary

 

 

 

MAR COR PURIFICATION, INC., a Pennsylvania corporation

 

 

 

 

By:

/s/ John Yasnowski

 

 

Name:

John Yasnowski

 

 

Title:

Treasurer

 

 

 

CROSSTEX INTERNATIONAL, INC., a New York corporation

 

 

 

 

By:

/s/ John Yasnowski

 

 

Name:

John Yasnowski

 

 

Title:

Treasurer

 

 

 

ACCUTRON, INC., an Arizona corporation

 

 

 

 

By:

/s/ John Yasnowski

 

 

Name:

John Yasnowski

 

 

Title:

Treasurer

 

 

 

SPS MEDICAL SUPPLY CORP., a New York corporation

 

 

 

 

By:

/s/ John Yasnowski

 

 

Name:

John Yasnowski

 

 

Title:

Treasurer

 

 

 

CANTEL MEDICAL INTERNATIONAL LLC, a Delaware corporation

 

By: CANTEL MEDICAL CORP., as sole member

 

 

 

 

By:

/s/ Seth Yellin

 

 

Name:

Seth Yellin

 

 

Title:

Executive Vice President, Strategy and Corporate Development

 

CANTEL MEDICAL CORP.

FIRST AMENDMENT

 

--------------------------------------------------------------------------------



 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

By:

/s/ Ronaldo Naval

 

 

Name:

Ronaldo Naval

 

 

Title:

Vice President

 

CANTEL MEDICAL CORP.

FIRST AMENDMENT

 

--------------------------------------------------------------------------------



 

LENDERS:

BANK OF AMERICA, N.A.,

 

as a Lender, L/C Issuer and Swing Line Lender

 

 

 

 

By:

/s/ Jana L. Baker

 

 

Name:

Jana L. Baker

 

 

Title:

Senior Vice President

 

CANTEL MEDICAL CORP.

FIRST AMENDMENT

 

--------------------------------------------------------------------------------



 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender

 

 

 

 

By:

/s/ Anthony Galea

 

 

Name:

Anthony Galea

 

 

Title:

Executive Director

 

CANTEL MEDICAL CORP.

FIRST AMENDMENT

 

--------------------------------------------------------------------------------



 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

By:

/s/ Teddy Koch

 

 

Name:

Teddy Koch

 

 

Title:

Director

 

CANTEL MEDICAL CORP.

FIRST AMENDMENT

 

--------------------------------------------------------------------------------



 

 

MUFG BANK, LTD.,

 

as a Lender

 

 

 

 

By:

/s/ Yao Wong

 

 

Name:

Yao Wong

 

 

Title:

Vice President

 

CANTEL MEDICAL CORP.

FIRST AMENDMENT

 

--------------------------------------------------------------------------------



 

 

SUNTRUST BANK,

 

as a Lender

 

 

 

 

By:

/s/ John Cappellari

 

Name:

John Cappellari

 

Title:

Director

 

CANTEL MEDICAL CORP.

FIRST AMENDMENT

 

--------------------------------------------------------------------------------



 

 

ROYAL BANK OF CANADA,

 

as a Lender

 

 

 

 

By:

/s/ Mustafa Topiwalla

 

Name:

Mustafa Topiwalla

 

Title:

Authorized Signatory

 

CANTEL MEDICAL CORP.

FIRST AMENDMENT

 

--------------------------------------------------------------------------------



 

 

CAPITAL ONE, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

By:

/s/ Tyler Furste

 

Name:

Tyler Furste

 

Title:

Its Duly Authorized Signatory

 

CANTEL MEDICAL CORP.

FIRST AMENDMENT

 

--------------------------------------------------------------------------------



 

 

TD BANK , N.A. ,

 

as a Lender

 

 

 

 

By:

/s/ Shreya Shah

 

Name:

Shreya Shah

 

Title:

Senior Vice President

 

CANTEL MEDICAL CORP.

FIRST AMENDMENT

 

--------------------------------------------------------------------------------



 

 

HSBC BANK USA, N.A.,

 

as a Lender

 

 

 

 

By:

/s/ Sailaja Siva

 

Name:

Sailaja Siva

 

Title:

Associate, Corporate Banking

 

CANTEL MEDICAL CORP.

FIRST AMENDMENT

 

--------------------------------------------------------------------------------



 

 

KEYBANK NATIONAL ASSOCIATION,

 

as an Exiting Lender

 

 

 

 

By:

/s/ Suzanne Valdivia

 

Name:

Suzanne Valdivia

 

Title:

Senior Vice President

 

CANTEL MEDICAL CORP.

FIRST AMENDMENT

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

AMENDED CREDIT AGREEMENT

 

[See attached.]

 

--------------------------------------------------------------------------------



 

Execution Version

 

Published CUSIP Numbers

Deal: 13809TAE2

Revolver: 13809TAF9

Term Loan: 13809TAG7

Delayed Draw Term Loan: [TBD]

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
(as amended by that certain First Amendment to Fourth Amended and Restated
Credit Agreement
dated as of September 6, 2019)

 

Dated as of June 28, 2018

 

among

 

CANTEL MEDICAL CORP.

 

and

 

CERTAIN SUBSIDIARIES OF CANTEL MEDICAL CORP. IDENTIFIED HEREIN,
as the Borrowers,

 

CERTAIN SUBSIDIARIES OF CANTEL MEDICAL CORP. IDENTIFIED HEREIN,
as the Guarantors,

 

BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION and JPMORGAN CHASE BANK, N.A.,
as Co-Syndication Agents,

 

MUFG BANK, LTD.,

as Documentation Agent,

 

and

 

THE OTHER LENDERS PARTY HERETO

 

Arranged By:

 

BofA Securities, Inc., Wells Fargo Securities, LLC and JPMorgan Chase Bank, N.A.
as Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

1

 

 

 

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

36

1.03

Accounting Terms

37

1.04

Rounding

38

1.05

Exchange Rates; Currency Equivalents

38

1.06

Additional Alternative Currencies

39

1.07

Change of Currency

40

1.08

Times of Day

40

1.09

Letter of Credit Amounts

40

1.10

Limited Condition Transactions

41

 

 

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

42

 

 

 

2.01

Revolving Loans, Term Loan and Delayed Draw Term Loan

42

2.02

Borrowings, Conversions and Continuations of Loans

42

2.03

Letters of Credit

44

2.04

Swing Line Loans

53

2.05

Prepayments

56

2.06

Termination or Reduction of Commitments

58

2.07

Repayment of Loans

59

2.08

Interest

60

2.09

Fees

60

2.10

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

61

2.11

Evidence of Debt

62

2.12

Payments Generally; Administrative Agent’s Clawback

62

2.13

Sharing of Payments by Lenders

64

2.14

Cash Collateral

65

2.15

Defaulting Lenders

66

2.16

Designated Borrowers

68

2.17

Incremental Facility Loans

69

 

 

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

71

 

 

 

3.01

Taxes

71

3.02

Illegality

76

3.03

Inability to Determine Rates

77

3.04

Increased Costs

78

3.05

Compensation for Losses

79

3.06

Mitigation Obligations; Replacement of Lenders

80

3.07

Successor LIBOR

80

3.08

Survival

82

 

 

ARTICLE IV GUARANTY

82

 

 

 

4.01

The Guaranty

82

4.02

Obligations Unconditional

83

4.03

Reinstatement

83

4.04

Certain Additional Waivers

84

4.05

Remedies

84

 

i

--------------------------------------------------------------------------------



 

4.06

Rights of Contribution

84

4.07

Guarantee of Payment; Continuing Guarantee

85

4.08

Keepwell

85

 

 

ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

85

 

 

 

5.01

Conditions of Initial Credit Extension

85

5.02

Conditions to all Credit Extensions

87

5.03

Conditions to Harmony Facilities

88

 

 

ARTICLE VI REPRESENTATIONS AND WARRANTIES

91

 

 

 

6.01

Existence, Qualification and Power

91

6.02

Authorization; No Contravention

92

6.03

Governmental Authorization; Other Consents

92

6.04

Binding Effect

92

6.05

Financial Statements; No Material Adverse Effect

92

6.06

Litigation

93

6.07

No Default

93

6.08

Ownership of Property

93

6.09

Environmental Compliance

93

6.10

Insurance

94

6.11

Taxes

94

6.12

ERISA Compliance

95

6.13

Subsidiaries

95

6.14

Margin Regulations; Investment Company Act

95

6.15

Disclosure

96

6.16

Compliance with Laws

96

6.17

Intellectual Property; Licenses, Etc.

96

6.18

Solvency

96

6.19

Perfection of Security Interests in the Collateral

96

6.20

Business Locations; Taxpayer Identification Number

97

6.21

Labor Matters

97

6.22

OFAC

97

6.23

Anti-Corruption Laws

97

6.24

No EEA Financial Institution

97

6.25

Beneficial Ownership

97

6.26

Covered Entity

98

 

 

ARTICLE VII AFFIRMATIVE COVENANTS

98

 

 

 

7.01

Financial Statements

98

7.02

Certificates; Other Information

98

7.03

Notices

100

7.04

Payment of Taxes

101

7.05

Preservation of Existence, Etc.

101

7.06

Maintenance of Properties

101

7.07

Maintenance of Insurance

102

7.08

Compliance with Laws

102

7.09

Books and Records

102

7.10

Inspection Rights

102

7.11

Use of Proceeds

102

7.12

ERISA Compliance

103

7.13

Additional Subsidiaries

103

 

ii

--------------------------------------------------------------------------------



 

7.14

Pledged Assets

103

7.15

Cash Concentration Accounts

104

7.16

Beneficial Ownership

104

 

 

ARTICLE VIII NEGATIVE COVENANTS

104

 

 

 

8.01

Liens

104

8.02

Investments

106

8.03

Indebtedness

107

8.04

Fundamental Changes

108

8.05

Dispositions

108

8.06

Restricted Payments

109

8.07

Change in Nature of Business

109

8.08

Transactions with Affiliates and Insiders

110

8.09

Burdensome Agreements

110

8.10

Use of Proceeds

110

8.11

Financial Covenants

110

8.12

Prepayment of Other Indebtedness, Etc.

111

8.13

Organization Documents; Fiscal Year; Legal Name, State of Formation and Form of
Entity

111

8.14

Ownership of Subsidiaries

112

8.15

Sanctions

112

8.16

Anti-Corruption Laws

112

 

 

ARTICLE IX EVENTS OF DEFAULT AND REMEDIES

112

 

 

 

9.01

Events of Default

112

9.02

Remedies Upon Event of Default

114

9.03

Application of Funds

115

 

 

ARTICLE X ADMINISTRATIVE AGENT

116

 

 

 

10.01

Appointment and Authority

116

10.02

Rights as a Lender

116

10.03

Exculpatory Provisions

117

10.04

Reliance by Administrative Agent

118

10.05

Delegation of Duties

118

10.06

Resignation of Administrative Agent

118

10.07

Non-Reliance on Administrative Agent and Other Lenders

120

10.08

No Other Duties; Etc.

120

10.09

Administrative Agent May File Proofs of Claim

120

10.10

Collateral and Guaranty Matters; Credit Bidding

121

10.11

Secured Treasury Management Agreements and Secured Hedge Agreements

122

10.12

ERISA Matters

122

 

 

ARTICLE XI MISCELLANEOUS

123

 

 

 

11.01

Amendments, Etc.

123

11.02

Notices; Effectiveness; Electronic Communications

125

11.03

No Waiver; Cumulative Remedies; Enforcement

127

11.04

Expenses; Indemnity; and Damage Waiver

128

11.05

Payments Set Aside

130

11.06

Successors and Assigns

131

11.07

Treatment of Certain Information; Confidentiality

136

11.08

Setoff

137

 

iii

--------------------------------------------------------------------------------



 

11.09

Interest Rate Limitation

138

11.10

Counterparts; Integration; Effectiveness; Amendment and Restatement

138

11.11

Survival of Representations and Warranties

139

11.12

Severability

139

11.13

Replacement of Lenders

139

11.14

Governing Law; Jurisdiction; Etc.

140

11.15

Waiver of Right to Trial by Jury

141

11.16

No Advisory or Fiduciary Responsibility

141

11.17

Electronic Execution of Assignments and Certain Other Documents

142

11.18

USA PATRIOT Act Notice

142

11.19

Judgment Currency

142

11.20

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

143

11.21

Acknowledgement Regarding any Supported QFCs

143

11.22

Release

144

 

iv

--------------------------------------------------------------------------------



 

SCHEDULES

 

Schedule 2.01

 

Commitments and Applicable Percentages

Schedule 6.10

 

Insurance

Schedule 6.12

 

Plans or Multiemployer Plans

Schedule 6.13

 

Subsidiaries

Schedule 6.17

 

IP Rights

Schedule 6.20(a)

 

Locations of Real Property

Schedule 6.20(b)

 

Locations of Tangible Personal Property

Schedule 6.20(c)

 

Location of Chief Executive Office, Taxpayer Identification Number, Etc.

Schedule 6.20(d)

 

Changes in Legal Name, State of Formation and Structure

Schedule 8.01

 

Liens

Schedule 8.02

 

Investments

Schedule 8.03

 

Indebtedness

Schedule 11.02

 

Certain Addresses for Notices

Schedule 11.06

 

Disqualified Institutions

 

EXHIBITS

 

Exhibit 1.01

 

Form of Secured Party Designation Notice

Exhibit 2.02

 

Form of Loan Notice

Exhibit 2.04

 

Form of Swing Line Loan Notice

Exhibit 2.05

 

Form of Notice of Prepayment

Exhibit 2.11(a)

 

Form of Note

Exhibit 2.16(a)

 

Form of Designated Borrower Request and Assumption Agreement

Exhibit 2.16(b)

 

Form of Designated Borrower Notice

Exhibit 3.01

 

Forms of U.S. Tax Compliance Certificates

Exhibit 7.02

 

Form of Compliance Certificate

Exhibit 7.13

 

Form of Joinder Agreement

Exhibit 11.06(b)

 

Form of Assignment and Assumption

Exhibit 11.06(b)(iv)

 

Form of Administrative Questionnaire

 

v

--------------------------------------------------------------------------------



 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

This FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (the “Agreement”) is entered
into as of June 28, 2018 among CANTEL MEDICAL CORP., a Delaware corporation (the
“Company”), certain Subsidiaries of the Company party hereto pursuant to
Section 2.16 (each a “Designated Borrower” and, together with the Company, the
“Borrowers” and each a “Borrower”), the Guarantors (defined herein), the Lenders
(defined herein) and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer.

 

(A)                               Certain of the Loan Parties were party to a
Third Amended and Restated Credit Agreement dated as of March 4, 2014 (as
amended, supplemented and otherwise modified through but not including the date
hereof, the “Existing Credit Agreement”) with the lenders party thereto and Bank
of America, N.A., as administrative agent.

 

(B)                               Bank of America, N.A. and Wells Fargo Bank,
National Association are the only lenders party to the Existing Credit Agreement
that are Lenders party to this Agreement.

 

(C)                               The parties to this Agreement amended and
restated the Existing Credit Agreement on the Closing Date (defined herein),
which amendment and restatement was not a novation of the Existing Credit
Agreement.

 

(D)                               Simultaneously with the Closing Date, the
parties to this Agreement at such time agreed that the Commitments of each of
the Lenders shall be as set forth in Schedule 2.01 (as in effect on the Closing
Date), and the outstanding amount of the Revolving Loans and Term Loan under and
as defined in the Existing Credit Agreement (without giving effect to any
further Borrowings under this Agreement on the Closing Date) shall be
reallocated in accordance with such Commitments, and the requisite assignments
shall be deemed to be made in such amounts among the Lenders and from each
Lender to each other Lender, with the same force and effect as if such
assignments were evidenced by applicable Assignments and Assumptions (as defined
in the Existing Credit Agreement) under the Existing Credit Agreement, but
without the payment of any related assignment fee.

 

(E)                                The Company has requested certain
modifications to this Agreement and the Security Agreement (in each case, as in
effect prior to the First Amendment Effective Date) and Administrative Agent,
the Lenders, the Swing Line Lender and the L/C Issuer  have agreed to the
requested modifications thereto on the terms and conditions set forth in the
First Amendment.

 

(F)                                 Simultaneously with the First Amendment
Effective Date, the parties to this Agreement hereby agree that the Commitments
of each of the Lenders shall be as set forth in Schedule 2.01 (as in effect on
the First Amendment Effective Date).   In consideration of the mutual covenants
and agreements herein contained, the parties hereto covenant and agree as
follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.01                        Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of either (a) all or
substantially all of the property of, or a line of business or

 

1

--------------------------------------------------------------------------------



 

division of, another Person or (b) at least a majority of the Voting Stock of
another Person, in each case whether or not involving a merger or consolidation
with such other Person.

 

“Acquisition Consideration” means the purchase consideration for any Acquisition
and all other payments by the Company or any of its Subsidiaries in exchange
for, or as part of, or in connection with, any Acquisition, whether paid in cash
or properties or otherwise (excluding exchanges of Equity Interests) and whether
payable at or prior to the consummation of such Acquisition or deferred for
payment at any future time, whether or not any such future payment is subject to
the occurrence of any contingency, and includes any and all payments
representing the purchase price and any assumptions of Indebtedness, “earn-outs”
and other agreements to make any payment the amount of which is, or the terms of
payment of which are, in any respect subject to or contingent upon the revenues,
income, cash flow or profits (or the like) of any Person or business (it being
understood that the amount of any deferred payment, including consideration paid
in the form of or pursuant to an “earn-out” or other contingent payment, shall
be calculated as the present value of expected future payments in respect
thereof, as of the date of consummation of the applicable Acquisition in
accordance with GAAP).

 

“Acquisition Debt” means any Indebtedness of the Company or any of its
Subsidiaries that has been issued for the purpose of financing, in whole or in
part, a Material Acquisition and any related transactions or series of related
transactions; provided that the release of the proceeds thereof to the Company
and its Subsidiaries is contingent upon the consummation of such Material
Acquisition and, pending such release, such proceeds are held in escrow with the
Administrative Agent or a Lender (and, if the definitive agreement (or, in the
case of a tender offer or similar transaction, the definitive offer document)
for such Material Acquisition is terminated prior to the consummation of such
Material Acquisition or if such Material Acquisition is otherwise not
consummated by the date specified in the definitive documentation relating to
such Indebtedness, such proceeds shall be promptly applied to satisfy and
discharge all obligations of the Company and its Subsidiaries in respect of such
Indebtedness).

 

“Adjustment” has the meaning specified in Section 3.07.

 

“Adjustment Period” has the meaning specified in Section 8.11.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Company and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit 11.06(b)(iv) or any other form approved by the
Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agent Parties” has the meaning specified in Section 11.02(c).

 

“Aggregate Revolving Commitments” means, at any time of determination, the
Revolving Commitments of all the Lenders at such time.  The amount of the
Aggregate Revolving Commitments in effect on the First Amendment Effective Date
is $400,000,000.

 

2

--------------------------------------------------------------------------------



 

“Agreement” has the meaning specified in the introductory paragraph hereto.

 

“Agreement Currency” shall have the meaning specified in Section 11.19.

 

“Alternative Currency” means Euros, Sterling, Canadian Dollars and each other
currency (other than Dollars) that is approved in accordance with Section 1.06.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

 

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Revolving Commitments and $200,000,000.  The Alternative Currency
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

 

“Applicable Percentage” means with respect to any Lender at any time, (a) with
respect to such Lender’s Revolving Commitment at any time during the
Availability Period, the percentage (carried out to the ninth decimal place) of
the Aggregate Revolving Commitments represented by such Lender’s Revolving
Commitment at such time; provided, that, at any time after the Availability
Period has ended, the Applicable Percentage of each Lender shall be determined
based on the Applicable Percentage of such Lender most recently in effect,
giving effect to any subsequent assignments, (b) with respect to such Lender’s
portion of the outstanding Term Loan at any time, the percentage (carried out to
the ninth decimal place) of the outstanding principal amount of the Term Loan
held by such Lender at such time, (c) with respect to such Lender’s Delayed Draw
Term Loan Commitment at any time during the Availability Period, the percentage
(carried out to the ninth decimal place) of the aggregate amount of all Delayed
Draw Term Loan Commitments represented by such Lender’s Delayed Draw Term Loan
Commitment at such time during the Availability Period and (d) with respect to
such Lender’s portion of any outstanding Delayed Draw Term Loan at any time, the
percentage (carried out to the ninth decimal place) of the outstanding principal
amount of such Delayed Draw Term Loan held by such Lender at such time.  The
Applicable Percentage of each Lender as of the First Amendment Effective Date is
set forth opposite the name of such Lender on Schedule 2.01 or in the Assignment
and Assumption or other documentation pursuant to which such Lender becomes a
party hereto, as applicable.  The Applicable Percentages shall be subject to
adjustment as provided in Section 2.15.

 

“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 7.02(a):

 

Pricing
Tier

 

Consolidated
Leverage Ratio

 

Revolving
Commitment
Fee

 

Letters of
Credit

 

Eurocurrency
Rate Loans

 

Base Rate
Loans

 

1

 

> 3.50 to 1.00

 

0.40

%

2.25

%

2.25

%

1.25

%

2

 

> 3.00 to 1.00 but < 3.50 to 1.00

 

0.35

%

2.00

%

2.00

%

1.00

%

3

 

> 2.25 to 1.00 but < 3.00 to 1.00

 

0.30

%

1.75

%

1.75

%

0.75

%

4

 

> 1.50 to 1.00 but < 2.25 to 1.00

 

0.25

%

1.50

%

1.50

%

0.50

%

5

 

> 0.75 to 1.00 but < 1.50 to 1.00

 

0.20

%

1.25

%

1.25

%

0.25

%

6

 

< 0.75 to 1.00

 

0.20

%

1.00

%

1.00

%

0.00

%

 

3

--------------------------------------------------------------------------------



 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the third Business Day
following the date a Compliance Certificate is delivered pursuant to
Section 7.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Tier 1 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the date on which such Compliance
Certificate is delivered in accordance with Section 7.02(a), whereupon the
Applicable Rate shall be adjusted based upon the calculation of the Consolidated
Leverage Ratio contained in such Compliance Certificate.  The Applicable Rate in
effect from the First Amendment Effective Date through the third Business Day
following the date a Compliance Certificate is delivered pursuant to
Section 7.02(a) for the first fiscal quarter ending after the First Amendment
Effective Date shall be determined based upon Pricing Tier 5.  Notwithstanding
anything to the contrary contained herein, (a) the Applicable Rate in effect
from the Harmony Acquisition Closing Date through the third Business Day
following the date a Compliance Certificate is delivered pursuant to
Section 7.02(a) for the first full fiscal quarter ending after the Harmony
Acquisition Closing Date shall be determined based upon Pricing Tier 1 and
(b) the determination of the Applicable Rate for any period shall be subject to
the provisions of Section 2.10(b).

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

 

“Applicant Borrower” has the meaning specified in Section 2.16(a).

 

“Approved Bank” has the meaning specified in the definition of Cash Equivalents.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means (a) BofA Securities, (b) Wells Fargo Securities, LLC, and
(c) JPMorgan Chase Bank, N.A., in their capacity as joint lead arrangers and
joint bookrunners.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit 11.06(b) or any other form (including
electronic documentation generated by MarkitClear or other electronic platform)
approved by the Administrative Agent.

 

“Attributable Indebtedness” means, with respect to any Person on any date,
(a) in respect of any Capital Lease, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such

 

4

--------------------------------------------------------------------------------



 

Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a Capital Lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended July 31, 2018, and
the related audited consolidated statements of income, shareholders’ equity and
cash flows of the Company and its Subsidiaries for such fiscal year, including
the notes thereto.

 

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

 

“Availability Period” means, (a) with respect to the Revolving Commitments, the
period from and including the Closing Date to the earliest of (i) the Maturity
Date, (ii) the date of termination of the Aggregate Revolving Commitments
pursuant to Section 2.06, and (iii) the date of termination of the commitment of
each Lender to make Loans and of the obligation of the L/C Issuer to make L/C
Credit Extensions pursuant to Section 9.02 and (b) with respect to the Delayed
Draw Term Loan Commitments, the period from the First Amendment Effective Date
to the earliest of (i) April 29, 2020, (ii) the date of termination of the
Delayed Draw Term Loan Commitments pursuant to Section 2.06, and (iii) the date
of termination of the commitment of each Lender to make Loans pursuant to
Section 9.02.

 

“Available Amount” means, as of any date of determination, the cumulative sum of
(a) $25,000,000 (the “Fixed Amount”) plus (b) for any fiscal year, an amount
equal to 50% of the Consolidated Net Income of the Company and its Subsidiaries
for the immediately preceding fiscal year for which financial statements have
been delivered pursuant to Section 7.01 (provided that (x) if any amount under
this clause (b) is not expended during the applicable fiscal year, such amount
may be carried-forward and expended in the next succeeding fiscal year only and
(y) if the amount under this clause (b) is less than zero for any fiscal year,
such amount shall be deemed zero for such fiscal year) (the “Variable Amount”),
minus (c) amounts expended, invested or otherwise utilized during the term of
this Agreement in reliance on the Fixed Amount pursuant to Sections 8.02(m) and
8.06(g) minus (d) amounts expended, invested or otherwise utilized during such
fiscal year in reliance on the Variable Amount pursuant to Sections 8.02(m) and
8.06(g).

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Bail-in Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means Title 11 of the United States Code.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate (calculated pursuant to clause
(b) of the definition thereof) plus 1.00%; provided that if the Base Rate shall
be less than zero, such rate shall be deemed zero for purposes of this
Agreement.  The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced

 

5

--------------------------------------------------------------------------------



 

at, above, or below such announced rate.  Any change in such “prime rate”
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.  All
Base Rate Loans shall be denominated in Dollars.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975(e)(1) of the Internal Revenue Code or (c) any Person
whose assets include (for purposes of ERISA Section 3(42) or otherwise for
purposes of Title I of ERISA or Section 4975 of the Internal Revenue Code) the
assets of any such “employee benefit plan” or “plan” as a result of Department
of Labor Regulation Section 2510.3-101, as modified by Section 3(42) of ERISA.

 

“BHC Act Affiliate” has the meaning specified in Section 11.21(b).

 

“BofA Securities” means BofA Securities, Inc., in its capacity as a joint lead
arranger and joint bookrunner.

 

“Borrower” and “Borrowers” have the meanings specified in the introductory
paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 7.02.

 

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type,
in the same currency and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to this Agreement.

 

“Businesses” has the meaning specified in Section 6.09.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:  (a) if such day relates to
any interest rate settings as to a Eurocurrency Rate Loan denominated in
Dollars, any fundings, disbursements, settlements and payments in Dollars in
respect of any such Eurocurrency Rate Loan, or any other dealings in Dollars to
be carried out pursuant to this Agreement in respect of any such Eurocurrency
Rate Loan, means any such day that is also a day on which dealings in Dollar
deposits are conducted by and between banks in the London interbank eurodollar
market; (b) if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Euro, any fundings, disbursements,
settlements and payments in Euro in respect of any such Eurocurrency Rate Loan,
or any other dealings in Euro to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Loan, means a TARGET Day; (c) if such day
relates to any interest rate settings as to a Eurocurrency Rate Loan denominated
in a currency other than Dollars or Euro, means any such day on which dealings
in deposits in the relevant currency are conducted by and between banks in the
London or other applicable offshore interbank market for such currency; and
(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate

 

6

--------------------------------------------------------------------------------



 

settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

 

“Canadian Dollar” and “CAD” means the lawful currency of Canada.

 

“Capital Lease” means, as applied to any Person, any lease of any property by
that Person as lessee which, in accordance with GAAP, is required to be
accounted for as a capital lease on the balance sheet of that Person.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the L/C Issuer shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent and the L/C
Issuer. “Cash Collateral” shall have a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.

 

“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
(12) months from the date of acquisition, (b) Dollar denominated time deposits
and certificates of deposit of (i) any Lender, (ii) any domestic commercial bank
of recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than twelve (12) months from the date of acquisition, (c) commercial
paper and variable or fixed rate notes issued by any Approved Bank (or by the
parent company thereof) or any variable rate notes issued by, or guaranteed by,
any domestic corporation rated A-1 (or the equivalent thereof) or better by S&P
or P-1 (or the equivalent thereof) or better by Moody’s and maturing within six
(6) months of the date of acquisition, (d) repurchase agreements entered into by
any Person with a bank or trust company (including any of the Lenders) or
recognized securities dealer having capital and surplus in excess of
$500,000,000 for direct obligations issued by or fully guaranteed by the United
States in which such Person shall have a perfected first priority security
interest (subject to no other Liens) and having, on the date of purchase
thereof, a fair market value of at least 100% of the amount of the repurchase
obligations and (e) investments, classified in accordance with GAAP as current
assets, in money market investment programs registered under the Investment
Company Act of 1940 which are administered by reputable financial institutions
having capital of at least $500,000,000 and the portfolios of which are
substantially comprised of Investments of the character described in the
foregoing subdivisions (a) through (d).

 

“CDOR” has the meaning specified in the definition of Eurocurrency Rate.

 

“CFC” means a controlled foreign corporation within the meaning of Section 957
of the Internal Revenue Code.

 

“CFC HoldCo” means a direct or indirect Subsidiary of a Borrower which has no
material assets other than stock (or any other interests treated as an equity
interest for U.S. federal income tax purposes) or debt of one or more CFCs or
other CFC HoldCos.

 

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Law, (b) any change in any
Law or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any

 

7

--------------------------------------------------------------------------------



 

request, rule, guideline or directive (whether or not having the force of Law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means an event or series of events by which:  (i) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all Equity Interests that such person or group has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time (such right, an “option right”)), directly or indirectly,
of  30% or more (or in the case of Charles M. Diker, 35% or more) of the Voting
Stock of the Company on a fully diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right); (ii) there shall occur: (A) a sale, exchange, transfer or other
disposition of all or substantially all of the assets of the Company to another
Person, except to a Person Controlled directly or indirectly by the Company,
(B) a merger or consolidation in which the Company is a constituent unless the
surviving Person is Controlled after the merger directly or indirectly by the
same Persons that Controlled the Company immediately prior to such merger or
consolidation, or (C) the adoption of a plan of liquidation or dissolution of
the Company other than pursuant to Debtor Relief Laws; (iii) during any period
of two consecutive years, individuals who at the beginning of such period
constituted the board of directors of the Company shall cease for any reason to
constitute at least a majority thereof unless the election, or the nomination
for election by the Company’s shareholders, of each new director shall be
approved by a vote of at least two-thirds (2/3rds) of the directors then still
in office who were directors at the beginning of the period; or (iv) the Company
fails to own and control 100% of each Designated Borrower.

 

“Closing Date” means June 28, 2018.

 

“Collateral” means a collective reference to all personal property with respect
to which Liens in favor of the Administrative Agent, for the benefit of itself
and the other holders of the Obligations, are purported to be granted pursuant
to and in accordance with the terms of the Collateral Documents; provided,
however, for the avoidance of doubt, (i) the personal property of a CFC or CFC
HoldCo shall not serve as collateral or otherwise be required to be pledged for
any obligations of a Loan Party that is a U.S. Person and (ii) no more than 65%
of the issued and outstanding Equity Interests entitled to vote (within the
meaning of Treas. Reg. Section 1.956-2(c)(2)) in any Foreign Subsidiary that is
a CFC or any CFC HoldCo that is, in either case, directly or indirectly owned by
a Loan Party, shall serve as Collateral.

 

“Collateral Documents” means a collective reference to the Security Agreement
and other security documents as may be executed and delivered by the Loan
Parties pursuant to the terms of Section 7.14 or any of the Loan Documents.

 

“Commitment” means, as to each Lender, the Revolving Commitment of such Lender,
the Term Loan Commitment of such Lender, and/or the Delayed Draw Term Loan
Commitment of such Lender.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Company” has the meaning specified in the introductory paragraph hereto.

 

8

--------------------------------------------------------------------------------



 

“Competitor” means any Person that is engaged in substantially similar or
competing business operations (including providing infection prevention products
and services in the healthcare market) as any Loan Party or any of its
Subsidiaries.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit 7.02.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Capital Expenditures” means, for any period, for the Company and
its Subsidiaries on a consolidated basis, all capital expenditures but excluding
expenditures to the extent (a) made with the proceeds of any Involuntary
Disposition used to purchase property that is useful in the business of the
Company and its Subsidiaries or (b) constituting a reinvestment of net cash
proceeds from any Disposition of non-current assets permitted under this
Agreement.

 

“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus the following to the extent deducted in calculating such
Consolidated Net Income: (a) Consolidated Interest Charges for such period,
(b) the provision for federal, state, local and foreign income taxes payable for
such period, (c) the amount of depreciation and amortization expense for such
period, (d) extraordinary and nonrecurring losses, (e) non-cash stock
compensation expenses in accordance with Accounting Standards Codification 718,
(f) one-time costs and expenses incurred in connection with Permitted
Acquisitions (not to exceed $3,000,000 in the aggregate during any twelve (12)
month period) to the extent such costs and expenses are incurred no later than
ninety (90) days after the consummation of the applicable Permitted Acquisition,
(g) non-cash impairment charges or write-offs or write-downs related to
intangible assets, long-lived assets and other non-current assets and
(h) charges associated with fair value adjustments relating to contingent
earn-out consideration for Permitted Acquisitions minus, to the extent included
in calculating Consolidated Net Income, (i) extraordinary and nonrecurring gains
and (ii) gains associated with fair value adjustments relating to contingent
earn-out consideration for Permitted Acquisitions.  Notwithstanding the
foregoing, “Consolidated EBITDA” for Harmony and its Subsidiaries (i) for the
fiscal quarter ended October 31, 2018 shall be deemed to be $14,776,000,
(ii) for the fiscal quarter ended January 31, 2019 shall be deemed to be
$13,348,000, (iii) for the fiscal quarter ended April 30, 2019 shall be deemed
to be $10,479,000, and (iv) for the fiscal quarter ended July 31, 2019 shall be
deemed to be $17,156,000, in each case, as may be adjusted on a Pro Forma Basis
in accordance with the terms hereof.

 

“Consolidated Funded Indebtedness” means, as of any date of determination with
respect to the Company and its Subsidiaries on a consolidated basis, without
duplication, the sum of:  (a) all obligations for borrowed money, whether
current or long-term (including the Obligations) and all obligations evidenced
by bonds, debentures, notes, loan agreements or other similar instruments; 
(b) [reserved];  (c) the maximum amount available to be drawn under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments; (d) all obligations to pay the
deferred purchase price of property or services (including non-contingent
earn-out obligations but excluding (i) contingent earn-out obligations
regardless of treatment under GAAP and (ii) trade accounts payable in the
ordinary course of business); (e) all Attributable Indebtedness; (f) all
obligations to purchase, redeem, retire, defease or otherwise make any payment
prior to the Maturity Date in respect of any Equity Interests or any warrant,
right or option to acquire such Equity Interest, valued, in the case of a
redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends; (g) all Guarantees
with respect to Indebtedness of the types specified in clauses (a) through
(f) above of another Person; and (h) all Indebtedness of the types referred to
in clauses (a) through (g) above of any partnership or joint venture (other than
a joint venture that is itself a corporation or limited liability company) in
which any Loan Party or any Subsidiary is a general partner or joint venturer,
except to the

 

9

--------------------------------------------------------------------------------



 

extent that Indebtedness is expressly made non-recourse to such Person; provided
that at any time after the definitive agreement for any Material Acquisition has
been executed (or, in the case of a Material Acquisition in the form of a tender
offer or similar transaction, after the offer shall have been launched) and
prior to the consummation of such Material Acquisition (or termination of the
definitive documentation in respect thereof (or such earlier date as such
Indebtedness ceases to constitute Acquisition Debt)) any Acquisition Debt (and
the proceeds thereof) shall not constitute Consolidated Funded Indebtedness.

 

“Consolidated Interest Charges” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, plus (b) the portion of rent expense with
respect to such period under Capital Leases that is treated as interest in
accordance with GAAP plus (c) the implied interest component of Synthetic Leases
with respect to such period; provided that at any time after the definitive
agreement for any Material Acquisition has been executed (or, in the case of a
Material Acquisition in the form of a tender offer or similar transaction, after
the offer shall have been launched) and prior to the consummation of such
Material Acquisition (or termination of the definitive documentation in respect
thereof (or such earlier date as such Indebtedness ceases to constitute
Acquisition Debt)) any interest in respect of Acquisition Debt (and the proceeds
thereof) shall not constitute Consolidated Interest Charges.

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the most recently completed four fiscal
quarters to (b) Consolidated Interest Charges for such period.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) the difference of (i) Consolidated Funded Indebtedness as of such date
minus (ii) up to $50,000,000 of Unrestricted Cash as of such date to
(b) Consolidated EBITDA for the most recently completed four fiscal quarters.

 

“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income for that period; provided
that the net income of any Subsidiary during such period to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
of such net income to a Loan Party is not at the time permitted by the operation
of the terms of its Organization Documents or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
such Subsidiary during such period shall be excluded from such determination.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Contribution Share” has the meaning Specified in Section 4.06.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Covered Entity” has the meaning specified in Section 11.21(b).

 

“Covered Party” has the meaning specified in Section 11.21(b).

 

10

--------------------------------------------------------------------------------



 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debt Issuance” means the issuance by any Loan Party or any Subsidiary of any
Indebtedness other than Indebtedness permitted under Section 8.03.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) with respect to any Obligation for which a rate is
specified, a rate per annum equal to two percent (2%) in excess of the rate
otherwise applicable thereto and (b) with respect to any Obligation for which a
rate is not specified or available, a rate per annum equal to the Base Rate plus
the Applicable Rate for Revolving Loans that are Base Rate Loans plus two
percent (2%), in each case, to the fullest extent permitted by applicable Law.

 

“Default Right” has the meaning specified in Section 11.21(b).

 

“Defaulting Lender” means, subject to Section 2.15(d), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two (2) Business Days of the date when due, (b) has
notified the Company, the Administrative Agent, the L/C Issuer or the Swing Line
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Company, to confirm in
writing to the Administrative Agent and the Company that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Company), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-in Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
Equity Interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such

 

11

--------------------------------------------------------------------------------



 

status, shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 2.15(d)) as of the
date established therefor by the Administrative Agent in a written notice of
such determination, which shall be delivered by the Administrative Agent to the
Company, the L/C Issuer, the Swing Line Lender and each other Lender promptly
following such determination.

 

“Delayed Draw Term Loan” has the meaning specified in Section 2.01(c).

 

“Delayed Draw Term Loan Commitment” means, as to each Lender, its obligation to
make a portion of the Delayed Draw Term Loan to the Company pursuant to
Section 2.01(c), in the principal amount set forth opposite such Lender’s name
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as such amounts may be adjusted from time to time
in accordance with this Agreement.  The aggregate principal amount of the
Delayed Draw Term Loan Commitments of all of the Lenders in effect on the First
Amendment Effective Date is $400,000,000.

 

“Delayed Draw Term Loan Commitment Fee” has the meaning specified in
Section 2.09(b).

 

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

 

“Designated Borrower Notice” means the notice substantially in the form of
Exhibit 2.16(a).

 

“Designated Borrower Request and Assumption Agreement” means the notice
substantially in the form of Exhibit 2.16(a).

 

“Designated Borrower Requirements” has the meaning specified in Section 2.16(a).

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Designated Lender” has the meaning specified in Section 3.02.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by any Loan Party or any Subsidiary, including any
Sale and Leaseback Transaction and any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith, but excluding any Involuntary
Disposition.

 

“Disqualified Institution” means, on any date, (a) any Person set forth on
Schedule 11.06, (b) any other Person that is a Competitor of the Company or any
of its Subsidiaries, which Person has been designated by the Company as a
“Disqualified Institution” by written notice to the Administrative Agent and the
Lenders (by posting such notice to the Platform) not less than two (2) Business
Days prior to such date or (c) any affiliate of any financial institution,
institutional lender or Competitor identified pursuant to clause (a) or clause
(b) that, in each case, is obviously (based solely on the similarity of the
legal name of such Affiliate to the name of such financial institution,
institutional lender or Competitor) an Affiliate of such financial institution,
institutional lender or Competitor; provided, that, the foregoing shall not
apply to retroactively disqualify any Person that has previously acquired an
assignment or participation in the Loans or Commitments under this Agreement to
the extent that any such Person was not a Disqualified Institution at the time
of the applicable assignment or participation, as the case may be; provided,
further, that “Disqualified Institutions” shall exclude any Person that the
Company has designated as no longer being a “Disqualified Institution” by
written notice delivered to the Administrative Agent and the Lenders from time
to time.

 

 

12

--------------------------------------------------------------------------------



 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
any state of the United States or the District of Columbia.

 

“DQ List” shall have the meaning specified in Section 11.06(g)(iv).

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b)(iii) and 11.06(b)(v) (subject to such consents,
if any, as may be required under Section 11.06(b)(iii)).  For the avoidance of
doubt, any Disqualified Institution is subject to Section 11.06(g).

 

“Engagement Letter” means the letter agreement, dated as of July 29, 2019,
between the Company and BofA Securities as amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

 

“Environmental Laws” means any and all federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Compensation Plan” means an Equity Plan, stock purchase plan or any
other equity compensation plan currently maintained by a Loan Party or which may
be adopted after the Closing Date.

 

 

13

--------------------------------------------------------------------------------



 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“Equity Plan” means the Company’s 2006 Equity Incentive Plan.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations by the Company or any ERISA Affiliate that is treated as such a
withdrawal under Section 4062(e) of ERISA; (c) a complete or partial withdrawal
by the Company or any ERISA Affiliate from a Multiemployer Plan or receipt of
written notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, or the treatment of a Pension Plan
amendment as a termination under Section 4041 or 4041A of ERISA; (e) the
institution by the PBGC of proceedings to terminate a Pension Plan; (f) any
event or condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
(g) the determination that any Pension Plan is considered an at-risk plan or a
plan in endangered or critical status within the meaning of Sections 430, 431
and 432 of the Internal Revenue Code or Sections 303, 304 and 305 of ERISA; or
(h) the imposition of any material liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Company or any ERISA Affiliate.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Euro” and “€” mean the single currency of the Participating Member States.

 

“Eurocurrency Rate” means:

 

(a)                                 for any Interest Period with respect to a
Eurocurrency Rate Loan:

 

(i)                                     in the case of Eurocurrency Rate Loan
denominated in a LIBOR Quoted Currency, the rate per annum equal to the London
Interbank Offered Rate (“LIBOR”) or a successor rate, which rate is approved by
the Administrative Agent, as published by Bloomberg (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) (in such case, the “LIBOR Rate”) at or
about 11:00 a.m., London time on the Rate Determination Date, for deposits in
the relevant currency with a term equivalent to such Interest Period;

 

14

--------------------------------------------------------------------------------



 

(ii)                                  in the case of Eurocurrency Rate Loan
denominated in Canadian Dollars, the rate per annum equal to the Canadian Dollar
Offered Rate (“CDOR”), or a successor rate which rate is approved by the
Administrative Agent, as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at or about
10:00a.m. (Toronto, Ontario time) on the Rate Determination Date with a term
equivalent to such Interest Period;

 

(iii)                               in the case of any other Eurocurrency Rate
Loan denominated in a Non-LIBOR Quoted Currency, the rate designated with
respect to such Alternative Currency at the time such Alternative Currency is
approved by the Administrative Agent and the Lenders pursuant to Section 1.06;
and

 

(b)                                 for any interest rate calculation with
respect to a Base Rate Loan on any date, the rate per annum equal to the LIBOR
Rate, at about 11:00 a.m., London time determined two Business Days prior to
such date for Dollar deposits being delivered in the London interbank market for
deposits in Dollars with a term of one month commencing that day;

 

provided that (i) to the extent a successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent that is generally
consistent with the manner in which the Administrative Agent makes such
application under its other loan agreements under similar circumstances and
(ii) if the Eurocurrency Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement.

 

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate.”  Eurocurrency Rate Loans
may be denominated in Dollars or in an Alternative Currency.  All Loans
denominated in an Alternative Currency must be Eurocurrency Rate Loans.

 

“Event of Default” has the meaning specified in Section 9.01.

 

“Excess Payment” has the meaning Specified in Section 4.06.

 

“Excluded Property” means, with respect to any Loan Party, (a) any owned or
leased real property, (b) any IP Rights for which a perfected Lien thereon is
not effected either by filing of a UCC financing statement or by appropriate
evidence of such Lien being filed in either the United States Copyright Office
or the United States Patent and Trademark Office, (c) any personal property
(other than personal property described in clause (b) above) for which the
attachment or perfection of a Lien thereon is not governed by the UCC, (d) any
assets of any Subsidiary that is a CFC or a CFC HoldCo, (e) the Equity Interests
of any direct Foreign Subsidiary of any Loan Party, any CFC or any CFC HoldCo to
the extent not required to be pledged to secure the Obligations pursuant to
Section 7.14(a), (f) any property which, subject to the terms of Section 8.09,
is subject to a Lien of the type described in Section 8.01(i) or
8.01(o) pursuant to documents which prohibit such Loan Party from granting any
other Liens in such property or create a right of termination in favor of any
other party thereto, (g) commercial tort claims with a value less than
$1,000,000, (h) Equity Interests in any Person other than wholly owned
subsidiaries to the extent not permitted by the terms of such Person’s
Organization Documents, (i) such assets as to which the Administrative Agent and
the Company shall reasonably agree that the costs of obtaining or perfecting a
security interest therein are excessive in relation to the benefit to the
Lenders of the security to be afforded thereby, (j) cash to secure

 

15

--------------------------------------------------------------------------------



 

letter of credit reimbursement obligations to the extent such secured letters of
credit are issued or permitted, and such cash collateral is permitted,
hereunder, (k) any “intent to use” trademark applications for which a Statement
of Use or Amendment to Allege Use, as applicable, has not been filed and
accepted with the United States Patent and Trademark Office but only to the
extent that, and solely during the period, if any, in which, the grant of a
security interest therein would impair the validity or enforceability of such
“intent-to-use” trademark applications, and (l) Specified Accounts.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of, or the grant under a Loan Document by such Loan Party of a
security interest to secure, such Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act (or the application or
official interpretation thereof) by virtue of such Loan Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 4.08 and any
and all guarantees of such Loan Party’s Swap Obligations by other Loan Parties)
at the time the Guaranty of such Loan Party, or grant by such Loan Party of a
security interest, becomes effective with respect to such Swap Obligation.  If a
Swap Obligation arises under a Master Agreement governing more than one Swap
Contract, such exclusion shall apply to only the portion of such Swap Obligation
that is attributable to Swap Contracts for which such Guaranty or security
interest is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the Laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes; (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a Law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by a
Borrower under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii) or
3.01(c), amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office; (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

 

“Existing Credit Agreement” has the meaning specified in Recital A to this
Agreement.

 

“Exiting Lenders” has the meaning specified in Section 11.10(b).

 

“Facilities” has the meaning specified in Section 6.09.

 

“Facility Office” means, with respect to any Lender, the office through which
such Lender will perform its obligations under this Agreement.

 

“Facility Termination Date” means the date as of which all of the following
shall have occurred:  (a) all Commitments have terminated, (b) all Obligations
arising under the Loan Documents have been paid in full (other than contingent
indemnification obligations) and (c) all Letters of Credit have terminated or
expired (other than Letters of Credit that have been Cash Collateralized).

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

16

--------------------------------------------------------------------------------



 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
Closing Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Internal Revenue Code, any applicable
intergovernmental agreements with respect to the implementation of such Sections
of the Code, and any fiscal or regulatory legislation, rules, or practices
adopted pursuant to any such intergovernmental agreement.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent and (c) if the Federal Funds Rate shall
be less than zero, such rate shall be deemed zero for purposes of this
Agreement.

 

“Fee Provision” means Section 2 of the Engagement Letter.

 

“First Amendment” means that certain First Amendment, dated as of the First
Amendment Effective Date, by and among the Company, the Guarantors, the Lenders
identified on the signature pages thereto and Bank of America, in its capacity
as Administrative Agent, Swing Line Lender and L/C Issuer.

 

“First Amendment Effective Date” means September 6, 2019.

 

“Fixed Amount” has the meaning specified in the definition of Available Amount.

 

“Foreign Lender” means, with respect to any Borrower, (a) if such Borrower is a
U.S. Person, a Lender that is not a U.S. Person, and (b) if such Borrower is not
a U.S. Person, a Lender that is resident or organized under the Laws of a
jurisdiction other than that in which such Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
Outstanding Amount of all outstanding L/C Obligations other than L/C Obligations
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof, and (b) with respect to the Swing Line Lender, such Defaulting Lender’s
Applicable Percentage of Swing Line Loans other than Swing Line Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

17

--------------------------------------------------------------------------------



 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Financial Accounting Standards
Board Accounting Standards Codification, consistently applied and as in effect
from time to time.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantors” means, collectively, (a) each Subsidiary of the Company identified
as a “Guarantor” on the signature pages hereto, (b) each Person that joins as a
Guarantor pursuant to Section 7.13 or otherwise, (c) with respect to
(i) Obligations under any Secured Hedge Agreement, (ii) Obligations under any
Secured Treasury Management Agreement, (iii) any Swap Obligation of a Specified
Loan Party (determined before giving effect to Sections 4.01 and 4.08) under the
Guaranty and (iv) all Obligations of the Designated Borrowers, the Company,
(d) to the extent required by the Administrative Agent, each Designated Borrower
with respect to the Obligations of the other Designated Borrowers and (e) the
successors and permitted assigns of the foregoing; provided, that neither any
CFC (nor any Subsidiary of a CFC) nor any CFC HoldCo shall be required to serve
as a Guarantor (other than to the extent required under clause (d)).

 

“Guaranty” means the Guaranty made by the Loan Parties in favor of the
Administrative Agent and the other holders of the Obligations pursuant to
Article IV or any other documents as the Administrative Agent shall deem
appropriate for such purpose.

 

“Harmony” means Hu-Friedy Mfg. Co., LLC, a Delaware limited liability company.

 

“Harmony Acquisition” means the Acquisition by the Company, directly or
indirectly, of all of the outstanding Equity Interests of Harmony pursuant to
and in accordance with the Harmony Acquisition Agreement.

 

18

--------------------------------------------------------------------------------



 

“Harmony Acquisition Agreement” means that certain Purchase and Sale Agreement
dated as of July 29, 2019 (as may be amended from time to time and together with
the schedules, exhibits and attachments thereto), by and among, inter alios,
Harmony, Seller and the Company.

 

“Harmony Acquisition Closing Date” means the date that the Harmony Acquisition
is consummated and the funding of the Harmony Facilities occurs.

 

“Harmony Acquisition Closing Date Refinancing” means all amounts outstanding
under that certain credit agreement, dated as of January 25, 2019 (as amended,
supplemented or modified prior to the Harmony Acquisition Closing Date), among
Harmony, Chips Manufacturing LLC, Dental Holding, LLC, the loan parties thereto,
the lender parties thereto, and JPMorgan Chase Bank, N.A., as administrative
agent, shall have been repaid, all commitments thereunder shall have been
terminated and all liens in respect thereof shall have been released or
authorized to be released.

 

“Harmony Acquisition Costs” means (a) the purchase price for the Harmony
Acquisition, (b) the Harmony Acquisition Closing Date Refinancing and (c) fees,
costs and expenses incurred in connection with the Harmony Acquisition and the
financing therefor and the other transactions relating thereto.

 

“Harmony Facilities” means (a) the Delayed Draw Term Loan and (b) if requested
by the Company, Revolving Loans in an amount equal to the lesser of (i) the
unutilized portion of the Aggregate Revolving Commitments as of the Harmony
Acquisition Closing Date and (ii) up to $315,000,000, which shall be used to
finance the Harmony Acquisition and the Harmony Acquisition Costs on the Harmony
Acquisition Closing Date.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedge Bank” means any Person that (i) at the time it enters into a Swap
Contract, is a Lender or the Administrative Agent or an Affiliate of a Lender or
the Administrative Agent, (ii) in the case of any Swap Contract in effect on or
prior to the Closing Date, is, as of the Closing Date or within 30 days
thereafter, a Lender or the Administrative Agent or an Affiliate of a Lender or
the Administrative Agent and a party to a Swap Contract or (iii) within 30 days
after the time it enters into the applicable Swap Contract, becomes a Lender,
the Administrative Agent or an Affiliate of a Lender or the Administrative
Agent, in each case, in its capacity as a party to such Swap Contract; provided,
in the case of a Secured Hedge Agreement with a Person who is no longer a Lender
(or Affiliate of a Lender), such Person shall be considered a Hedge Bank only
through the stated termination date (without extension or renewal) of such
Secured Hedge Agreement.

 

“Honor Date” has the meaning specified in Section 2.03(c)(ii).

 

“ICC” has the meaning specified in the definition of UCP.

 

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

 

“Immaterial Subsidiary” means a Subsidiary of the Company which, (a) when
considered on an individual basis, does not (i) contribute more than 5% to
Consolidated EBITDA for the most recently completed four fiscal quarters or
(ii) have revenues attributable to such Subsidiary in excess of 5% of the
consolidated total revenues of the Company and its Subsidiaries and (b) when
taken together with all other

 

19

--------------------------------------------------------------------------------



 

Immaterial Subsidiaries, (i) in the aggregate, does not contribute more than 10%
of Consolidated EBITDA for the most recently completed four fiscal quarters or
(ii) does not have revenues in excess of 10% of the consolidated total revenues
of the Company and its Subsidiaries.

 

“Impacted Loans” has the meaning specified in Section 3.03(a).

 

“Incremental Facility Amendment” has the meaning specified in Section 2.17.

 

“Incremental Facility Loans” has the meaning specified in Section 2.17.

 

“Incremental Request” has the meaning specified in Section 2.17.

 

“Incremental Revolving Commitments” has the meaning specified in Section 2.17.

 

“Incremental Revolving Loans” has the meaning specified in Section 2.17.

 

“Incremental Term Facility” has the meaning specified in Section 2.17.

 

“Incremental Term Loans” has the meaning specified in Section 2.17.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                                 all obligations for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)                                 the maximum amount available to be drawn
under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

 

(c)                                  the Swap Termination Value of any Swap
Contract;

 

(d)                                 all obligations to pay the deferred purchase
price of property or services (other than trade accounts payable in the ordinary
course of business);

 

(e)                                  indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

 

(f)                                   all Attributable Indebtedness;

 

(g)                                  all obligations to purchase, redeem,
retire, defease or otherwise make any payment prior to the Maturity Date in
respect of any Equity Interests or any warrant, right or option to acquire such
Equity Interest, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends;

 

(h)                                 all Guarantees of such Person in respect of
any of the foregoing of another Person; and

 

(i)                                     all Indebtedness of the types referred
to in clauses (a) through (h) above of any partnership or joint venture (other
than a joint venture that is itself a corporation or limited liability

 

20

--------------------------------------------------------------------------------



 

company) in which such Person is a general partner or joint venturer, unless
such Indebtedness is expressly made non-recourse to such Person.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 11.04(b).

 

“Information” has the meaning specified in Section 11.07.

 

“Interest Payment Date” means (a) as to any Eurocurrency Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurocurrency Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan, the last Business Day of each March, June, September and
December and the Maturity Date.

 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one (1), two
(2), three (3), six (6) or twelve (12) months thereafter (in each case, subject
to availability), as selected by the applicable Borrower in its Loan Notice;
provided that:

 

(a)                                 any Interest Period that would otherwise end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day, unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

 

(b)                                 any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

 

(c)                                  no Interest Period shall extend beyond the
Maturity Date.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person by means of (a) the purchase or other acquisition of
Equity Interests of another Person, (b) a loan, advance or capital contribution
to, Guarantee or assumption of debt of, or purchase or other acquisition of any
other debt or equity participation or interest in, another Person, or (c) an
Acquisition.  For purposes of covenant compliance, the amount of any Investment
shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment.

 

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any Subsidiary.

 

“IP Rights” has the meaning specified in Section 6.17.

 

“IRS” means the United States Internal Revenue Service.

 

21

--------------------------------------------------------------------------------



 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the applicable Borrower (or any Subsidiary) or in
favor of the L/C Issuer and relating to such Letter of Credit.

 

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit 7.13 executed and delivered by a Subsidiary in accordance with the
provisions of Section 7.13 or any other documents as the Administrative Agent
shall deem appropriate for such purpose.

 

“Judgment Currency” shall have the meaning specified in Section 11.19.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable
Percentage.  All L/C Advances shall be denominated in Dollars.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans.  All L/C Borrowings shall be
denominated in Dollars.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“LCT Election” has the meaning specified in Section 1.10.

 

“LCT Test Date” has the meaning specified in Section 1.10.

 

“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and their successors and assigns and, unless the context requires
otherwise, includes the Swing Line Lender.  For purposes of clarification, a
Person shall cease to be a Lender at such time as such Person is no longer a
party to this Agreement.

 

22

--------------------------------------------------------------------------------



 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.

 

“Letter of Credit” means any letter of credit issued hereunder.  A Letter of
Credit may be a commercial letter of credit or a standby letter of credit;
provided, however, that any commercial letter of credit issued hereunder shall
provide solely for cash payment upon presentation of a sight draft.  Letters of
Credit may be issued in Dollars or in an Alternative Currency.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Commitments and (b) $30,000,000.  The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

 

“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.

 

“LIBOR Quoted Currency” means Dollars, Euros, Sterling and any other Alternative
Currency for which there is a published LIBOR rate with respect thereto, in each
case as long as there is a published LIBOR rate with respect thereto.

 

“LIBOR Rate” has the meaning specified in the definition of Eurocurrency Rate.

 

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

 

“LIBOR Successor Amendment” has the meaning specified in Section 3.07.

 

“LIBOR Successor Rate” has the meaning specified in Section 3.07.

 

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base
Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other technical, administrative or operational matters
as may be appropriate, in the reasonable discretion of the Administrative Agent
in consultation with the Company, to reflect the adoption and implementation of
such LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Company is reasonably necessary in connection with the administration of this
Agreement).

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge, or preference,
priority or other security interest or

 

23

--------------------------------------------------------------------------------



 

preferential arrangement in the nature of a security interest of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any financing lease having substantially the same economic effect
as any of the foregoing).

 

“Limited Condition Transaction” means (a) a Permitted Acquisition or other
Investment, the consummation of which is not conditioned on the availability of,
or on obtaining, third party financing or (b) any voluntary or optional payment
or prepayment on or redemption, repurchase, conversion or acquisition for value
of (including, without limitation, by way of depositing with the trustee with
respect thereto or any other Person money or securities before due for the
purpose of paying when due), or any prepayment, repurchase, redemption,
conversion or other acquisition for value as a result of any asset sale, change
of control or other required “repurchase” event prior to final stated maturity,
of any Indebtedness requiring irrevocable notice in advance thereof.

 

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Revolving Loan, Swing Line Loan, the Term Loan or the Delayed
Draw Term Loan, and shall include as the context requires, any Incremental
Facility Loan.

 

“Loan Documents” means this Agreement, the First Amendment, each Note, each
Issuer Document, each Joinder Agreement, the Collateral Documents, each
Incremental Facility Amendment, each Designated Borrower Request and Assumption
Agreement and the Engagement Letter (but specifically excluding Secured Hedge
Agreements and any Secured Treasury Management Agreements).

 

“Loan Notice” means a notice of (a) a Borrowing of Revolving Loans, the Term
Loan or the Delayed Draw Term Loan, (b) a conversion of Loans from one Type to
the other or (c) a continuation of Eurocurrency Rate Loans, in each case
pursuant to Section 2.02, which shall be substantially in the form of
Exhibit 2.02 or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Company.

 

“Loan Parties” means, collectively, each Borrower and each Guarantor.

 

“Mandatory Costs” means any amount incurred periodically by any Lender during
the term of this Agreement which constitutes fees, costs or charges imposed by
any Governmental Authority on lenders generally in the jurisdiction in which
such Lender is domiciled, subject to regulation, or has its Facility Office.

 

“Material Acquisition” has the meaning specified in Section 8.11.

 

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, or condition
(financial or otherwise) of the Company and its Subsidiaries taken as a whole;
(b) a material impairment of the ability of any Loan Party to perform its
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party.

 

“Maturity Date” means September 6, 2024; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

 

24

--------------------------------------------------------------------------------



 

“Maximum Rate” shall have the meaning specified in Section 11.09.

 

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 105% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (b) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.14(a)(i), (a)(ii) or (a)(iii), an amount equal
to 105% of the Outstanding Amount of all L/C Obligations, and (c) otherwise, an
amount equal to 105% of the Outstanding Amount of all L/C Obligations.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA,
other than a Multiemployer Plan.

 

“Net Cash Proceeds” means the aggregate cash proceeds or Cash Equivalents
received by any Loan Party or any Subsidiary in respect of any Disposition, Debt
Issuance or Recovery Event, net of (a) direct costs incurred in connection
therewith (including legal, accounting and investment banking fees, underwriting
discounts and sales commissions and other customary costs, fees and expenses
incurred in connection with such event), (b) taxes paid or payable as a result
thereof (or reasonably estimated to be payable (as determined in good faith by
the Company)), the amount of any reserves established to fund contingent
liabilities reasonably estimated to be payable and any purchase price
adjustments associated with such event, in each case during the year that such
event occurred or the next succeeding year and that are directly attributable to
such event (as determined reasonably and in good faith by the Company) and
(c) in the case of any Disposition or any Recovery Event, the amount necessary
to retire any Indebtedness secured by a Permitted Lien (ranking senior to any
Lien of the Administrative Agent) on the related property; it being understood
that “Net Cash Proceeds” shall include (i) any cash or Cash Equivalents received
upon the sale or other disposition of any non-cash consideration received by any
Loan Party or any Subsidiary in any Disposition, Debt Issuance or Recovery Event
and (ii) the amount of any reserve that is reserved without a corresponding cash
payment.

 

“Non-Consenting Lender” has the meaning specified in Section 11.13.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

 

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

 

“Note” has the meaning specified in Section 2.11(a).

 

“Notice of Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit 2.05 or such other form as
may be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer.

 

25

--------------------------------------------------------------------------------



 

“Obligations” means with respect to the each Loan Party (i) all advances to, and
debts, liabilities, obligations, covenants and duties of, such Loan Party
arising under any Loan Document or otherwise with respect to any Loan or Letter
of Credit, and (ii) all obligations of such Loan Party or any of its
Subsidiaries owing to a Treasury Management Bank or a Hedge Bank in respect of
Secured Treasury Management Agreements or Secured Hedge Agreements, in each case
identified in clauses (i) and (ii) whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against such Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided, however, that the “Obligations” of a Loan Party shall
exclude any Excluded Swap Obligations with respect to such Loan Party.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization, and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other LCT Transactions” has the meaning specified in Section 1.10.

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

“Other Term Loans” has the meaning specified in Section 2.17.

 

“Outstanding Amount” means (a) with respect to any Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of any Loans
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the Dollar Equivalent amount of the aggregate outstanding amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrowers of Unreimbursed Amounts.

 

26

--------------------------------------------------------------------------------



 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

 

“Participant” has the meaning specified in Section 11.06(d).

 

“Participant Register” has the meaning specified in Section 11.06(d).

 

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan but excluding a Multiemployer Plan) that is maintained or is
contributed to by the Company and any ERISA Affiliate and is either covered by
Title IV of ERISA or is subject to the minimum funding standards under
Section 412 of the Internal Revenue Code.

 

“Permitted Acquisition” means (1) any Investment other than the Harmony
Acquisition consisting of an Acquisition by the Company or any Subsidiary;
provided that (a) the property acquired (or the property of the Person acquired)
in such Acquisition is used or useful in the same or a similar or a related line
of business as the Company and its Subsidiaries were engaged in on the First
Amendment Effective Date (or any reasonable extensions or expansions thereof),
(b) in the case of an Acquisition of the Equity Interests of another Person, the
board of directors (or other comparable governing body) of such other Person
shall have duly approved such Acquisition, (c) subject, in the case of a Limited
Condition Transaction, to Section 1.10, the Loan Parties shall be in compliance
with the financial covenants set forth in Section 8.11 after giving effect to
such Acquisition on a Pro Forma Basis; provided that, if the aggregate cash and
non-cash consideration paid for such Acquisition exceeds $75,000,000, the
Company shall have delivered to the Administrative Agent a Pro Forma Compliance
Certificate demonstrating such compliance, (d) subject, in the case of a Limited
Condition Transaction, to Section 1.10, no Event of Default shall have occurred
and be continuing or would result therefrom, (e) if such transaction involves
the purchase of an interest in a partnership between any Loan Party as a general
partner and entities unaffiliated with the Company as the other partners, such
transaction shall be effected by having such equity interest acquired by a
corporate holding company directly or indirectly wholly-owned by such Loan Party
newly formed for the sole purpose of effecting such transaction, and (f) the
aggregate Acquisition Consideration for any Acquisition of assets that are owned
by Subsidiaries that are not Loan Parties or of Equity Interests in any Persons
that upon consummation thereof become Subsidiaries that are not Loan Parties, in
each case, upon consummation of such Acquisition, shall not exceed $50,000,000,
and (2) the Harmony Acquisition.

 

“Permitted Liens” means, at any time, Liens in respect of property of any Loan
Party or any Subsidiary permitted to exist at such time pursuant to the terms of
Section 8.01.

 

“Permitted Transfers” means (a) Dispositions of inventory in the ordinary course
of business; (b) Dispositions of machinery and equipment no longer used or
useful in the conduct of business of the Company and its Subsidiaries that are
Disposed of in the ordinary course of business; (c) Dispositions of

 

27

--------------------------------------------------------------------------------



 

property to the Company or any Subsidiary; provided, that (i) if the transferor
of such property is a Domestic Subsidiary that is a Loan Party then the
transferee thereof must be a Domestic Subsidiary that is a Loan Party and
(ii) if the transferor of such property is a Foreign Subsidiary that is a Loan
Party then the transferee thereof must be a Loan Party; (d) Dispositions of
accounts receivable in connection with the collection or compromise thereof;
(e) licenses, sublicenses, leases or subleases granted to others not interfering
in any material respect with the business of the Company and its Subsidiaries;
and (f) the sale or disposition of Cash Equivalents for fair market value.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan, other than a Multiemployer Plan), maintained
for employees of the Company or any ERISA Affiliate or any such Plan to which
the Company or any ERISA Affiliate is required to contribute on behalf of any of
its employees.

 

“Plan Assets” shall mean “plan assets” within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA.

 

“Plan of Reorganization” shall have the meaning Specified in
Section 11.06(g)(iii).

 

“Platform” has the meaning specified in Section 7.02.

 

“Pro Forma Basis” means, with respect to any transaction, that for purposes of
calculating the financial covenants set forth in Section 8.11 or any other
financial ratio, test or basket (including the calculation of “Consolidated
EBITDA”), such transaction (including the incurrence of any Indebtedness
therewith) shall be deemed to have occurred as of the first day of the most
recent four fiscal quarter period preceding the date of such transaction for
which financial statements were required to be delivered pursuant to
Section 7.01(a) or 7.01(b).  In connection with the foregoing, (a) with respect
to any Disposition or Involuntary Disposition, (i) income statement and cash
flow statement items (whether positive or negative) attributable to the property
disposed of shall be excluded to the extent relating to any period occurring
prior to the date of such transaction and (ii) Indebtedness which is retired
shall be excluded and deemed to have been retired as of the first day of the
applicable period and (b) with respect to any Acquisition, (i) income statement
and cash flow statement items attributable to the Person or property acquired
shall be included to the extent relating to any period applicable in such
calculations to the extent (A) such items are not otherwise included in such
income statement and cash flow statement items for the Company and its
Subsidiaries in accordance with GAAP or in accordance with any defined terms set
forth in Section 1.01 and (B) such items are supported by financial statements
or other information reasonably satisfactory to the Administrative Agent and
(ii) any Indebtedness incurred or assumed by any Loan Party or any Subsidiary
(including the Person or property acquired) in connection with such transaction
and any Indebtedness of the Person or property acquired which is not retired in
connection with such transaction (A) shall be deemed to have been incurred as of
the first day of the applicable period and (B) if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination.

 

Notwithstanding anything to the contrary in the Loan Documents, calculations
made pursuant to this definition of “Pro Forma Basis” may include adjustments to
reflect operating expense reductions and other operating improvements or
synergies or cost savings reasonably expected to result from any
Acquisition, Investment or Disposition, which adjustments are reasonably
anticipated by the Company to be realizable in connection with such relevant
transaction (or any similar transaction or transactions made in compliance

 

28

--------------------------------------------------------------------------------



 

with the Loan Documents or that require a waiver or consent of the Required
Lenders) and are estimated on a good faith basis by the Company; provided that
any such adjustments under this clause shall be as set forth in a certificate of
a Responsible Officer of the Company delivered to the Administrative Agent, to
reflect operating expense reductions and other operating improvements or
synergies or cost savings reasonably expected to result within eighteen (18)
months of the date the applicable transaction is consummated and setting forth
information and calculations supporting them in reasonable detail, and provided,
further, that the aggregate amount of operating expense reductions and other
operating improvements or synergies or cost savings for any applicable period
shall not exceed 20% of Consolidated EBITDA for such period (determined prior to
giving effect to any such adjustments); provided that the amount of any
adjustment shall be net of the amount of the actual benefits received during
such period from the applicable Acquisition, Investment or Disposition.

 

“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Company containing reasonably detailed calculations of the financial
covenants set forth in Section 8.11 recomputed as of the end of the period of
the four fiscal quarters most recently ended for which the Company has delivered
financial statements pursuant to Section 7.01(a) or 7.01(b) after giving effect
to the applicable transaction on a Pro Forma Basis.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” has the meaning specified in Section 7.02.

 

“QFC” has the meaning specified in Section 11.21.

 

“QFC Credit Support” has the meaning specified in Section 11.21.

 

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Ratable Share” has the meaning Specified in Section 4.06.

 

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).

 

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

 

“Recovery Event” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any Subsidiary.

 

“Register” has the meaning specified in Section 11.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

29

--------------------------------------------------------------------------------



 

“Related Indemnified Parties” has the meaning specified in Section 11.04(b).

 

“Removal Effective Date” has the meaning specified in Section 10.06.

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, at any time, Lenders holding in the aggregate more
than 50% of (a) the unfunded Commitments and the outstanding Loans, L/C
Obligations and participations therein or (b) if the Commitments have been
terminated, the outstanding Loans, L/C Obligations and participations therein. 
The unfunded Commitments of, and the outstanding Loans, L/C Obligations and
participations therein held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders; provided
that the amount of any participation in any Swing Line Loan and Unreimbursed
Amounts that such Defaulting Lender has failed to fund that have not been
reallocated to and funded by another Lender shall be deemed to be held by the
Lender that is the Swing Line Lender or L/C Issuer, as the case may be, in
making such determination.

 

“Resignation Effective Date” has the meaning specified in Section 10.06.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief operating officer, chief accounting officer, treasurer,
assistant treasurer or controller of a Loan Party, solely for purposes of the
delivery of incumbency certificates pursuant to Section 5.01, the secretary of a
Loan Party or any assistant secretary of a Loan Party and, solely for purposes
of notices given pursuant to Article II, any other officer or employee of the
applicable Loan Party so designated by any of the foregoing officers in a notice
to the Administrative Agent.  Any document delivered hereunder that is signed by
a Responsible Officer of a Loan Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of any
Person, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to such
Person’s stockholders, partners or members (or the equivalent Person thereof),
or any option, warrant or other right to acquire any such dividend or other
distribution or payment.

 

“Revaluation Date” means (a) with respect to any Loan, each of the following: 
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following:  (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of

 

30

--------------------------------------------------------------------------------



 

any such Letter of Credit having the effect of increasing the amount thereof,
(iii) each date of any payment by the L/C Issuer under any Letter of Credit
denominated in an Alternative Currency, and (iv) such additional dates as the
Administrative Agent or the L/C Issuer shall determine or the Required Lenders
shall require.

 

“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrowers pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the Dollar amount set forth opposite such Lender’s name on Schedule 2.01
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto or in any documentation executed by such Lender pursuant to
Section 2.17, as applicable as such amount may be adjusted from time to time in
accordance with this Agreement.  The Revolving Commitments shall include any
Incremental Revolving Commitment.

 

“Revolving Commitment Fee” has the meaning specified in Section 2.09(a).

 

“Revolving Loan” has the meaning specified in Section 2.01(a) and includes any
Incremental Revolving Loan.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw
Hill Companies, Inc. and any successor thereto.

 

“Sale and Leaseback Transaction” means, with respect to any Loan Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby
such Loan Party or such Subsidiary shall sell or transfer any property used or
useful in its business, whether now owned or hereafter acquired, and thereafter
rent or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold or
transferred.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

 

“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.

 

“Scheduled Unavailability Date” has the meaning specified in Section 3.07(b).

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Hedge Agreement” means any Swap Contract that is entered into by and
between any Loan Party or any Subsidiary and any Hedge Bank with respect to such
Swap Contract.  For the avoidance of doubt, a holder of Obligations in respect
of Secured Hedge Agreements shall be subject to the last paragraph of
Section 9.03 and Section 10.11.

 

“Secured Party Designation Notice” shall mean a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit 1.01.

 

31

--------------------------------------------------------------------------------



 

“Secured Treasury Management Agreement” means any Treasury Management Agreement
that is entered into by and between any Loan Party or any Subsidiary and any
Treasury Management Bank with respect to such Treasury Management Agreement. 
For the avoidance of doubt, a holder of Obligations in respect of Secured
Treasury Management Agreements shall be subject to the last paragraph of
Section 9.03 and Section 10.11.

 

“Security Agreement” means the fourth amended and restated security and pledge
agreement, dated as of the Closing Date (as amended from time to time (including
on the First Amendment Effective Date by the First Amendment)), executed in
favor of the Administrative Agent for the benefit of the holders of the
Obligations by each of the Loan Parties.

 

“Seller” means Dental Holding, LLC, a Delaware limited liability company.

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.

 

“SOFR-Based Rate” means SOFR or Term SOFR.

 

“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature in the ordinary course of
business, (c) such Person is not engaged in a business or a transaction, and is
not about to engage in a business or a transaction, for which such Person’s
property would constitute unreasonably small capital, (d) the fair value of the
property of such Person is greater than the total amount of liabilities,
including contingent liabilities, of such Person and (e) the present fair
salable value of the assets of such Person is not less than the amount that will
be required to pay the probable liability of such Person on its debts as they
become absolute and matured.  The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that would reasonably
be expected to become an actual or matured liability.

 

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

“Specified Accounts” means trust accounts, payroll accounts and escrow accounts
of the Loan Parties.

 

“Specified Event of Default” means an Event of Default pursuant to
Section 9.01(a), Section 9.01(f) or Section 9.01(g).

 

“Specified Loan Party” has the meaning specified in Section 4.08.

 

“Specified Purchase and Sale Agreement Representations” means such of the
representations and warranties made by Harmony and the Seller in the Harmony
Acquisition Agreement as are material to the interests of the Lenders (in their
capacities as such), but only to the extent that the Company has the right to
terminate its obligations under the Harmony Acquisition Agreement or decline to
consummate the Harmony Acquisition, as a result of the failure of such
representation or warranty to be accurate.

 

32

--------------------------------------------------------------------------------



 

“Specified Representations” means the representations and warranties (in each
case, as applicable to the Company and each Guarantor), made in Section 6.01(a);
Section 6.01(b)(ii) (as to requisite power and authority to execute, deliver and
perform its obligations under the applicable Loan Documents); Section 6.02
(solely as to (i) due authorization, execution and delivery of the applicable
Loan Documents and (ii) no conflict with Organization Documents and applicable
Laws the violation or breach of such Laws would reasonably be expected to have a
Material Adverse Effect, in each case in this clause (ii), resulting from entry
into the applicable Loan Documents, the Borrowings under the Harmony Facilities
and the granting of Liens in the Collateral to secure the Obligations (solely as
and to the extent required in Section 5.03(d) on the Harmony Acquisition Closing
Date)); Section 6.04 (as to the enforceability of the applicable Loan
Documents); Section 6.14(a); Section 6.14(b); Section 6.18 (as determined on the
Harmony Acquisition Closing Date after giving effect to the consummation of the
Harmony Acquisition, the Borrowings under the Harmony Facilities, the payment of
the Harmony Acquisition Costs and all transactions in connection therewith or
related thereto); subject to the second to last paragraph in Section 5.03,
Section 6.19 (but only with respect to creation, validity and perfection);
Section 6.22 (solely as to the use of proceeds of the Harmony Facilities); and
Section 6.23 (solely as to the use of proceeds of the Harmony Facilities).

 

“Spot Rate” for a currency means the rate determined in good faith by the
Administrative Agent or the L/C Issuer, as applicable, to be the rate quoted by
the Person acting in such capacity as the spot rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two Business
Days prior to the date as of which the foreign exchange computation is made;
provided that the Administrative Agent or the L/C Issuer may obtain such spot
rate from another financial institution designated by the Administrative Agent
or the L/C Issuer if the Person acting in such capacity does not have as of the
date of determination a spot buying rate for any such currency; and provided
further that the L/C Issuer may use such spot rate quoted on the date as of
which the foreign exchange computation is made in the case of any Letter of
Credit denominated in an Alternative Currency.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person.  Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Company.

 

“Supported QFC” has the meaning specified in Section 11.21.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

33

--------------------------------------------------------------------------------



 

“Swap Obligation” means with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which shall be substantially in the form of
Exhibit 2.04 or such other form as approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Company.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the Aggregate Revolving Commitments.  The Swing Line Sublimit is part of,
and not in addition to, the Aggregate Revolving Commitments.

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

 

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Loan” has the meaning specified in Section 2.01(b) and includes any
Incremental Term Loan.

 

“Term Loan Commitment” means, as to each Lender, its obligation to make its
portion of the Term Loan to the Borrower on the Closing Date pursuant to
Section 2.01(b), in the principal amount set forth opposite such Lender’s name
on Schedule 2.01 (as in effect on the Closing Date). The aggregate principal
amount of the Term Loan outstanding on the First Amendment Effective Date is
$190,000,000.

 

34

--------------------------------------------------------------------------------



 

“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.

 

“Test Period” means, on any date of determination, the period of four
consecutive fiscal quarters of Company then most recently ended (taken as one
accounting period).

 

“Threshold Amount” means $30,000,000.

 

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swing Line Loans and all L/C Obligations.

 

“Trade Date” shall have the meaning specified in Section 11.06(g)(i).

 

“Treasury Management Agreement” means any agreement that is not prohibited by
the terms hereof to provide treasury or cash management services, including
deposit accounts, overnight draft, credit cards, debit cards, p-cards (including
purchasing cards and commercial cards), funds transfer, automated clearinghouse,
zero balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.

 

“Treasury Management Bank” means any Person that (a) at the time it enters into
a Treasury Management Agreement, is a Lender or the Administrative Agent or an
Affiliate of a Lender or the Administrative Agent, (b) in the case of any
Treasury Management Agreement in effect on or prior to the Closing Date, is, as
of the Closing Date or within 30 days thereafter, a Lender or the Administrative
Agent or an Affiliate of a Lender or the Administrative Agent and a party to a
Treasury Management Agreement or (c) within 30 days after the time it enters
into the applicable Treasury Management Agreement, becomes a Lender, the
Administrative Agent or an Affiliate of a Lender or the Administrative Agent, in
each case, in its capacity as a party to such Treasury Management Agreement.

 

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
state of New York except as such term may be used in connection with the
perfection of the Collateral and then the applicable jurisdiction with respect
to such affected Collateral shall apply.

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Unrestricted Cash” means, as of any date of determination, the aggregate amount
of unrestricted domestic cash and Cash Equivalents of the Company and its
Domestic Subsidiaries to the extent (a) not appearing (or required to appear) as
“restricted” on a consolidated balance sheet of the Company and its Subsidiaries
prepared in accordance with GAAP and (b) not subject to a Lien other than a Lien
in favor of the Administrative Agent.

 

35

--------------------------------------------------------------------------------



 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Special Resolution Regimes” has the meaning specified in Section 11.21.

 

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(3).

 

“Variable Amount” has the meaning specified in the definition of Available
Amount.

 

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years (and/or portion thereof) obtained by dividing: 
(a) the sum of the products obtained by multiplying (i) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect thereof, by
(ii) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment; by (b) the then
outstanding principal amount of such Indebtedness.

 

“Welfare Plan” means a welfare plan, as defined in Section 3(1) of ERISA, that
is maintained for employees of any Loan Party or in respect of which any Loan
Party could have liability.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.02                        Other Interpretive Provisions.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto,” “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or

 

36

--------------------------------------------------------------------------------



 

regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time, and (vi) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.  Whenever any provision in any
Loan Document refers to the knowledge (or an analogous phrase) of any Loan
Party, such words are intended to signify that such Loan Party (or any of the
Responsible Officers of such Loan Party) has actual knowledge or awareness of a
particular fact or circumstance or that such Loan Party (or any of the
Responsible Officers of such Loan Party), if it had exercised reasonable and
customary diligence, would have known or been aware of such fact or
circumstance.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

(d)                                 Any reference herein to a merger, transfer,
consolidation, amalgamation, assignment, sale, disposition or transfer, or
similar term, shall be deemed to apply to a division of or by a limited
liability company, or an allocation of assets to a series of a limited liability
company (or the unwinding of such a division or allocation), as if it were a
merger, transfer, consolidation, amalgamation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).

 

1.03                        Accounting Terms.

 

(a)                                 Generally.  Except as otherwise specifically
prescribed herein, all accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements. 
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained
herein, Indebtedness of the Loan Parties and their Subsidiaries shall be deemed
to be carried at 100% of the outstanding principal amount thereof, and the
effects of FASB ASC 825 on financial liabilities shall be disregarded. 
Notwithstanding anything contained herein to the contrary, with respect to
determining the permissibility of the incurrence of any Indebtedness for
borrowed money (including, for the avoidance of doubt, any incremental facility
established pursuant to Section 2.17) and the calculation of the financial
covenants set forth in Section 8.11 on a Pro Forma Basis after giving effect to
the incurrence of such Indebtedness, the proceeds thereof shall not be counted
as Unrestricted Cash for the purposes of clause (a)(ii) of the definition of
Consolidated Leverage Ratio.

 

(b)                                 Changes in GAAP.  If at any time any change
in GAAP (including the adoption of IFRS) would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Company or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Company shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the

 

37

--------------------------------------------------------------------------------



 

approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Company shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.  For purposes of calculations made
pursuant to the terms of this Agreement and determinations regarding whether a
lease constitutes Attributable Indebtedness, GAAP will be deemed to treat
operating leases in a manner consistent with their current treatment under GAAP
as in effect on the Closing Date, notwithstanding any modifications or
interpretive changes thereto that may occur thereafter.

 

(c)                                  Calculations.  Notwithstanding the above,
the parties hereto acknowledge and agree that all calculations of the financial
covenants in Section 8.11 (including for purposes of determining the Applicable
Rate) or any other financial ratio, test or basket (including the calculation of
“Consolidated EBITDA”) shall be made on a Pro Forma Basis with respect to
(i) any Disposition of all of the Equity Interests of, or all or substantially
all of the assets of, a Subsidiary, (ii) any Disposition of a line of business
or a division of a Loan Party or a Subsidiary, or (iii) any Acquisition, in each
case, occurring during the applicable period.

 

(d)                                 Discontinued Operations.  Notwithstanding
anything to the contrary in the Loan Documents or any classification under GAAP
of any Person, business, assets or operations in respect of which a definitive
agreement for the Disposition thereof has been entered into as discontinued
operations, no pro forma effect shall be given to any discontinued operations
(and Consolidated Net Income and Consolidated EBITDA attributable to any such
Person, business, assets or operations shall not be excluded for any purposes
hereunder) until such Disposition shall have been consummated (provided that
until such Disposition shall have been consummated, notwithstanding anything to
the contrary in the Loan Documents, the anticipated proceeds of such Disposition
(and use thereof, including any repayment of indebtedness therewith) shall not
be included in any calculation hereunder).

 

1.04                        Rounding.

 

Any financial ratios required to be maintained by the Company pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 

1.05                        Exchange Rates; Currency Equivalents.

 

(a)                                 The Administrative Agent or the L/C Issuer,
as applicable, shall determine the Spot Rates as of each Revaluation Date to be
used for calculating Dollar Equivalent amounts of Credit Extensions and
Outstanding Amounts denominated in Alternative Currencies.  Such Spot Rates
shall become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur.  Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial ratios hereunder or
except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent or the L/C
Issuer, as applicable.

 

(b)                                 Wherever in this Agreement in connection
with a Borrowing, conversion, continuation or prepayment of a Eurocurrency Rate
Loan or the issuance, amendment or extension

 

38

--------------------------------------------------------------------------------



 

of a Letter of Credit, an amount, such as a required minimum or multiple amount,
is expressed in Dollars, but such Borrowing, Eurocurrency Rate Loan or Letter of
Credit is denominated in an Alternative Currency, such amount shall be the
relevant Alternative Currency Equivalent of such Dollar amount (rounded to the
nearest unit of such Alternative Currency, with 0.5 of a unit being rounded
upward), as determined by the Administrative Agent or the L/C Issuer, as the
case may be.

 

(c)                                  The Administrative Agent does not warrant,
nor accept responsibility, nor shall the Administrative Agent have any liability
with respect to the administration, submission or any other matter related to
the rates in the definition of “Eurocurrency Rate” or with respect to any
comparable or successor rate thereto.

 

1.06                        Additional Alternative Currencies.

 

(a)                                 The Company may from time to time request
that Eurocurrency Rate Loans be made and/or Letters of Credit be issued in a
currency other than those specifically listed in the definition of “Alternative
Currency”; provided that (i) such requested currency is a lawful currency that
is readily available and freely transferable and convertible into Dollars and
(ii) such requested currency shall only be a LIBOR Quoted Currency to the extent
that there is published LIBOR rate for such currency.  In the case of any such
request with respect to the making of Eurocurrency Rate Loans, such request
shall be subject to the approval of the Administrative Agent and the Lenders
obligated to make Credit Extensions in such currency; and in the case of any
such request with respect to the issuance of Letters of Credit, such request
shall be subject to the approval of the Administrative Agent and the L/C Issuer.

 

(b)                                 Any such request shall be made to the
Administrative Agent not later than 11:00 a.m., fifteen (15) Business Days prior
to the date of the desired Credit Extension (or such other time or date as may
be agreed by the Administrative Agent and, in the case of any such request
pertaining to Letters of Credit, the L/C Issuer, in its or their sole
discretion).  In the case of any such request pertaining to Eurocurrency Rate
Loans, the Administrative Agent shall promptly notify each affected Lender
thereof; and in the case of any such request pertaining to Letters of Credit,
the Administrative Agent shall promptly notify the L/C Issuer thereof.  Each
Lender (in the case of any such request pertaining to Eurocurrency Rate Loans)
or the L/C Issuer (in the case of a request pertaining to Letters of Credit)
shall notify the Administrative Agent, not later than 11:00 a.m., ten
(10) Business Days after receipt of such request whether it consents, in its
sole discretion, to the making of Eurocurrency Rate Loans or the issuance of
Letters of Credit, as the case may be, in such requested currency.

 

(c)                                  Any failure by a Lender or the L/C Issuer,
as the case may be, to respond to such request within the time period specified
in the preceding sentence shall be deemed to be a refusal by such Lender or the
L/C Issuer, as the case may be, to permit Eurocurrency Rate Loans to be made or
Letters of Credit to be issued in such requested currency.  If the
Administrative Agent and all the Lenders consent to making Eurocurrency Rate
Loans in such requested currency and the Administrative Agent and such Lenders
reasonably determine that a Eurocurrency Rate is available to be used for such
requested currency, the Administrative Agent shall so notify the Company and
(i) the Administrative Agent and such Lenders may amend the definition of
Eurocurrency Rate for any Non-LIBOR Quoted Currency to the extent necessary to
add the applicable Eurocurrency Rate for such currency and (ii) to the extent
the definition of Eurocurrency Rate reflects the appropriate interest rate for
such currency or has been amended to reflect the appropriate rate for such
currency, such currency shall thereupon be deemed for all purposes to be a LIBOR
Quoted Currency or a Non-LIBOR Quoted Currency, as applicable, for purposes of
any Borrowings of Eurocurrency Rate

 

39

--------------------------------------------------------------------------------



 

Loans.  If the Administrative Agent and the L/C Issuer consent to the issuance
of Letters of Credit in such requested currency, the Administrative Agent shall
so notify the Company and (A) the Administrative Agent and the L/C Issuer may
amend the definition of Eurocurrency Rate for any Non-LIBOR Quoted Currency to
the extent necessary to add the applicable Eurocurrency Rate for such currency
and (B) to the extent the definition of Eurocurrency Rate reflects the
appropriate interest rate for such currency or has been amended to reflect the
appropriate rate for such currency, such currency shall thereupon be deemed for
all purposes to be a LIBOR Quoted Currency or a Non-LIBOR Quoted Currency, as
applicable, for purposes of any Letter of Credit issuances.  If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.06, the Administrative Agent shall
promptly so notify the Company.

 

1.07                        Change of Currency.

 

(a)                                 Each obligation of the Borrowers to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the Closing
Date shall be redenominated into Euro at the time of such adoption.  If, in
relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

 

(b)                                 Each provision of this Agreement shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time specify to be appropriate to reflect the adoption of the
Euro by any member state of the European Union and any relevant market
conventions or practices relating to the Euro.

 

(c)                                  Each provision of this Agreement also shall
be subject to such reasonable changes of construction as the Administrative
Agent may from time to time specify to be appropriate to reflect a change in
currency of any other country and any relevant market conventions or practices
relating to the change in currency.

 

1.08                        Times of Day.

 

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

1.09                        Letter of Credit Amounts.

 

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

 

40

--------------------------------------------------------------------------------



 

1.10                        Limited Condition Transactions.

 

Notwithstanding anything to the contrary herein, to the extent that the terms of
this Agreement or any other Loan Document require (i) compliance with any
financial ratio or test (including any Consolidated Interest Coverage Ratio test
or any Consolidated Leverage Ratio test), (ii) a determination as to whether the
representations and warranties contained in Article VI or in any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, are true and correct in all material
respects (or if such representation and warranty is qualified by materiality or
Material Adverse Effect, in all respects), (iii) the absence of a Default or
Event of Default (or any type of Default or Event of Default), (iv) a
determination of the amount of the Available Amount or amount or the
availability of any other basket based on Consolidated EBITDA or (v) compliance
with any other obligation hereunder or in any other Loan Document, in each case,
in connection with a Limited Condition Transaction or the other transactions to
be entered into in connection and consummated substantially concurrently
therewith and as part thereof (including the incurrence of any Indebtedness and
the use of proceeds thereof and any other transaction related thereto) (the
“Other LCT Transactions”), the relevant date of determination of whether such
obligation in clauses (i) through (v) above is satisfied may be made, at the
option of the Company (the Company’s election to exercise such option in
connection with any Limited Condition Transaction, an “LCT Election”), at the
time of the execution of the definitive agreement with respect to such Limited
Condition Transaction (the “LCT Test Date”), and if, after giving effect to such
Limited Condition Transaction and the Other LCT Transactions on a Pro Forma
Basis as if such Limited Condition Transaction and Other LCT Transactions
occurred at the beginning of the most recent Test Period prior to the LCT Test
Date for which the Company has delivered financial statements pursuant to
Sections 7.01(a) and 7.01(b), the Company or its Subsidiaries could have taken
such action on the relevant LCT Test Date in compliance with such financial
ratio or test, basket, representation and warranty, Default or Event of Default
test or other obligation, such financial ratio or test, basket, representation
and warranty, Default or Event of Default test or other obligation shall be
deemed to have been complied with; provided that notwithstanding the foregoing,
(A) the absence of any Specified Event of Default shall be a condition to the
consummation of any such Limited Condition Transaction and the Other LCT
Transactions and (B) if the proceeds of an Incremental Term Loan are to be used
to finance a Limited Condition Transaction, then such financing may be subject
to customary “SunGard” or “certain funds” conditionality and the representations
and warranties required shall be limited to customary “specified
representations” and such other representations and warranties as may be
required by the applicable Lenders providing such Incremental Term Loan.  For
the avoidance of doubt, if the Company has made an LCT Election, (x) if any of
such ratios, tests or baskets for which compliance was determined or tested as
of the LCT Test Date are thereafter exceeded as a result of fluctuations in such
ratios, tests or baskets (including due to fluctuations in Consolidated EBITDA),
at or prior to the consummation of the relevant Limited Condition Transaction,
such ratios, tests or baskets will not be deemed to have been exceeded (or
otherwise not complied with) as a result of such fluctuations solely for
purposes of determining whether the relevant Limited Condition Transaction is
permitted to be consummated or taken; however, if any ratios or tests improve or
baskets increase as a result of such fluctuations, such improved ratios, tests
or baskets may be utilized by the Company and its Subsidiaries and (y) such
ratios, tests, baskets and other provisions shall not be tested at the time of
the consummation of such Limited Condition Transaction.  If the Company has made
an LCT Election for any Limited Condition Transaction, then in connection with
any subsequent calculation of any ratio, test or basket availability (other than
with respect to compliance with Section 8.06, the financial covenants in
Section 8.11 (solely with respect to that Section of this Agreement) and the
determination of the Consolidated Leverage Ratio for purposes of determining the
Applicable Rate) on or following the relevant LCT Test Date and prior to the
earlier of (i) the date on which such Limited Condition Transaction is
consummated or (ii) the date that the definitive agreement for such Limited
Condition Transaction is terminated or expires without consummation of such
Limited Condition Transaction, any such ratio, test or basket shall be
calculated and tested on a Pro Forma Basis assuming such Limited Condition
Transaction and Other LCT Transactions have been consummated; provided that the
Company shall demonstrate

 

41

--------------------------------------------------------------------------------



 

compliance with Section 8.06 (but not, for the avoidance of doubt, the financial
covenants in Section 8.11 and the determination of the Consolidated Leverage
Ratio for purposes of determining the Applicable Rate) both (i) without giving
effect to such Limited Condition Transaction and Other LCT Transactions and
(ii) on a Pro Forma Basis assuming such Limited Condition Transaction and Other
LCT Transactions have been consummated.

 

ARTICLE II

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01                        Revolving Loans, Term Loan and Delayed Draw Term
Loan.

 

(a)                                 Revolving Loans.  Subject to the terms and
conditions set forth herein, each Lender severally agrees to make loans (each
such loan, a “Revolving Loan”) to the Borrowers in Dollars or in one or more
Alternative Currencies from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of such Lender’s Revolving Commitment; provided, however, that after
giving effect to any Borrowing of Revolving Loans, (i) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments, (ii) the
aggregate Outstanding Amount of the Revolving Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Revolving Commitment and (iii) the
aggregate Outstanding Amount of all Revolving Loans and L/C Obligations
denominated in Alternative Currencies shall not exceed the Alternative Currency
Sublimit.  Within the limits of each Lender’s Revolving Commitment, and subject
to the other terms and conditions hereof, any Borrower may borrow under this
Section 2.01, prepay under Section 2.05, and reborrow under this Section 2.01. 
Revolving Loans may be Base Rate Loans or Eurocurrency Rate Loans, or a
combination thereof, as further provided herein.

 

(b)                                 Term Loan.  Subject to the terms and
conditions set forth herein, each Lender severally agrees to make its portion of
a term loan (the “Term Loan”) to the Company in Dollars on the Closing Date in
an amount not to exceed such Lender’s Term Loan Commitment.  Amounts repaid on
the Term Loan may not be reborrowed.  The Term Loan may consist of Base Rate
Loans or Eurocurrency Rate Loans, or a combination thereof, as further provided
herein.

 

(c)                                  Delayed Draw Term Loan.  Subject to the
terms and conditions set forth herein, each Lender with a Delayed Draw Term Loan
Commitment severally agrees to make its portion of a term loan (the “Delayed
Draw Term Loan”) to the Company in Dollars in a single advance during the
Availability Period in an amount not to exceed such Lender’s Delayed Draw Term
Loan Commitment.  Amounts repaid on the Delayed Draw Term Loan may not be
reborrowed.  The Delayed Draw Term Loan may consist of Base Rate Loans or
Eurocurrency Rate Loans, or a combination thereof, as further provided herein.

 

2.02                        Borrowings, Conversions and Continuations of Loans.

 

(a)                                 Each Borrowing, each conversion of Loans
from one Type to the other, and each continuation of Eurocurrency Rate Loans
shall be made upon the applicable Borrower’s irrevocable notice to the
Administrative Agent, which may be given by: (A) telephone or (B) a Loan Notice;
provided that (x) any telephonic notice must be confirmed promptly by delivery
to the Administrative Agent of a Loan Notice and (y) each Loan Notice in respect
of the Harmony Facilities may be conditioned upon the consummation of the
Harmony Acquisition. Each Loan

 

42

--------------------------------------------------------------------------------



 

Notice must be received by the Administrative Agent not later than 11:00 a.m.,
(i) three Business Days prior to the requested date of any Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans denominated in Dollars
or of any conversion of Eurocurrency Rate Loans denominated in Dollars to Base
Rate Loans, (ii) four Business Days (or five Business Days in the case of a
Special Notice Currency) prior to the requested date of any Borrowing or
continuation of Eurocurrency Rate Loans denominated in Alternative Currencies
and (iii) on the requested date of any Borrowing of Base Rate Loans. Each
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof (or, if in an Alternative Currency, in units thereof in amounts that are
approximately the Dollar Equivalents of $500,000 and whole multiples of
$100,000). Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing of
or conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof. Each Loan Notice shall specify
(i) whether the applicable Borrower is requesting a Borrowing, a conversion of
Loans from one Type to the other, or a continuation of Eurocurrency Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Loans are to be converted, (v) if applicable, the duration of
the Interest Period with respect thereto, (vi) the currency of the Loans to be
borrowed, and (vii) if applicable, the Designated Borrower.  If the applicable
Borrower fails to specify a currency in a Loan Notice requesting a Borrowing,
then the Loans so requested shall be made in Dollars.  If the applicable
Borrower fails to specify a Type of Loan in a Loan Notice or if the Company
fails to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans; provided,
however, that in the case of a failure to timely request a continuation of Loans
denominated in an Alternative Currency, such Loans shall be continued as
Eurocurrency Rate Loans in their original currency with an Interest Period of
one month.  Any such automatic conversion to Base Rate Loans shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurocurrency Rate Loans. If the applicable Borrower requests a
Borrowing of, conversion to, or continuation of Eurocurrency Rate Loans in any
such Loan Notice, but fails to specify an Interest Period, it will be deemed to
have specified an Interest Period of one month. No Loan may be converted into or
continued as a Loan denominated in a different currency, but instead must be
prepaid in the original currency of such Loan and reborrowed in the other
currency.

 

(b)                                 Following receipt of a Loan Notice, the
Administrative Agent shall promptly notify each Lender of the amount (and
currency) of its Applicable Percentage of the applicable Loans, and if no timely
notice of a conversion or continuation is provided by the applicable Borrower,
the Administrative Agent shall notify each Lender of the details of any
automatic conversion to Base Rate Loans or continuation of Loans denominated in
a currency other than Dollars, in each case as described in the preceding
subsection.  In the case of a Borrowing, each Lender shall make the amount of
its Loan available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office for the applicable currency not later than 1:00
p.m., in the case of any Loan denominated in Dollars, and not later than the
Applicable Time specified by the Administrative Agent in the case of any Loan
denominated in an Alternative Currency, in each case on the Business Day
specified in the applicable Loan Notice.  Upon satisfaction of the applicable
conditions set forth in (x) Section 5.02 (and, if such Borrowing is the initial
Credit Extension, Section 5.01) or (y) Section 5.03, as applicable, the
Administrative Agent shall make all funds so received available to the
applicable Borrower in like funds as received by the Administrative Agent either
by (i) crediting the account of such Borrower on the books of Bank of America
with the amount of such funds or (ii) wire transfer of such funds, in each case
in accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by such Borrower; provided, however, that if, on the date
the Loan Notice with respect to a Borrowing of Revolving Loans

 

43

--------------------------------------------------------------------------------



 

denominated in Dollars is given by such Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings and second, shall be made available
to such Borrower as provided above.

 

(c)                                  Except as otherwise provided herein, a
Eurocurrency Rate Loan may be continued or converted only on the last day of the
Interest Period for such Eurocurrency Rate Loan.  During the existence of a
Default, no Loans may be requested as, converted to or continued as Eurocurrency
Rate Loans (whether in Dollars or any Alternative Currency) without the consent
of the Required Lenders, and the Required Lenders may demand that any or all of
the outstanding Eurocurrency Rate Loans denominated in Dollars be converted
immediately to Base Rate Loans and any or all of the outstanding Eurocurrency
Rate Loans denominated in an Alternative Currency be prepaid, or redenominated
into Dollars in the amount of the Dollar Equivalent thereof, on the last day of
the then current Interest Period with respect thereto.

 

(d)                                 The Administrative Agent shall promptly
notify the applicable Borrower and the Lenders of the interest rate applicable
to any Interest Period for Eurocurrency Rate Loans upon determination of such
interest rate.  At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the applicable Borrower and the Lenders of any
change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

 

(e)                                  After giving effect to all Borrowings, all
conversions of Loans from one Type to the other, and all continuations of Loans
as the same Type, there shall not be more than fifteen (15) Interest Periods in
effect with respect to the Loans.

 

(f)                                   This Section 2.02 shall not apply to Swing
Line Loans.

 

2.03                        Letters of Credit.

 

(a)                                 The Letter of Credit Commitment.

 

(i)                                     Subject to the terms and conditions set
forth herein, (A) the L/C Issuer agrees, in reliance upon the agreements of the
Lenders set forth in this Section 2.03, (1) from time to time on any Business
Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit denominated in Dollars or in one or
more Alternative Currencies for the account of the Company or any of its
Subsidiaries, and to amend or extend Letters of Credit previously issued by it,
in accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Lenders severally agree to participate in Letters
of Credit issued for the account of the Company or its Subsidiaries and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (w) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments, (x) the
aggregate Outstanding Amount of the Revolving Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Revolving Commitment, (y) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit and (z) the aggregate Outstanding Amount of all Revolving Loans and L/C
Obligations denominated in Alternative Currencies shall not exceed the
Alternative Currency Sublimit.  Each request by a Borrower for the issuance or
amendment of a Letter of Credit shall be deemed to be a representation by such
Borrower that the L/C Credit Extension so

 

44

--------------------------------------------------------------------------------



 

requested complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, each Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly such Borrower may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.

 

(ii)                                  The L/C Issuer shall not issue any Letter
of Credit if:

 

(A)                               subject to Section 2.03(b)(iii), the expiry
date of such requested Letter of Credit would occur more than twelve (12) months
after the date of issuance or last extension, unless the Lenders (other than
Defaulting Lenders) holding a majority of the Revolving Commitments have
approved such expiry date; or

 

(B)                               the expiry date of such requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless all the
Lenders that have Revolving Commitments have approved such expiry date.

 

(iii)                               The L/C Issuer shall not be under any
obligation to issue any Letter of Credit if:

 

(A)                               any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the L/C Issuer from issuing such Letter of Credit, or any Law
applicable to the L/C Issuer or any request or directive (whether or not having
the force of Law) from any Governmental Authority with jurisdiction over the L/C
Issuer shall prohibit, or request that the L/C Issuer refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon the L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which the L/C Issuer in good faith deems
material to it;

 

(B)                               the issuance of such Letter of Credit would
violate one or more policies of the L/C Issuer applicable to borrowers
generally;

 

(C)                               except as otherwise agreed by the
Administrative Agent and the L/C Issuer, such Letter of Credit is in an initial
stated amount less than $100,000;

 

(D)                               except as otherwise agreed by the
Administrative Agent and the L/C Issuer, such Letter of Credit is to be
denominated in a currency other than Dollars or an Alternative Currency;

 

(E)                                the L/C Issuer does not as of the issuance
date of the requested Letter of Credit issue Letters of Credit in the requested
currency;

 

(F)                                 such Letter of Credit contains any
provisions for automatic reinstatement of the stated amount after any drawing
thereunder; or

 

45

--------------------------------------------------------------------------------



 

(G)                               any Lender is at that time a Defaulting
Lender, unless the L/C Issuer has entered into arrangements, including the
delivery of Cash Collateral, satisfactory to the L/C Issuer (in its sole
discretion) with the applicable Borrower or such Defaulting Lender to eliminate
the L/C Issuer’s actual or potential Fronting Exposure (after giving effect to
Section 2.15(b)) with respect to the Defaulting Lender arising from either the
Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which the L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion.

 

(iv)                              The L/C Issuer shall not amend any Letter of
Credit if the L/C Issuer would not be permitted at such time to issue the Letter
of Credit in its amended form under the terms hereof.

 

(v)                                 The L/C Issuer shall be under no obligation
to amend any Letter of Credit if (A) the L/C Issuer would have no obligation at
such time to issue the Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of the Letter of Credit does not accept the
proposed amendment to the Letter of Credit.

 

(vi)                              The L/C Issuer shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and the L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article X with respect to
any acts taken or omissions suffered by the L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article X included the L/C Issuer with respect
to such acts or omissions, and (B) as additionally provided herein with respect
to the L/C Issuer.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Extension Letters of Credit.

 

(i)                                     Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the applicable Borrower
delivered to the L/C Issuer (with a copy to the Administrative Agent) in the
form of a Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of such Borrower.  Such Letter of Credit Application may be
sent by facsimile, by United States mail, by overnight courier, by electronic
transmission using the system provided by the L/C Issuer, by personal delivery
or by any other means acceptable to the L/C Issuer.  Such Letter of Credit
Application must be received by the L/C Issuer and the Administrative Agent not
later than 11:00 a.m. at least two (2) Business Days (or such later date and
time as the Administrative Agent and the L/C Issuer may agree in a particular
instance in their sole discretion) prior to the proposed issuance date or date
of amendment, as the case may be.  In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail reasonably satisfactory to the L/C Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount and currency thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may reasonably require.  In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (A) the Letter

 

46

--------------------------------------------------------------------------------



 

of Credit to be amended; (B) the proposed date of amendment thereof (which shall
be a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the L/C Issuer may reasonably require.  Additionally, the applicable
Borrower shall furnish to the L/C Issuer and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as the L/C Issuer or the
Administrative Agent may reasonably require.

 

(ii)                                  Promptly after receipt of any Letter of
Credit Application, the L/C Issuer will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has received a copy
of such Letter of Credit Application from the applicable Borrower and, if not,
the L/C Issuer will provide the Administrative Agent with a copy thereof. 
Unless the L/C Issuer has received written notice from any Lender, the
Administrative Agent or any Loan Party, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article V shall not then be
satisfied or waived, then, subject to the terms and conditions hereof, the L/C
Issuer shall, on the requested date, issue a Letter of Credit for the account of
the applicable Borrower or the applicable Subsidiary or enter into the
applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer’s usual and customary business practices.  Immediately upon the
issuance of each Letter of Credit, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Letter of Credit.

 

(iii)                               If the applicable Borrower so requests in
any applicable Letter of Credit Application, the L/C Issuer may, in its sole
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the L/C Issuer to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued.  Unless otherwise directed by the L/C Issuer, the applicable Borrower
shall not be required to make a specific request to the L/C Issuer for any such
extension.  Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that the L/C
Issuer shall not permit any such extension if (A) the L/C Issuer has determined
that it would not be permitted, or would have no obligation, at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.03(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Company that one or more of the
applicable conditions specified in Section 5.02 is not then satisfied, and in
each case directing the L/C Issuer not to permit such extension.

 

(iv)                              Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the

 

47

--------------------------------------------------------------------------------



 

L/C Issuer will also deliver to the applicable Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

 

(c)                                  Drawings and Reimbursements; Funding of
Participations.

 

(i)                                     Upon receipt from the beneficiary of any
Letter of Credit of any notice of drawing under such Letter of Credit, the L/C
Issuer shall notify the applicable Borrower and the Administrative Agent
thereof.  In the case of a Letter of Credit denominated in an Alternative
Currency, the applicable Borrower shall reimburse the L/C Issuer in such
Alternative Currency, unless (A) the L/C Issuer (at its option) shall have
specified in such notice that it will require reimbursement in Dollars, or
(B) in the absence of any such requirement for reimbursement in Dollars, such
Borrower shall have notified the L/C Issuer promptly following receipt of the
notice of drawing that such Borrower will reimburse the L/C Issuer in Dollars. 
In the case of any such reimbursement in Dollars of a drawing under a Letter of
Credit denominated in an Alternative Currency, the L/C Issuer shall notify the
applicable Borrower of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof.  Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit to be reimbursed
in Dollars, or the Applicable Time on the date of any payment by the L/C Issuer
under a Letter of Credit to be reimbursed in an Alternative Currency (each such
date, an “Honor Date”), the applicable Borrower shall reimburse the L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing and in the applicable currency.  In the event that (A) a drawing
denominated in an Alternative Currency is to be reimbursed in Dollars pursuant
to the second sentence in this Section 2.03(c)(i) and (B) the Dollar amount paid
by the applicable Borrower, whether on or after the Honor Date, shall not be
adequate on the date of that payment to purchase in accordance with normal
banking procedures a sum denominated in the Alternative Currency equal to the
drawing, such Borrower agrees, as a separate and independent obligation, to
indemnify the L/C Issuer for the loss resulting from its inability on that date
to purchase the Alternative Currency in the full amount of the drawing.  If the
applicable Borrower fails to timely reimburse the L/C Issuer on the Honor Date,
the Administrative Agent shall promptly notify each Lender of the Honor Date,
the amount of the unreimbursed drawing (expressed in Dollars in the amount of
the Dollar Equivalent thereof in the case of a Letter of Credit denominated in
an Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof.  In such event, the applicable Borrower
shall be deemed to have requested a Borrowing of Revolving Loans that are Base
Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
conditions set forth in Section 5.02 (other than the delivery of a Loan Notice)
and provided that, after giving effect to such Borrowing, the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments.  Any notice
given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

 

(ii)                                  Each Lender shall upon any notice pursuant
to Section 2.03(c)(i) make funds available (and the Administrative Agent may
apply Cash Collateral provided for this purpose) for the account of the L/C
Issuer, in Dollars, at the Administrative Agent’s Office for Dollar-denominated
deposits in an amount equal to its Applicable Percentage of the Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in

 

48

--------------------------------------------------------------------------------



 

such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Revolving Loan that is a Base Rate Loan to the applicable
Borrower in such amount.  The Administrative Agent shall remit the funds so
received to the L/C Issuer in Dollars.

 

(iii)                               With respect to any Unreimbursed Amount that
is not fully refinanced by a Borrowing of Revolving Loans that are Base Rate
Loans because the conditions set forth in Section 5.02 cannot be satisfied or
for any other reason, the applicable Borrower shall be deemed to have incurred
from the L/C Issuer an L/C Borrowing in the amount of the Unreimbursed Amount
that is not so refinanced, which L/C Borrowing shall be due and payable on
demand (together with interest) and shall bear interest at the Default Rate.  In
such event, each Lender’s payment to the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.03.

 

(iv)                              Until each Lender funds its Revolving Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of the L/C
Issuer.

 

(v)                                 Each Lender’s obligation to make Revolving
Loans or L/C Advances to reimburse the L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right which such
Lender may have against the L/C Issuer, any Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make Revolving
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 5.02 (other than delivery by the applicable Borrower of a Loan Notice). 
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the applicable Borrower to reimburse the L/C Issuer for the amount
of any payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 

(vi)                              If any Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), then, without
limiting the other provisions of this Agreement, the L/C Issuer shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the applicable Overnight Rate
from time to time in effect, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing.  If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Revolving Loan included in the relevant
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be.  A certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.

 

49

--------------------------------------------------------------------------------



 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after the L/C Issuer has
made a payment under any Letter of Credit and has received from any Lender such
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the applicable Borrower or otherwise, including
proceeds of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Lender its Applicable Percentage
thereof in Dollars and in the same funds as those received by the Administrative
Agent.

 

(ii)                                  If any payment received by the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(i) is required to be returned under any of the circumstances
described in Section 11.05 (including pursuant to any settlement entered into by
the L/C Issuer in its discretion), each Lender shall pay to the Administrative
Agent for the account of the L/C Issuer its Applicable Percentage thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the applicable Overnight Rate from time to time in effect.  The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

 

(e)                                  Obligations Absolute.  The obligation of
each Borrower to reimburse the L/C Issuer for each drawing under each Letter of
Credit and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement or any other Loan Document;

 

(ii)                                  the existence of any claim, counterclaim,
setoff, defense or other right that any Loan Party or any Subsidiary may have at
any time against any beneficiary or any transferee of such Letter of Credit (or
any Person for whom any such beneficiary or any such transferee may be acting),
the L/C Issuer or any other Person, whether in connection with this Agreement,
the transactions contemplated hereby or by such Letter of Credit or any
agreement or instrument relating thereto, or any unrelated transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                              waiver by the L/C Issuer of any requirement
that exists for the L/C Issuer’s protection and not the protection of such
Borrower or any waiver by the L/C Issuer which does not in fact materially
prejudice such Borrower;

 

(v)                                 honor of a demand for payment presented
electronically even if such Letter of Credit requires that demand be in the form
of a draft;

 

(vi)                              any payment made by the L/C Issuer in respect
of an otherwise complying item presented after the date specified as the
expiration date of, or the date by which

 

50

--------------------------------------------------------------------------------



 

documents must be received under such Letter of Credit if presentation after
such date is authorized by the UCC, the ISP or the UCP, as applicable;

 

(vii)                           any payment by the L/C Issuer under such Letter
of Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or any payment made by the L/C
Issuer under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

 

(viii)                        any adverse change in the relevant exchange rates
or in the availability of the relevant Alternative Currency to any Borrower or
any Subsidiary or in the relevant currency markets generally; or

 

(ix)                              any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any Subsidiary.

 

The applicable Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with such Borrower’s instructions or other irregularity,
such Borrower will immediately notify the L/C Issuer.  The applicable Borrower
shall be conclusively deemed to have waived any such claim against the L/C
Issuer and its correspondents unless such notice is given as aforesaid.

 

Notwithstanding anything in this Section 2.03(e) to the contrary, the applicable
Borrower may have a claim against the L/C Issuer, and the L/C Issuer may be
liable to such Borrower to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by such Borrower which
such Borrower proves were caused by the L/C Issuer’s willful misconduct or gross
negligence or the L/C Issuer’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit unless the L/C Issuer is prevented or prohibited from so paying as a
result of any order or directive of any court or other Governmental Authority.

 

(f)                                   Role of L/C Issuer.  Each Lender and each
Borrower agree that, in paying any drawing under a Letter of Credit, the L/C
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by such Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document.  None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document.  Each Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude such Borrower from pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement.  None of the L/C Issuer, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of the L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (ix) of Section 2.03(e);

 

51

--------------------------------------------------------------------------------



 

provided, however, that anything in such clauses to the contrary
notwithstanding, a Borrower may have a claim against the L/C Issuer, and the L/C
Issuer may be liable to such Borrower, to the extent, but only to the extent, of
any direct, as opposed to consequential or exemplary, damages suffered by such
Borrower which such Borrower proves were caused by the L/C Issuer’s willful
misconduct or gross negligence or the L/C Issuer’s willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit.  In furtherance and not in limitation of the foregoing, the
L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.  The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

 

(g)                                  Applicability of ISP and UCP.  Unless
otherwise expressly agreed by the L/C Issuer and the applicable Borrower when a
Letter of Credit is issued, (i) the rules of the ISP shall apply to each standby
Letter of Credit, and (ii) the rules of the UCP shall apply to each commercial
Letter of Credit.  Notwithstanding the foregoing, the L/C Issuer shall not be
responsible to any Borrower for, and the L/C Issuer’s rights and remedies
against any Borrower shall not be impaired by, any action or inaction of the L/C
Issuer required or permitted under any Law, order, or practice that is required
or permitted to be applied to any Letter of Credit or this Agreement, including
the Law or any order of a jurisdiction where the L/C Issuer or the beneficiary
is located, the practice stated in the ISP or UCP, as applicable, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such Law or practice.

 

(h)                                 Letter of Credit Fees.  The applicable
Borrower shall pay to the Administrative Agent for the account of each Lender in
accordance, subject to Section 2.15, with its Applicable Percentage, in Dollars,
a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit
equal to the Applicable Rate times the Dollar Equivalent of the daily amount
available to be drawn under such Letter of Credit.  For purposes of computing
the daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.09. 
Letter of Credit Fees shall be (i) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand and (ii) computed on a
quarterly basis in arrears.  If there is any change in the Applicable Rate
during any quarter, the daily amount available to be drawn under each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect. 
Notwithstanding anything to the contrary contained herein, upon the written
request of the Required Lenders, while any Event of Default exists, all Letter
of Credit Fees shall accrue at the Default Rate.

 

(i)                                     Fronting Fee and Documentary and
Processing Charges Payable to L/C Issuer. The applicable Borrower shall pay
directly to the L/C Issuer for its own account, in Dollars, a fronting fee
(i) with respect to each commercial Letter of Credit, at the rate specified in
the Fee Provision, computed on the Dollar Equivalent of the amount of such
Letter of Credit, and payable upon the issuance thereof, (ii) with respect to
any amendment of a commercial Letter of Credit increasing

 

52

--------------------------------------------------------------------------------



 

the amount of such Letter of Credit, at a rate separately agreed between the
applicable Borrower and the L/C Issuer, computed on the Dollar Equivalent of the
amount of such increase, and payable upon the effectiveness of such amendment,
and (iii) with respect to each standby Letter of Credit, at the rate per annum
specified in the Fee Provision, computed on the Dollar Equivalent of the daily
amount available to be drawn under such Letter of Credit on a quarterly basis in
arrears.  Such fronting fee shall be due and payable on the tenth Business Day
after the end of each March, June, September and December in respect of the most
recently ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand.  For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.09.  In addition, the applicable Borrower shall pay
directly to the L/C Issuer for its own account, in Dollars, the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the L/C Issuer relating to letters of credit as from time
to time in effect.  Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.

 

(j)                                    Conflict with Issuer Documents.  In the
event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control.

 

(k)                                 Letters of Credit Issued for Subsidiaries. 
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Subsidiary, the
Company shall be obligated to reimburse the L/C Issuer hereunder for any and all
drawings under such Letter of Credit.  Each Borrower hereby acknowledges that
the issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of such Borrower, and that such Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.

 

2.04                        Swing Line Loans.

 

(a)                                 Swing Line Facility.  Subject to the terms
and conditions set forth herein, the Swing Line Lender, in reliance upon the
agreements of the other Lenders set forth in this Section 2.04, may in its sole
discretion make loans (each such loan, a “Swing Line Loan”) to the Company in
Dollars from time to time on any Business Day during the Availability Period in
an aggregate amount not to exceed at any time outstanding the amount of the
Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Applicable Percentage of the Outstanding Amount of Revolving
Loans and L/C Obligations of the Lender acting as Swing Line Lender, may exceed
the amount of such Lender’s Revolving Commitment; provided, however, that
(i) after giving effect to any Swing Line Loan, (A) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments and (B) the
aggregate Outstanding Amount of the Revolving Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Revolving Commitment, (ii) the Company
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan and (iii) the Swing Line Lender shall not be under any
obligation to make any Swing Line Loan if it shall determine (which
determination shall be conclusive and binding absent manifest error) that it
has, or by making such Swing Line Loan may have, Fronting Exposure.  Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Company may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04.  Each Swing Line Loan shall be a Base Rate
Loan.  Immediately upon the making of a Swing Line Loan, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swing Line Lender a risk participation in such Swing

 

53

--------------------------------------------------------------------------------



 

Line Loan in an amount equal to the product of such Lender’s Applicable
Percentage times the amount of such Swing Line Loan.

 

(b)                                 Borrowing Procedures.  Each Borrowing of
Swing Line Loans shall be made upon the Company’s irrevocable notice to the
Swing Line Lender and the Administrative Agent, which may be given by:
(A) telephone or (B) a Swing Line Loan Notice; provided that any telephonic
notice must be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a Swing Line Loan Notice. Each such Swing Line Loan
Notice must be received by the Swing Line Lender and the Administrative Agent
not later than 1:00 p.m. on the requested borrowing date or such later time on
the requested borrowing date as may be approved by the Swing Line Lender in its
sole discretion, and shall specify (i) the amount to be borrowed, which shall be
a minimum principal amount of $100,000 and integral multiples of $100,000 in
excess thereof, and (ii) the requested date of the Borrowing (which shall be a
Business Day). Promptly after receipt by the Swing Line Lender of any Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (in writing) of the contents thereof. Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Lender) prior to 2:00 p.m. on the date of
the proposed Borrowing of Swing Line Loans (A) directing the Swing Line Lender
not to make such Swing Line Loan as a result of the limitations set forth in the
first proviso to the first sentence of Section 2.04(a), or (B) that one or more
of the applicable conditions specified in Article V is not then satisfied or
waived, then, subject to the terms and conditions hereof, the Swing Line Lender
will, not later than 3:00 p.m. on the borrowing date specified in such Swing
Line Loan Notice, make the amount of its Swing Line Loan available to the
Company.

 

(c)                                  Refinancing of Swing Line Loans.

 

(i)                                     The Swing Line Lender at any time in its
sole and absolute discretion may request, on behalf of the Company (which hereby
irrevocably authorizes the Swing Line Lender to so request on its behalf), that
each Lender make a Revolving Loan that is a Base Rate Loan in an amount equal to
such Lender’s Applicable Percentage of the amount of Swing Line Loans then
outstanding.  Such request shall be made in writing (which written request shall
be deemed to be a Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the conditions set forth in Section 5.02 (other than the delivery of a Loan
Notice) and provided that, after giving effect to such Borrowing, the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Commitments. 
The Swing Line Lender shall furnish the Company with a copy of the applicable
Loan Notice promptly after delivering such notice to the Administrative Agent. 
Each Lender shall make an amount equal to its Applicable Percentage of the
amount specified in such Loan Notice available to the Administrative Agent in
Same Day Funds (and the Administrative Agent may apply Cash Collateral available
with respect to the applicable Swing Line Loan) for the account of the Swing
Line Lender at the Administrative Agent’s Office for Dollar-denominated payments
not later than 1:00 p.m. on the day specified in such Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Lender that so makes funds available shall
be deemed to have made a Revolving Loan that is a Base Rate Loan to the Company
in such amount.  The Administrative Agent shall remit the funds so received to
the Swing Line Lender.

 

54

--------------------------------------------------------------------------------



 

(ii)                                  If for any reason any Swing Line Loan
cannot be refinanced by such a Borrowing of Revolving Loans in accordance with
Section 2.04(c)(i), the request for Revolving Loans that are Base Rate Loans
submitted by the Swing Line Lender as set forth herein shall be deemed to be a
request by the Swing Line Lender that each of the Lenders fund its risk
participation in the relevant Swing Line Loan and each Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

 

(iii)                               If any Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing.  If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Loan included in the relevant Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be.  A
certificate of the Swing Line Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

 

(iv)                              Each Lender’s obligation to make Revolving
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right that such Lender may have against the Swing
Line Lender, the Company or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Revolving Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 5.02.  No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Company to repay Swing Line Loans, together with interest as provided
herein.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after any Lender has
purchased and funded a risk participation in a Swing Line Loan, if the Swing
Line Lender receives any payment on account of such Swing Line Loan, the Swing
Line Lender will distribute to such Lender its Applicable Percentage thereof in
the same funds as those received by the Swing Line Lender.

 

(ii)                                  If any payment received by the Swing Line
Lender in respect of principal or interest on any Swing Line Loan is required to
be returned by the Swing Line Lender under any of the circumstances described in
Section 11.05 (including pursuant to any settlement entered into by the Swing
Line Lender in its discretion), each Lender shall pay to the Swing Line Lender
its Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate.  The

 

55

--------------------------------------------------------------------------------



 

Administrative Agent will make such demand upon the request of the Swing Line
Lender.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

(e)                                  Interest for Account of Swing Line Lender. 
The Swing Line Lender shall be responsible for invoicing the Company for
interest on the Swing Line Loans.  Until each Lender funds its Revolving Loans
that are Base Rate Loans or risk participation pursuant to this Section 2.04 to
refinance such Lender’s Applicable Percentage of any Swing Line Loan, interest
in respect of such Applicable Percentage shall be solely for the account of the
Swing Line Lender.

 

(f)                                   Payments Directly to Swing Line Lender. 
The Company shall make all payments of principal and interest in respect of the
Swing Line Loans directly to the Swing Line Lender.

 

2.05                        Prepayments.

 

(a)                                 Voluntary Prepayments of Loans.

 

(i)                                     Revolving Loans, Term Loan and Delayed
Draw Term Loan.  Any Borrower may, upon delivery of a Notice of Prepayment from
such Borrower to the Administrative Agent, at any time or from time to time
voluntarily prepay the Loans (other than Swing Line Loans) in whole or in part
without premium or penalty; provided that (A) such notice must be received by
the Administrative Agent not later than 11:00 a.m. (1) three Business Days prior
to any date of prepayment of Eurocurrency Rate Loans denominated in Dollars,
(2) four Business Days (or five, in the case of prepayment of Loans denominated
in Special Notice Currencies) prior to any date of prepayment of Eurocurrency
Rate Loans denominated in Alternative Currencies, and (3) on the date of
prepayment of Base Rate Loans; (B) any such prepayment of Eurocurrency Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof (or, if less, the entire principal amount thereof then
outstanding); (C) any prepayment of Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof (or, if
less, the entire principal amount thereof then outstanding); and (D) any
prepayment of the Term Loan, the Delayed Draw Term Loan or any Other Term Loan
shall be applied as between the Term Loan, the Delayed Draw Term Loan and any
Other Term Loan as directed by the Company and to the remaining principal
amortization payments in respect of the Term Loan, the Delayed Draw Term Loan or
any Other Term Loan, as applicable, as directed by the Company, or in the
absence of such direction, in direct order of maturity thereof. Each such notice
shall specify the date and amount of such prepayment and the Type(s) of Loans to
be prepaid and, if Eurocurrency Rate Loans are to be prepaid, the Interest
Period(s) of such Loans.  The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
Applicable Percentage of such prepayment.  If such notice is given by a
Borrower, such Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein;
provided that a Notice of Prepayment may state that such notice is conditioned
upon the effectiveness of other transactions (including the effectiveness of
other credit facilities, indentures or similar agreements), in which case such
Notice of Prepayment may be revoked by the applicable Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not, or is not expected by the Company to be, satisfied.  Any
prepayment of a Eurocurrency Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05.  Subject to Section 2.15, each such prepayment

 

56

--------------------------------------------------------------------------------



 

shall be applied to the Loans of the Lenders in accordance with their respective
Applicable Percentages.  For clarity, voluntary payments made by a Borrower for
administrative convenience within the ten (10) day period prior to the date on
which a scheduled payment of Loans is required to be made under this Agreement
shall not be treated as a voluntary prepayment of the Loans for purposes of this
Agreement; provided that such Borrower shall notify the Administrative Agent in
writing of such intent at least one Business Day prior to making such
prepayment.

 

(ii)                                  Swing Line Loans.  The Company may, upon
delivery of a Notice of Loan Prepayment to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000 or a whole
multiple of $100,000 in excess thereof (or, if less, the entire principal
thereof then outstanding).  Each such notice shall specify the date and amount
of such prepayment.  If such notice is given by the Company, the Company shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.

 

(b)                                 Mandatory Prepayments of Loans.

 

(i)                                     If for any reason the Total Revolving
Outstandings at any time exceed the Aggregate Revolving Commitments then in
effect, the Borrowers shall immediately prepay Revolving Loans and/or Swing Line
Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount equal
to such excess; provided, however, that the Borrowers shall not be required to
Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(b)(i) unless after the prepayment in full of the Revolving Loans
and Swing Line Loans the Total Revolving Outstandings exceed the Aggregate
Revolving Commitments then in effect.

 

(ii)                                  If the Administrative Agent notifies the
Company at any time that the Outstanding Amount of all Loans denominated in
Alternative Currencies at such time exceeds an amount equal to 105% of the
Alternative Currency Sublimit then in effect, then, within two Business Days
after receipt of such notice, the Borrowers shall prepay Loans in an aggregate
amount sufficient to reduce such Outstanding Amount as of such date of payment
to an amount not to exceed 100% of the Alternative Currency Sublimit then in
effect.

 

(iii)                               The Borrowers shall prepay the Loans and/or
Cash Collateralize the L/C Obligations as hereafter provided in an aggregate
amount equal to 100% of the Net Cash Proceeds received by any Loan Party or any
Subsidiary from all Dispositions (other than Permitted Transfers) and Recovery
Events to the extent such Net Cash Proceeds are not reinvested in assets
(excluding current assets as classified by GAAP) that are useful in the business
of the Borrowers and their Subsidiaries within 180 days of the date of such
Disposition or Recovery Event (it being understood that such prepayment shall be
due immediately upon the expiration of such 180 day period).

 

(iv)                              Immediately upon receipt by any Loan Party or
any Subsidiary of the Net Cash Proceeds of any Debt Issuance, the Borrowers
shall prepay the Loans and/or Cash

 

57

--------------------------------------------------------------------------------



 

Collateralize the L/C Obligations as hereafter provided in an aggregate amount
equal to 100% of such Net Cash Proceeds.

 

(v)                                 Application of Mandatory Prepayments.

 

(A)                               All amounts required to be paid pursuant to
this Section 2.05(b)(i) and (b)(ii) shall be applied first, to the L/C
Borrowings and the Swing Line Loans, second, to the outstanding Revolving Loans,
and, third, to Cash Collateralize the remaining L/C Obligations.

 

(B)                               All amounts required to be paid pursuant to
this Section 2.05(b)(iii) and (b)(iv) shall be applied first, ratably to the
prepayment of the Term Loan, the Delayed Draw Term Loan and any Other Term Loan
(with such amounts to be applied to the remaining principal amortization
payments of the Term Loan, the Delayed Draw Term Loan and any Other Term Loan,
as applicable, as directed by the Company (or in the absence of such direction
in direct order of maturity thereof), second, to the L/C Borrowings and the
Swing Line Loans, third, to the outstanding Revolving Loans, and, fourth, to
Cash Collateralize the remaining L/C Obligations (without a corresponding
reduction in the Aggregate Revolving Commitments in the cases of clauses second
through fourth).

 

Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and then to Eurocurrency Rate Loans in direct
order of Interest Period maturities.  All prepayments under this
Section 2.05(b) shall be subject to Section 3.05, but otherwise without premium
or penalty, and shall be accompanied by interest on the principal amount prepaid
through the date of prepayment.

 

2.06                        Termination or Reduction of Commitments.

 

(a)                                 Revolving Commitments.  The Company may,
upon notice to the Administrative Agent, permanently reduce the Aggregate
Revolving Commitments to any amount not less than the Total Revolving
Outstandings, or from time to time terminate the Aggregate Revolving
Commitments; provided that (i) any such notice shall be received by the
Administrative Agent not later than 12:00 noon three (3) Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $1,000,000 or any whole multiple of $500,000 in excess
thereof and (iii) if, after giving effect to any reduction of the Aggregate
Revolving Commitments, the Letter of Credit Sublimit, the Alternative Currency
Sublimit or the Swing Line Sublimit exceeds the amount of the Aggregate
Revolving Commitments, such sublimit shall be automatically reduced by the
amount of such excess; provided, further, that any such notice may state that
such notice is conditioned upon the effectiveness of other transactions
(including the effectiveness of other credit facilities, indentures or similar
agreements), in which case such notice may be revoked by the Company (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not, or is not expected by the Company to be, satisfied.

 

(b)                                 Delayed Draw Term Loan Commitments.  The
Company may, at any time prior to the Borrowing of the Delayed Draw Term Loan
pursuant to Section 2.01(c) and upon notice to the Administrative Agent,
permanently reduce or terminate the Delayed Draw Term Loan Commitments; provided
that (i) any such notice shall be received by the Administrative Agent not later
than 12:00 noon three (3) Business Days prior to the date of termination;
provided that any such notice may state that such notice is conditioned upon the
effectiveness of other transactions, in which case such notice may be revoked by
the Company (by notice to the Administrative Agent

 

58

--------------------------------------------------------------------------------



 

on or prior to the specified effective date) if such condition is not expected
to be satisfied or is not satisfied.  The Delayed Draw Term Loan Commitments
will automatically be reduced to $0 upon the Borrowing of the Delayed Draw Term
Loan pursuant to Section 2.01(c).

 

(c)                                  Notice.  The Administrative Agent will
promptly notify the Lenders of any notice of termination or reduction of the
Aggregate Revolving Commitments or the Delayed Draw Term Loan Commitments under
this Section 2.06.  Any reduction of the Aggregate Revolving Commitments or
Delayed Draw Term Loan Commitments, as applicable, shall be applied to the
Revolving Commitment or Delayed Draw Term Loan Commitments, as applicable, of
each Lender according to its Applicable Percentage.  All fees accrued with
respect thereto until the effective date of any termination of the Aggregate
Revolving Commitments shall be paid on the effective date of such termination. 
All fees in respect of the Delayed Draw Term Loan Commitments accrued until the
effective date of any termination of the Delayed Draw Term Loan Commitments
shall be paid on the effective date of such termination.

 

2.07                        Repayment of Loans.

 

(a)                                 Revolving Loans.  The Borrowers shall repay
to the Lenders on the Maturity Date the aggregate principal amount of all
Revolving Loans outstanding on such date.

 

(b)                                 Swing Line Loans.  The Company shall repay
each Swing Line Loan on the earlier to occur of (i) the date ten (10) Business
Days after such Swing Line Loan is made and (ii) the Maturity Date.

 

(c)                                  Term Loan.  Commencing September 30, 2019,
the Company shall repay the outstanding principal amount of the Term Loan in
equal quarterly installments of $2,375,000  at the end of each March, June,
September and December, with the remainder due on the Maturity Date (as such
installments may hereafter be adjusted as a result of prepayments made pursuant
to Section 2.05, unless accelerated sooner pursuant to Section 9.02); provided,
however, that (i) if any principal repayment installment to be made by the
Company (other than principal repayment installments on Eurocurrency Rate Loans)
shall come due on a day other than a Business Day, such principal repayment
installment shall be due on the next succeeding Business Day, and such extension
of time shall be reflected in computing interest or fees, as the case may be and
(ii) if any principal repayment installment to be made by the Company on a
Eurocurrency Rate Loan shall come due on a day other than a Business Day, such
principal repayment installment shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such
principal repayment installment into another calendar month, in which event such
principal repayment installment shall be due on the immediately preceding
Business Day.

 

(d)                                 Delayed Draw Term Loan.  Commencing on the
last day of the first full fiscal quarter following the Harmony Acquisition
Closing Date, the Company shall repay the outstanding principal amount of the
Delayed Draw Term Loan in equal quarterly installments of $5,000,000 at the end
of each March, June, September and December, with the remainder due on the
Maturity Date (as such installments may hereafter be adjusted as a result of
prepayments made pursuant to Section 2.05, unless accelerated sooner pursuant to
Section 9.02); provided, however, that (i) if any principal repayment
installment to be made by the Company (other than principal repayment
installments on Eurocurrency Rate Loans) shall come due on a day other than a
Business Day, such principal repayment installment shall be due on the next
succeeding Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be and (ii) if any principal
repayment installment to be made by the Company on a Eurocurrency Rate Loan
shall come due on a day other than a Business Day, such principal repayment
installment shall be

 

59

--------------------------------------------------------------------------------



 

extended to the next succeeding Business Day unless the result of such extension
would be to extend such principal repayment installment into another calendar
month, in which event such principal repayment installment shall be due on the
immediately preceding Business Day.

 

2.08                        Interest.

 

(a)                                 Subject to the provisions of subsection
(b) below, (i) each Eurocurrency Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the sum of the Eurocurrency Rate for such Interest Period plus
the Applicable Rate; (ii) each Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the sum of the Base Rate plus the Applicable Rate; and
(iii) each Swing Line Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the sum of the Base Rate plus the Applicable Rate.

 

(b)                                 (i)                                     If
any amount of principal of any Loan is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

 

(ii)                            If any amount (other than principal of any Loan)
payable by a Borrower under any Loan Document is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the written request of the Required
Lenders, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

 

(iii)                         Upon the written request of the Required Lenders,
while any Event of Default exists (other than as set forth in clauses (b)(i) and
(b)(ii) above), the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iv)                              Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

2.09                        Fees.

 

In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

 

(a)                                 Revolving Commitment Fee.  The Company shall
pay to the Administrative Agent, for the account of each Lender in accordance
with its Applicable Percentage, a commitment fee (the “Revolving Commitment
Fee”) in Dollars equal to the product of (i) the Applicable Rate times (ii) the
actual daily amount by which the Aggregate Revolving Commitments exceed the sum
of (y) the Outstanding Amount of Revolving Loans and (z) the Outstanding Amount
of L/C Obligations, subject to adjustment as provided in Section 2.15.  The
Revolving Commitment Fee

 

60

--------------------------------------------------------------------------------



 

shall accrue at all times during the Availability Period, including at any time
during which one or more of the conditions in Article V is not met, and shall be
due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the last day of the Availability Period. The Revolving
Commitment Fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.  For purposes of
clarification, Swing Line Loans shall not be considered outstanding for purposes
of determining the unused portion of the Aggregate Revolving Commitments.

 

(b)                                 Delayed Draw Term Loan Commitment Fee.  The
Company shall pay to the Administrative Agent, for the account of each Lender in
accordance with its Applicable Percentage, a commitment fee (the “Delayed Draw
Term Loan Commitment Fee”) in an amount equal to the product of (i) 0.40% per
annum times (ii) the actual daily amount of the aggregate Delayed Draw Term Loan
Commitments, subject to adjustment as provided in Section 2.15.  The Delayed
Draw Term Loan Commitment Fee shall accrue at all times commencing
October 27, 2019 through the end of the Availability Period, including at any
time during which one or more of the conditions in Section 4.03 is not met, and
shall be due and payable in arrears and on the earlier of (x) the Harmony
Acquisition Closing Date and (y) the last day of the Availability Period.

 

(c)                                  Other Fees.

 

(i)                                     The Company shall pay to the Arrangers
and the Administrative Agent for their own respective accounts, in Dollars, fees
in the amounts and at the times specified in the Fee Provision.  Such fees shall
be fully earned when paid and shall not be refundable for any reason whatsoever.

 

(ii)                                  The Company shall pay to the Lenders, in
Dollars, such fees as shall have been separately agreed upon in writing in the
amounts and at the times so specified.  Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

 

2.10                        Computation of Interest and Fees; Retroactive
Adjustments of Applicable Rate.

 

(a)                                 All computations of interest for Base Rate
Loans (including Base Rate Loans determined by reference to the Eurocurrency
Rate) shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed.  All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year), or, in the case of interest in respect of Loans denominated
in Alternative Currencies as to which market practice differs from the
foregoing, in accordance with such market practice.  Interest shall accrue on
each Loan for the day on which the Loan is made, and shall not accrue on a Loan,
or any portion thereof, for the day on which the Loan or such portion is paid;
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.12(a), bear interest for one day.  Each determination by
the Administrative Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.

 

(b)                                 If, as a result of any restatement of or
other adjustment to the financial statements of the Company or for any other
reason, the Company or the Lenders determine that (i) the Consolidated Leverage
Ratio as calculated by the Company as of any applicable date was inaccurate and
(ii) a proper calculation of the Consolidated Leverage Ratio would have resulted
in higher pricing for such period, the Company shall immediately and
retroactively be obligated to

 

61

--------------------------------------------------------------------------------



 

pay to the Administrative Agent for the account of the applicable Lenders or the
L/C Issuer, as the case may be, promptly on demand by the Administrative Agent
(or, after the occurrence of an actual or deemed entry of an order for relief
with respect to any Borrower under the Bankruptcy Code or any other similar
Debtor Relief Law, automatically and without further action by the
Administrative Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period.  This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the L/C Issuer, as the case may be, under this Agreement.  The Company’s
obligations under this paragraph shall survive the termination of the Aggregate
Revolving Commitments and the repayment of all other Obligations hereunder.

 

2.11                        Evidence of Debt.

 

(a)                                 The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrowers and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the Borrowers
shall execute and deliver to such Lender (through the Administrative Agent) a
promissory note, which shall evidence such Lender’s Loans in addition to such
accounts or records.  Each such promissory note shall be in the form of
Exhibit 2.11(a) (a “Note”).  Each Lender may attach schedules to its Note and
endorse thereon the date, Type (if applicable), amount, currency and maturity of
its Loans and payments with respect thereto.

 

(b)                                 In addition to the accounts and records
referred to in subsection (a) above, each Lender and the Administrative Agent
shall maintain in accordance with its usual practice accounts or records
evidencing the purchases and sales by such Lender of participations in Letters
of Credit and Swing Line Loans.  In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.

 

2.12                        Payments Generally; Administrative Agent’s Clawback.

 

(a)                                 General.  All payments to be made by the
Borrowers shall be made free and clear of and without condition or deduction for
any counterclaim, defense, recoupment or setoff.  Except as otherwise expressly
provided herein and except with respect to principal of and interest on Loans
denominated in an Alternative Currency, all payments by the Borrowers hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office in Dollars and in Same Day Funds not later than 2:00 p.m. on the date
specified herein.  Except as otherwise expressly provided herein, all payments
by the Borrowers hereunder with respect to principal and interest on Loans
denominated in an Alternative Currency shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the applicable Administrative Agent’s Office in such Alternative Currency and
in Same Day Funds not later than the Applicable Time specified by the
Administrative Agent on the dates specified herein. Without limiting the
generality of the foregoing, the Administrative Agent may require that any
payments due under this Agreement be

 

62

--------------------------------------------------------------------------------



 

made in the United States.  If, for any reason, a Borrower is prohibited by any
Law from making any required payment hereunder in an Alternative Currency, such
Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency payment amount.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office.  All payments received by the Administrative
Agent (i) after 2:00 p.m., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent in the case of payments in
an Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  If any payment to be made by a Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

 

(b)                                 (i)  Funding by Lenders; Presumption by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Borrowing of Eurocurrency
Rate Loans (or, in the case of any Borrowing of Base Rate Loans, prior to 12:00
noon on the date of such Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Borrowing of
Base Rate Loans, that such Lender has made such share available in accordance
with and at the time required by Section 2.02) and may, in reliance upon such
assumption, make available to the applicable Borrower a corresponding amount. 
In such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the applicable Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in Same Day Funds with interest
thereon, for each day from and including the date such amount is made available
to such Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the Overnight
Rate, plus any administrative, processing or similar fees customarily charged by
the Administrative Agent in connection with the foregoing, and (B) in the case
of a payment to be made by such Borrower, the interest rate applicable to Base
Rate Loans.  If such Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period.  If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing.  Any payment by any Borrower
shall be without prejudice to any claim such Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

(ii)                                  Payments by Borrower; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the applicable Borrower prior to the time at which any payment is
due to the Administrative Agent for the account of the Lenders or the L/C Issuer
hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the L/C Issuer, as the case may be, the amount due.  In such event,
if the applicable Borrower has not in fact made such payment, then each of the
Lenders or the L/C Issuer, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the L/C Issuer, in Same Day Funds with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the Overnight Rate.

 

63

--------------------------------------------------------------------------------



 

A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the applicable Borrower by
the Administrative Agent because the conditions to the applicable Credit
Extension set forth in Article V are not satisfied or waived in accordance with
the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.

 

(d)                                 Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Loans, to fund participations in
Letters of Credit and Swing Line Loans and to make payments pursuant to
Section 11.04(c) are several and not joint.  The failure of any Lender to make
any Loan, to fund any such participation or to make any payment under
Section 11.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 11.04(c).

 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

2.13                        Sharing of Payments by Lenders.

 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it resulting in such Lender’s receiving payment of a proportion of
the aggregate amount of such Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swing Line Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that:

 

(i)                                     if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)                                  the provisions of this Section shall not
be construed to apply to (A) any payment made by or on behalf of a Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), (B) the application of Cash Collateral provided for in Section 2.14 or
(C) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or subparticipations in L/C
Obligations or Swing Line Loans to any assignee or participant, other than an
assignment to any Loan Party or any Subsidiary thereof (as to which the
provisions of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may

 

64

--------------------------------------------------------------------------------



 

exercise against such Loan Party rights of setoff and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of such
Loan Party in the amount of such participation.

 

2.14                        Cash Collateral.

 

(a)                                 Certain Credit Support Events.  If (i) the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, (ii) as of the Letter
of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, (iii) the applicable Borrower shall be required to provide Cash
Collateral pursuant to Section 9.02(c) or (iv) there shall exist a Defaulting
Lender, then the applicable Borrower shall immediately (in the case of clause
(iii) above) or within one Business Day (in all other cases) following any
request by the Administrative Agent or the L/C Issuer provide Cash Collateral in
an amount not less than the applicable Minimum Collateral Amount (determined in
the case of Cash Collateral provided pursuant to clause (iv) above, after giving
effect to Section 2.15(b) and any Cash Collateral provided by the Defaulting
Lender).  Additionally, if the Administrative Agent notifies the Company at any
time that the Outstanding Amount of all L/C Obligations at such time exceeds
105% of the Letter of Credit Sublimit then in effect, then, within two Business
Days after receipt of such notice, the applicable Borrower shall provide Cash
Collateral for the Outstanding Amount of the L/C Obligations in an amount not
less than the amount by which the Outstanding Amount of all L/C Obligations
exceeds the Letter of Credit Sublimit.

 

(b)                                 Grant of Security Interest.  All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America.  Each Borrower, and to the extent provided by any Defaulting Lender,
such Defaulting Lender, hereby grants to (and subjects to the control of) the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuer and the Lenders, and agrees to maintain, a first priority security
interest in all such cash, deposit accounts and all balances therein, and all
other property so provided as collateral pursuant hereto, and in all proceeds of
the foregoing, all as security for the obligations to which such Cash Collateral
may be applied pursuant to Section 2.14(c).  If at any time the Administrative
Agent determines that Cash Collateral is subject to any right or claim of any
Person other than the Administrative Agent or the L/C Issuer as herein provided
(other than Liens permitted under Section 8.01(m)), or that the total amount of
such Cash Collateral is less than the Minimum Collateral Amount, the applicable
Borrower or the relevant Defaulting Lender will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency.

 

(c)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under any of
this Section 2.14 or Sections 2.03, 2.05, 2.15 or 9.02 in respect of Letters of
Credit shall be held and applied to the satisfaction of the specific L/C
Obligations, obligations to fund participations therein (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may otherwise be provided for
herein.

 

(d)                                 Release.  Cash Collateral (or the
appropriate portion thereof) provided to reduce Fronting Exposure or to secure
other obligations shall be released promptly following (i) the elimination of
the applicable Fronting Exposure or other obligations giving rise thereto
(including by the termination of Defaulting Lender status of the applicable
Lender (or, as appropriate, its assignee following compliance with
Section 11.06(b)(vi))) or (ii) the good faith determination by the
Administrative Agent and the L/C Issuer that there exists excess Cash
Collateral; provided,

 

65

--------------------------------------------------------------------------------



 

however, (x) any such release shall be without prejudice to, and any
disbursement or other transfer of Cash Collateral shall be and remain subject
to, any other Lien conferred under the Loan Documents and the other applicable
provisions of the Loan Documents, and (y) the Person providing Cash Collateral
and the L/C Issuer may agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure or other
obligations.

 

2.15                        Defaulting Lenders.

 

(a)                                 Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
“Required Lenders” and Section 11.01.

 

(ii)                                  Defaulting Lender Waterfall.  Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Article IX or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 11.08 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to the L/C Issuer or Swing
Line Lender hereunder; third, to Cash Collateralize the L/C Issuer’s Fronting
Exposure with respect to such Defaulting Lender in accordance with Section 2.14;
fourth, as the Company may request (so long as no Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Company, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.14; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or the Swing Line
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
exists, to the payment of any amounts owing to the Borrowers as a result of any
judgment of a court of competent jurisdiction obtained by the Borrowers against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 5.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments

 

66

--------------------------------------------------------------------------------



 

hereunder without giving effect to Section 2.15(b). Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this Section 2.15(a)(ii) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

 

(iii)                               Certain Fees.

 

(A)                               No Defaulting Lender shall be entitled to
receive any fee payable under Section 2.09(a) or Section 2.09(b)  for any period
during which that Lender is a Defaulting Lender (and the Borrowers shall not be
required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender).

 

(B)                               Each Defaulting Lender shall be entitled to
receive Letter of Credit Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.14.

 

(C)                               With respect to any Letter of Credit Fee not
required to be paid to any Defaulting Lender pursuant to clause (B) above, the
Borrowers shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Obligations that has been reallocated to such
Non-Defaulting Lender pursuant to clause (b) below, (y) pay to the L/C Issuer
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to such L/C Issuer’s Fronting Exposure to such Defaulting
Lender and (z) not be required to pay the remaining amount of any such fee.

 

(b)                                 Reallocation of Applicable Percentages to
Reduce Fronting Exposure.  All or any part of such Defaulting Lender’s
participation in L/C Obligations and Swing Line Loans shall be reallocated among
the Non-Defaulting Lenders in accordance with their respective Applicable
Percentages (calculated without regard to such Defaulting Lender’s Commitment)
but only to the extent that such reallocation does not cause the sum of the
Outstanding Amount of any Non-Defaulting Lender’s Revolving Loans plus such
Non-Defaulting Lender’s participation in L/C Obligations and Swing Line Loans to
exceed such Non-Defaulting Lender’s Commitment.  No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

(c)                                  Cash Collateral, Repayment of Swing Line
Loans.  If the reallocation described in clause (b) above cannot, or can only
partially, be effected, the Borrowers shall, without prejudice to any right or
remedy available to it hereunder or under applicable Law, (x) first, prepay
Swing Line Loans in an amount equal to the Swing Line Lenders’ Fronting Exposure
and (y) second, Cash Collateralize the L/C Issuers’ Fronting Exposure in
accordance with the procedures set forth in Section 2.14.

 

(d)                                 Defaulting Lender Cure.  If the Company, the
Administrative Agent, the Swing Line Lender and the L/C Issuer agree in writing
that a Lender is no longer a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified

 

67

--------------------------------------------------------------------------------



 

in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that Lender will, to
the extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.15(b)), whereupon such Lender will cease to
be a Defaulting Lender; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrowers
while that Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.

 

2.16                        Designated Borrowers.

 

(a)                                 Designated Borrowers. The Company may at any
time, upon not less than fifteen (15) Business Days’ notice from the Company to
the Administrative Agent (or such shorter period as may be agreed by the
Administrative Agent in its sole discretion), request to designate any
wholly-owned Foreign Subsidiary of the Company (an “Applicant Borrower”) as a
Designated Borrower to receive Loans hereunder by delivering to the
Administrative Agent (which shall promptly deliver counterparts thereof to each
Lender) a duly executed notice and agreement in substantially the form of
Exhibit 2.16(a) (a “Designated Borrower Request and Assumption Agreement”).  The
parties hereto acknowledge and agree that prior to any Applicant Borrower
becoming entitled to utilize the credit facilities provided for herein (i) the
Administrative Agent and the Lenders that are to provide Commitments and/or
Loans in favor of an Applicant Borrower must each agree to such Applicant
Borrower becoming a Designated Borrower and (ii) the Administrative Agent and
such Lenders shall have received (x) all documentation and other information
required by bank regulatory authorities under the applicable “know your
customer” and anti-money laundering rules and regulations, including the Act and
a Beneficial Ownership Certification in relation to such Borrower and (y) such
supporting resolutions, incumbency certificates, opinions of counsel and other
documents or information, in form, content and scope reasonably satisfactory to
the Administrative Agent, as may be required by the Administrative Agent, and
Notes signed by such new Borrowers to the extent any Lender so requires (the
requirements in clauses (i) and (ii) hereof, the “Designated Borrower
Requirements”).  If the Designated Borrower Requirements are met, the
Administrative Agent shall send a notice in substantially the form of
Exhibit 2.16(b) (a “Designated Borrower Notice”) to the Company and the Lenders
specifying the effective date upon which the Applicant Borrower shall constitute
a Designated Borrower for purposes hereof, whereupon each of the Lenders agrees
to permit such Designated Borrower to receive Loans hereunder, on the terms and
conditions set forth herein, and each of the parties agrees that such Designated
Borrower otherwise shall be a Borrower for all purposes of this Agreement;
provided that no Loan Notice or Letter of Credit Application may be submitted by
or on behalf of such Designated Borrower until the date five (5) Business Days
after such effective date.

 

(b)                                 Obligations.  The Obligations of the
Designated Borrowers shall be joint and several in nature (unless such joint and
several liability (i) shall result in adverse tax consequences to any such
Designated Borrower or (ii) is not permitted by any Law applicable to such
Designated Borrower, in which either such case, the liability of such Designated
Borrower shall be several in nature) regardless of which such Person actually
receives Credit Extensions hereunder or the amount of such Credit Extensions
received or the manner in which the Administrative Agent or any Lender accounts
for such Credit Extensions on its books and records.  Each of the obligations

 

68

--------------------------------------------------------------------------------



 

of each Designated Borrower with respect to Credit Extensions made to it, and
each such Designated Borrower’s obligations arising as a result of the joint and
several liability (if any) of such Designated Borrower hereunder, with respect
to Credit Extensions made to and other Obligations owing by the other Designated
Borrowers hereunder, shall be separate and distinct obligations, but all such
obligations shall be primary obligations of each such Designated Borrower. 
Notwithstanding anything contained to the contrary herein or in any Loan
Document (including any Designated Borrower Request and Assumption Agreement),
unless required by the Administrative Agent, (A) no Designated Borrower shall be
obligated with respect to any Obligations of the Company or of any Domestic
Subsidiary, (B) the Obligations owed by a Designated Borrower shall be several
and not joint with the Obligations of the Company or any Domestic Subsidiary and
(C) no Designated Borrower shall be obligated as a Guarantor under the Guaranty
with respect to the Obligations of the Company or any Domestic Subsidiary.

 

(c)                                  Appointment. Each Subsidiary of the Company
that is or becomes a Designated Borrower pursuant to this Section 2.16 hereby
irrevocably appoints the Company to act as its agent for all purposes of this
Agreement and the other Loan Documents and agrees that (i) the Company may
execute such documents on behalf of such Designated Borrower as the Company
deems appropriate in its sole discretion and each Designated Borrower shall be
obligated by all of the terms of any such document executed on its behalf,
(ii) any notice or communication delivered by the Administrative Agent or the
Lender to the Company shall be deemed delivered to each Designated Borrower and
(iii)  the Administrative Agent or the Lenders may accept, and be permitted to
rely on, any document, instrument or agreement executed by the Company on behalf
of each Designated Borrower.

 

(d)                                 Termination of Status. The Company may from
time to time, upon not less than fifteen (15) Business Days’ notice from the
Company to the Administrative Agent (or such shorter period as may be agreed by
the Administrative Agent in its sole discretion), terminate a Designated
Borrower’s status as such; provided that there are no outstanding Loans or L/C
Obligations payable by such Designated Borrower, or other amounts payable by
such Designated Borrower on account of any Credit Extensions made to it, as of
the effective date of such termination. The Administrative Agent will promptly
notify the Lenders of any such termination of a Designated Borrower’s status.

 

2.17                        Incremental Facility Loans.

 

Subject to the terms and conditions set forth herein, the Borrowers shall have
the right, from time to time and upon at least ten (10) Business Days’ prior
written notice to the Administrative Agent (an “Incremental Request”), to
request to incur additional term loans under a then existing tranche and/or add
one or more additional tranches of term loans (“Other Term Loans” and, together
with any additional term loans under a then existing tranche incurred pursuant
to this Section 2.17, the “Incremental Term Loans”; and any credit facility for
providing for any Incremental Term Loans being referred to as an “Incremental
Term Facility”) and/or increase the Aggregate Revolving Commitments (the
“Incremental Revolving Commitments”; and revolving loans made thereunder the
“Incremental Revolving Loans”; the Incremental Revolving Loans, together with
the Incremental Term Loans are referred to herein as the “Incremental Facility
Loans”) subject, however, in any such case, to satisfaction of the following
conditions precedent:

 

(a)                                 the aggregate amount of all Incremental
Revolving Commitments and Incremental Term Loans effected pursuant to this
Section 2.17 shall not exceed the sum of (i) the greater of (x) $300,000,000 or
(y) an amount equal to two (2) times the Consolidated EBITDA of the Company and
its Subsidiaries calculated on a Pro Forma Basis for the most recently ended
Test Period plus (ii) the aggregate principal amount of voluntary prepayments of
the Term Loans and Revolving Loans (to the extent such prepayment of Revolving
Loans is accompanied by a permanent reduction

 

69

--------------------------------------------------------------------------------



 

of the applicable Aggregate Revolving Commitments), in each case, made prior to
such date, except to the extent such prepayments were funded with the proceeds
of long-term Indebtedness;

 

(b)                                 subject, with respect to any Incremental
Term Loan the proceeds of which will be used to finance any Limited Condition
Transaction, to Section 1.10, on the date on which any Incremental Facility
Amendment is to become effective, both immediately prior to and immediately
after giving effect to the incurrence of such Incremental Facility Loans
(assuming that the full amount of the Incremental Facility Loans shall have been
funded on such date) and any related transactions, no Default shall have
occurred and be continuing (it being understood that, if the proceeds of any
Incremental Term Loans are to be used, in whole or in part, to finance a Limited
Condition Transaction, this clause (b) shall not apply except that no Specified
Event of Default shall have occurred and be continuing or would result from the
incurrence of such Incremental Term Loan);

 

(c)                                  subject, with respect to any Incremental
Term Loan the proceeds of which will be used to finance any Limited Condition
Transaction, to Section 1.10, after giving effect to the incurrence of such
Incremental Facility Loans (assuming the full amount of the Incremental Facility
Loans have been funded) and any related transactions, on a Pro Forma Basis, the
Loan Parties shall be in compliance with Section 8.11(a);

 

(d)                                 subject, with respect to any Incremental
Term Loan the proceeds of which will  be used to finance any Limited Condition
Transaction, to Section 1.10, the representations and warranties set forth in
Article VI shall be true and correct in all material respects (or if such
representation and warranty is qualified by materiality or Material Adverse
Effect, shall be true and correct) on and as of the date on which such
Incremental Facility Amendment is to become effective, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct in all material respects (or if such
representation and warranty is qualified by materiality or Material Adverse
Effect, shall be true and correct) as of such earlier date;

 

(e)                                  such Incremental Facility Loans shall be in
a minimum amount of $50,000,000 and in integral multiples of $10,000,000 in
excess thereof (or such lesser amounts as agreed by the Administrative Agent);

 

(f)                                   any Incremental Revolving Commitments
shall be made on the same terms and provisions (other than upfront fees) as
apply to the existing Revolving Commitments, including with respect to maturity
date, interest rate and prepayment provisions, and shall not constitute a credit
facility separate and apart from the existing revolving credit facility set
forth in Section 2.01(a);

 

(g)                                  any Incremental Term Loans that constitute
additional term loans under a then existing tranche of term loans shall be made
on the same terms and provisions (other than upfront fees) as apply to such
outstanding term loans, including with respect to maturity date, interest rate
and prepayment provisions, and shall not constitute a credit facility separate
and apart from such term loans;

 

(h)                                 in the case of any Other Term Loans, such
Other Term Loans shall:  (A) rank pari passu in right of payment priority with
the existing term loans, (B) share ratably in rights in the Collateral and the
Guaranty, (C) have a maturity date that is no earlier than the Maturity Date for
the Term Loan or the Delayed Draw Term Loan, (D) have a Weighted Average Life to
Maturity that is no shorter than the remaining Weighted Average Life to Maturity
of the Term Loan or the

 

70

--------------------------------------------------------------------------------



 

Delayed Draw Term Loan (it being understood that, subject to the foregoing, the
amortization schedule applicable to such Incremental Term Loans shall be
determined by the Borrower(s) and the Lenders of such Other Term Loans) and
(E) otherwise be on terms (other than as to pricing, which shall be as agreed
between the Company and the applicable Lenders providing such Other Term Loans)
reasonably satisfactory to the Administrative Agent; provided that, such terms
and documentation relating to such Other Term Loans shall be on terms not
materially more onerous, taken as a whole, to the Borrowers than the existing
Term Loan and the Delayed Draw Term Loan (except to the extent permitted above
with respect to the maturity date, amortization and interest rate and other than
terms which are applicable only after the Maturity Date of the Term Loan and the
Delayed Draw Term Loan);

 

(i)                                     the Administrative Agent shall have
received additional commitments in a corresponding amount of such requested
Incremental Facility Loans from either existing Lenders and/or one or more other
institutions that qualify as Eligible Assignees (it being understood and agreed
that no existing Lender shall be required to provide an additional commitment);
and

 

(j)                                    the Administrative Agent shall have
received customary closing certificates and legal opinions and all other
documents (including resolutions of the board of directors of the Loan Parties)
it may reasonably request relating to the corporate or other necessary authority
for such Incremental Facility Loans and the validity of such Incremental
Facility Loans, and any other matters relevant thereto, all in form and
substance reasonably satisfactory to the Administrative Agent.

 

Each Incremental Term Facility and any Incremental Revolving Commitments shall
be evidenced by an amendment (an “Incremental Facility Amendment”) to this
Agreement, giving effect to the modifications permitted by this Section 2.17
(and subject to the limitations set forth in the immediately preceding
paragraph), executed by the Loan Parties, the Administrative Agent and each
Lender providing a portion of the Incremental Term Facility and/or Incremental
Revolving Commitments, as applicable; which such amendment, when so executed,
shall amend this Agreement as provided therein.  Each Incremental Facility
Amendment shall also require such amendments to the Loan Documents, and such
other new Loan Documents, as the Administrative Agent reasonably deems necessary
or appropriate to effect the modifications and credit extensions permitted by
this Section 2.17.  Neither any Incremental Facility Amendment, nor any such
amendments to the other Loan Documents or such other new Loan Documents, shall
be required to be executed or approved by any Lender, other than the Lenders
providing such Incremental Term Loans and/or Incremental Revolving Commitments,
as applicable, and the Administrative Agent, in order to be effective.  The
effectiveness of any Incremental Facility Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth above and
as such other conditions as requested by the Lenders under the Incremental
Facility Loans established in connection therewith.

 

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01                        Taxes.

 

(a)                                 Payments Free of Taxes; Obligation to
Withhold; Payments on Account of Taxes.

 

(i)                                     Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable Laws. 
If any applicable Laws (as determined in

 

71

--------------------------------------------------------------------------------



 

the good faith discretion of the Administrative Agent or a Loan Party, as
applicable) require the deduction or withholding of any Tax from any such
payment by the Administrative Agent or a Loan Party, then the Administrative
Agent or such Loan Party shall be entitled to make such deduction or
withholding, upon the basis of the information and documentation to be delivered
pursuant to subsection (e) below.

 

(ii)                                  If any Loan Party or the Administrative
Agent shall be required by the Internal Revenue Code to withhold or deduct any
Taxes, including both United States Federal backup withholding and withholding
taxes, from any payment, then (A) the Administrative Agent shall withhold or
make such deductions as are determined by the Administrative Agent to be
required by applicable Laws based upon the information and documentation it has
received pursuant to subsection (e) below, (B) the Administrative Agent shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with the Internal Revenue Code, and (C) to the extent
that the withholding or deduction is made on account of Indemnified Taxes, the
sum payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions and withholdings applicable to additional sums payable
under this Section 3.01) the applicable Recipient receives an amount equal to
the sum it would have received had no such withholding or deduction been made.

 

(iii)                               If any Loan Party or the Administrative
Agent shall be required by any applicable Laws other than the Internal Revenue
Code to withhold or deduct any Taxes from any payment, then (A) such Loan Party
or the Administrative Agent, as required by such Laws, shall withhold or make
such deductions as are determined by it to be required based upon the
information and documentation it has received pursuant to subsection (e) below,
(B) such Loan Party or the Administrative Agent, to the extent required by such
Laws, shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with such Laws, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions and withholdings applicable to additional sums payable
under this Section 3.01) the applicable Recipient receives an amount equal to
the sum it would have received had no such withholding or deduction been made.

 

(b)                                 Payment of Other Taxes by the Loan Parties. 
Without limiting the provisions of subsection (a) above, the Loan Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
Laws, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

 

(c)                                  Tax Indemnifications. (i) Each of the Loan
Parties shall, and does hereby, jointly and severally indemnify each Recipient,
and shall make payment in respect thereof within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 3.01) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender or the L/C Issuer (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or the L/C Issuer, shall be conclusive absent

 

72

--------------------------------------------------------------------------------



 

manifest error.  Each of the Loan Parties shall, and does hereby, jointly and
severally indemnify the Administrative Agent, and shall make payment in respect
thereof within ten (10) days after demand therefor, for any amount which a
Lender or the L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.01(c)(ii) below.

 

(ii)                                  Each Lender and the L/C Issuer shall, and
does hereby, severally indemnify, and shall make payment in respect thereof
within 10 days after demand therefor, (x) the Administrative Agent against any
Indemnified Taxes attributable to such Lender or the L/C Issuer (but only to the
extent that any Loan Party has not already indemnified the Administrative Agent
for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so), (y) the Administrative Agent and the Loan Parties, as
applicable, against any Taxes attributable to such Lender’s failure to comply
with the provisions of Section 11.06(d) relating to the maintenance of a
Participant Register and (z) the Administrative Agent and the Loan Parties, as
applicable, against any Excluded Taxes attributable to such Lender or the L/C
Issuer, in each case, that are payable or paid by the Administrative Agent or a
Loan Party in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender and the L/C Issuer hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or the L/C Issuer, as the case may be, under this Agreement or
any other Loan Document against any amount due to the Administrative Agent under
this clause (ii). For the avoidance of doubt, each Lender and the L/C Issuer
shall indemnify the Loan Parties for any amounts paid by the Loan Parties to the
Administrative Agent under Section 3.01(c)(i) as a result of Taxes attributable
to such Lender’s failure to comply with the provisions of Section 11.06(d) or
Excluded Taxes attributable to such Lender or the L/C Issuer.

 

(d)                                 Evidence of Payments.  Upon request by any
Loan Party or the Administrative Agent, as the case may be, after any payment of
Taxes by such Loan Party or by the Administrative Agent to a Governmental
Authority as provided in this Section 3.01, such Loan Party shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to such Loan
Party, as the case may be, the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of any return
required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to such Loan Party or the Administrative Agent, as the
case may be.

 

(e)                                  Status of Lenders; Tax Documentation.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Law or the taxing authorities of a jurisdiction
pursuant to such applicable Law or reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such

 

73

--------------------------------------------------------------------------------



 

Lender is subject to backup withholding or information reporting requirements. 
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.01(e)(ii)(A), 3.01(e)(ii)(B) and
3.01(e)(ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that a Borrower is a U.S. Person,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed originals of
IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

 

(2)                                 executed originals of IRS Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Internal Revenue Code, (x) a certificate substantially in the form of
Exhibit 3.01-A to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E; or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, 

 

74

--------------------------------------------------------------------------------



 

IRS Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 3.01-B or Exhibit 3.01-C, IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 3.01-D on behalf of each such direct and
indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Internal
Revenue Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the Closing Date.

 

(iii)                               Each Lender agrees that if any form or
certification it previously delivered pursuant to this Section 3.01 expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so.

 

(f)                                   Treatment of Certain Refunds.  Unless
required by applicable Laws, at no time shall the Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Lender or the L/C
Issuer, or have any obligation to pay to any Lender or the L/C Issuer, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender or the L/C Issuer, as the case may be.  If any Recipient determines, in
its sole discretion exercised in good faith, that it has received a refund of
any Taxes as to which it has been indemnified by any Loan Party or with respect
to which any Loan Party has paid additional amounts pursuant to this
Section 3.01, it shall pay to the Loan Party an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by a
Loan Party under this Section 3.01 with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) incurred by such

 

75

--------------------------------------------------------------------------------



 

Recipient, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that the Loan
Party, upon the request of the Recipient, agrees to repay the amount paid over
to the Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Recipient in the event the Recipient is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this subsection, in no event will the applicable
Recipient be required to pay any amount to the Loan Party pursuant to this
subsection the payment of which would place the Recipient in a less favorable
net after-Tax position than such Recipient would have been in if the Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid.  This subsection shall not
be construed to require any Recipient to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to any Loan
Party or any other Person.

 

(g)                                  Survival.  Each party’s obligations under
this Section 3.01 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender or the L/C Issuer, the termination of the Commitments and the repayment,
satisfaction or discharge of all other Obligations.

 

3.02                        Illegality.

 

If any Lender reasonably determines that any Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for any Lender or
its applicable Lending Office to make, maintain or fund any Credit Extension
whose interest is determined by reference to the Eurocurrency Rate (whether
denominated in Dollars or an Alternative Currency), or to determine or charge
interest rates based upon the Eurocurrency Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars or any Alternative Currency in the
applicable interbank market, then, on notice thereof by such Lender to the
Company through the Administrative Agent, (i) any obligation of such Lender to
make or continue Eurocurrency Rate Loans or to convert Base Rate Loans to
Eurocurrency Rate Loans in the affected currency or currencies or, in the case
of Eurocurrency Rate Loans in Dollars, to convert Base Rate Loans to
Eurocurrency Rate Loans, shall be suspended and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurocurrency Rate component of
the Base Rate, the interest rate on which Base Rate Loans of such Lender, shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Company that
the circumstances giving rise to such determination no longer exist.  Upon
receipt of such notice, (x) the Borrowers shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable and such
Loans are denominated in Dollars, convert all Eurocurrency Rate Loans of such
Lender to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurocurrency Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurocurrency Rate.  Upon any such prepayment or
conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted.

 

76

--------------------------------------------------------------------------------



 

Each Lender at its option may make any Credit Extension to any Borrower by
causing any domestic or foreign branch or Affiliate of such Lender (each a
“Designated Lender”) to make such Credit Extension (and in the case of an
Affiliate, the provisions of Sections 3.01 through 3.05 and 11.04 shall apply to
such Affiliate to the same extent as to such Lender); provided that any exercise
of such option shall not affect the obligation of the relevant Borrower to repay
such Credit Extension in accordance with the terms of this Agreement; provided,
however, if any Lender or any Designated Lender determines that any Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Designated Lender to perform its
obligations hereunder or to issue, make, maintain, fund or charge interest with
respect to any Credit Extension to any Designated Borrower, then, on notice
thereof by such Lender to the Company through the Administrative Agent, and
until such notice by such Lender is revoked, any obligation of such Lender to
issue, make, maintain, fund or charge interest with respect to any such Credit
Extension shall be suspended.  Upon receipt of such notice, the Loan Parties
shall, take all reasonable actions requested by such Lender to mitigate or avoid
such illegality.

 

3.03                        Inability to Determine Rates.

 

(a)                                 If in connection with any request for a
Eurocurrency Rate Loan or a conversion to or continuation thereof, (i) the
Administrative Agent determines that (A) deposits (whether in Dollars or an
Alternative Currency) are not being offered to banks in the applicable offshore
interbank market for such currency for the applicable amount and Interest Period
of such Eurocurrency Rate Loan, or (B) adequate and reasonable means do not
exist for determining the Eurocurrency Rate for any requested Interest Period
with respect to a proposed Eurocurrency Rate Loan (whether denominated in
Dollars or an Alternative Currency) or in connection with an existing or
proposed Base Rate Loan (in each case with respect to clause (i), “Impacted
Loans”), or (ii) the Administrative Agent or the Required Lenders determine that
for any reason the Eurocurrency Rate for any requested Interest Period with
respect to a proposed Eurocurrency Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, the Administrative Agent
will promptly so notify the Company and each Lender.  Thereafter, (x) the
obligation of the Lenders to make or maintain Eurocurrency Rate Loans in the
affected currency or currencies shall be suspended (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods) and (y) in the event of a
determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice.  Upon receipt of such notice, the applicable
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans in the affected currency or currencies
or, failing that, will be deemed to have converted such request into a request
for a Borrowing of Base Rate Loans in the Dollar Equivalent of the amount
specified therein.

 

(b)                                 Notwithstanding the foregoing, if the
Administrative Agent has made the determination described in clause (a)(i) of
this Section, the Administrative Agent in consultation with the Company and the
Required Lenders, may establish an alternative interest rate for the Impacted
Loans, in which case, such alternative rate of interest shall apply with respect
to the Impacted Loans until (1) the Administrative Agent revokes the notice
delivered with respect to the Impacted Loans under clause (a)(i) of this
Section, (2) the Administrative Agent or the Required Lenders notify the Company
that such alternative interest rate does not adequately and fairly reflect the
cost to the Lenders of funding the Impacted Loans, or (3) any Lender determines
that any Law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for such Lender or its applicable Lending Office
to make, maintain or fund Loans whose interest is determined by reference to
such alternative rate of interest or to determine or charge interest rates based
upon such rate or any Governmental Authority has imposed material restrictions
on the

 

77

--------------------------------------------------------------------------------



 

authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Company written notice thereof.

 

3.04                        Increased Costs.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
contemplated by Section 3.04(e), other than as set forth below) or the L/C
Issuer;

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)                               impose on any Lender or the L/C Issuer or
the London interbank market any other condition, cost or expense affecting this
Agreement or Eurocurrency Rate Loans made by such Lender or any Letter of Credit
or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurocurrency Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Company will
pay (or will cause the applicable Designated Borrower to pay) to such Lender or
the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender or the
L/C Issuer determines that any Change in Law affecting such Lender or the L/C
Issuer or any Lending Office of such Lender or such Lender’s or the L/C Issuer’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s or the L/C
Issuer’s capital or on the capital of such Lender’s or the L/C Issuer’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit or Swing
Line Loans held by, such Lender, or the Letters of Credit issued by the L/C
Issuer, to a level below that which such Lender or the L/C Issuer or such
Lender’s or the L/C Issuer’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the L/C Issuer’s
policies and the policies of such Lender’s or the L/C Issuer’s holding company
with respect to capital adequacy), then from time to time the Company will pay
(or will cause the applicable Designated Borrower to pay) to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.

 

78

--------------------------------------------------------------------------------



 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or the L/C Issuer setting forth the amount or amounts
necessary to compensate such Lender or the L/C Issuer or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Company shall be conclusive absent demonstrable error.  The
Company shall pay (or shall cause the applicable Designated Borrower to pay)
such Lender or the L/C Issuer, as the case may be, the amount shown as due on
any such certificate within thirty (30) days after receipt thereof.

 

(d)                                 Mandatory Costs.  If any Lender or the L/C
Issuer incurs any Mandatory Costs attributable to the Obligations, then from
time to time the Company will pay (or cause the applicable Designated Borrower
to pay) to such Lender or the L/C Issuer, as the case may be, such Mandatory
Costs.  Such amount shall be expressed as a percentage rate per annum and shall
be payable on the full amount of the applicable Obligations.

 

(e)                                  Additional Reserve Requirements.  The
Company shall pay (or cause the applicable Designated Borrower to pay) to each
Lender, (i) as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurocurrency Rate Loan equal to the
actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive), and (ii) as long as such Lender shall be required to comply with
any reserve ratio requirement or analogous requirement of any central banking or
financial regulatory authority imposed in respect of the maintenance of the
Commitments or the funding of the Eurocurrency Rate Loans, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive), which shall be due and payable on each
date on which interest is payable on such Loan; provided the Company shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional costs from such Lender.  If a Lender fails to give
notice 10 days prior to the relevant Interest Payment Date, such additional
costs shall be due and payable 30 days from receipt of such notice.

 

(f)                                   Delay in Requests.  Failure or delay on
the part of any Lender or the L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section shall not constitute a waiver of such
Lender’s or the L/C Issuer’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or the L/C Issuer
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than six (6) months prior to the date that
such Lender or the L/C Issuer, as the case may be, notifies the Company of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the L/C Issuer’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).

 

3.05                        Compensation for Losses.

 

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Company shall (or shall cause the applicable Designated Borrower to)
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:

 

(a)                                 any continuation, conversion, payment or
prepayment of any Eurocurrency Rate Loan on a day other than the last day of the
Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);

 

79

--------------------------------------------------------------------------------



 

(b)                                 any failure by any Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Eurocurrency Rate Loan on the date or in the amount
notified by such Borrower;

 

(c)                                  any failure by any Borrower to make payment
of any Loan or drawing under any Letter of Credit (or interest due thereon)
denominated in an Alternative Currency on its scheduled due date or any payment
thereof in a different currency; or

 

(d)                                 any assignment of a Eurocurrency Rate Loan
on a day other than the last day of the Interest Period therefor as a result of
a request by any Borrower pursuant to Section 11.13;

 

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract.  The applicable Borrower shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by any Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the offshore interbank market for such currency
for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded.

 

3.06                        Mitigation Obligations; Replacement of Lenders.

 

(a)                                 Designation of a Different Lending Office. 
If any Lender requests compensation under Section 3.04, or requires any Borrower
to pay any Indemnified Taxes or additional amounts to any Lender, the L/C
Issuer, or any Governmental Authority for the account of any Lender or the L/C
Issuer pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then at the request of the Company such Lender or the L/C Issuer,
as applicable, shall use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender or the L/C Issuer, as applicable, such designation
or assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject such Lender or the L/C Issuer, as the case may be, to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender or the L/C Issuer, as the case may be.  The Company hereby agrees to pay
(or to cause the applicable Designated Borrower to pay) all reasonable costs and
expenses incurred by any Lender or the L/C Issuer in connection with any such
designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 3.04, or if any Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01 or if any
Lender gives notice pursuant to Section 3.02, and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Company may replace such Lender in accordance with
Section 11.13.

 

80

--------------------------------------------------------------------------------



 

3.07                        Successor LIBOR.

 

Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents (including Section 10.01 hereof), if the Administrative Agent
determines (which determination shall be conclusive and binding upon all parties
hereto absent manifest error), or the Company or Required Lenders notify the
Administrative Agent (with, in the case of the Required Lenders, a copy to the
Company) that the Company or Required Lenders (as applicable) have determined
(which determination shall likewise be conclusive and binding upon all parties
hereto absent manifest error), that:

 

(a)                                 adequate and reasonable means do not exist
for ascertaining LIBOR for the applicable currency for any requested Interest
Period because the LIBOR Screen Rate for the applicable currency is not
available or published on a current basis and such circumstances are unlikely to
be temporary; or

 

(b)                                 the administrator of the LIBOR Screen Rate
for the applicable currency or a Governmental Authority having or purporting to
have jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR for the applicable currency or the
LIBOR Screen Rate for the applicable currency shall no longer be made available,
or used for determining the interest rate of loans denominated in the applicable
currency; provided that, at the time of such statement, there is no successor
administrator that is satisfactory to the Administrative Agent, that will
continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”); or

 

(c)                                  syndicated loans currently being executed,
or that include language similar to that contained in this Section, are being
executed or amended (as applicable) to incorporate or adopt a new benchmark
interest rate to replace LIBOR for the applicable currency,

 

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Company may amend this Agreement to replace LIBOR
for the applicable currency with (x) in the case of Dollars, one or more
SOFR-Based Rates or (y) another alternate benchmark rate giving due
consideration to any evolving or then existing convention for similar syndicated
credit facilities denominated in the applicable currency for such alternative
benchmarks and, in each case, including any mathematical or other adjustments to
such benchmark giving due consideration to any evolving or then existing
convention for similar syndicated credit facilities for such benchmarks, which
adjustment or method for calculating such adjustment shall be published on an
information service as selected by the Administrative Agent from time to time in
its reasonable discretion and may be periodically updated  (the “Adjustment;”
and any such proposed rate, a “LIBOR Successor Rate”), and any such amendment (a
“LIBOR Successor Amendment”), shall become effective at 5:00 p.m. New York City
time on the fifth Business Day after the Administrative Agent shall have posted
such proposed LIBOR Successor Amendment to all Lenders and the Company unless,
prior to such time, Lenders comprising the Required Lenders have delivered to
the Administrative Agent written notice that such Required Lenders (A) in the
case of a LIBOR Successor Amendment with a rate described in clause (x), object
to the Adjustment; or (B) in the case of LIBOR Successor Amendment with a rate
described in clause (y), object to such amendment; provided that for the
avoidance of doubt, in the case of clause (A), the Required Lenders shall not be
entitled to object to any SOFR-Based Rate contained in any such amendment.  Such
LIBOR Successor Rate shall be applied in a manner consistent with market
practice; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such LIBOR Successor
Rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent.

 

81

--------------------------------------------------------------------------------



 

If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Company and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans in the applicable currency shall be suspended (to the
extent of the affected Eurocurrency Rate Loans or Interest Periods), and (y) if
the applicable currency is Dollars, then the Eurocurrency Rate component shall
no longer be utilized in determining the Base Rate.  Upon receipt of such
notice, the Company may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans denominated in the
applicable currency (to the extent of the affected Eurocurrency Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans (subject to the
foregoing clause (y)) in the amount specified therein.

 

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

 

In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement.

 

3.08                        Survival.

 

All of the Loan Parties’ obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

 

ARTICLE IV

 

GUARANTY

 

4.01                        The Guaranty.

 

Subject to the following paragraph of this Section 4.01, each of the Guarantors
hereby jointly and severally guarantees to each Lender, the L/C Issuer and each
other holder of the Obligations as hereinafter provided, as primary obligor and
not as surety, the prompt payment of the Obligations in full when due (whether
at stated maturity, as a mandatory prepayment, by acceleration, as a mandatory
cash collateralization or otherwise) strictly in accordance with the terms
thereof.  The Guarantors hereby further agree that if any of the Obligations are
not paid in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or
otherwise), the Guarantors will, jointly and severally, promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Obligations, the same will be
promptly paid in full when due (whether at extended maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
in accordance with the terms of such extension or renewal.  Subject to
Section 4.03, each of the Guarantor’s obligations hereunder shall remain in full
force and effect until such time as (a) this Agreement is terminated, (b) the
Obligations (other than contingent indemnification obligations for which no
claim has been asserted) have been fully and completely performed and
indefeasibly satisfied, and (c) the Commitments have been terminated.

 

82

--------------------------------------------------------------------------------



 

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or the other documents relating to the Obligations, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall not exceed an aggregate amount equal to the largest amount that would not
render such obligations subject to avoidance under applicable Debtor Relief
Laws.

 

4.02                        Obligations Unconditional.

 

The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents or other documents
relating to the Obligations, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Obligations, and,
to the fullest extent permitted by applicable Law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 4.02 that the obligations of the Guarantors hereunder shall be absolute
and unconditional under any and all circumstances.  Each Guarantor agrees that
such Guarantor shall have no right of subrogation, indemnity, reimbursement or
contribution against any Borrower or any other Loan Party for amounts paid under
this Article IV until such time as the Obligations have been paid in full and
the Commitments have expired or terminated.  Without limiting the generality of
the foregoing, it is agreed that, to the fullest extent permitted by Law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:

 

(a)                                 at any time or from time to time, without
notice to any Guarantor, the time for any performance of or compliance with any
of the Obligations shall be extended, or such performance or compliance shall be
waived;

 

(b)                                 any of the acts mentioned in any of the
provisions of any of the Loan Documents or other documents relating to the
Obligations shall be done or omitted;

 

(c)                                  the maturity of any of the Obligations
shall be accelerated, or any of the Obligations shall be modified, supplemented
or amended in any respect, or any right under any of the Loan Documents or other
documents relating to the Obligations shall be waived or any other guarantee of
any of the Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with;

 

(d)                                 any Lien granted to, or in favor of, the
Administrative Agent or any other holder of the Obligations as security for any
of the Obligations shall fail to attach or be perfected; or

 

(e)                                  any of the Obligations shall be determined
to be void or voidable (including, without limitation, for the benefit of any
creditor of any Guarantor) or shall be subordinated to the claims of any Person
(including, without limitation, any creditor of any Guarantor).

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any other
holder of the Obligations exhaust any right, power or remedy or proceed against
any Person under any of the Loan Documents or any other document relating to the
Obligations, or against any other Person under any other guarantee of, or
security for, any of the Obligations.

 

4.03                        Reinstatement.

 

The obligations of each Guarantor under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is

 

83

--------------------------------------------------------------------------------



 

rescinded or must be otherwise restored by any holder of any of the Obligations,
whether as a result of any Debtor Relief Law or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent and each other holder of
the Obligations on demand for all reasonable costs and expenses (including,
without limitation, the fees, charges and disbursements of counsel) incurred by
the Administrative Agent or such holder of the Obligations in connection with
such rescission or restoration, including any such costs and expenses incurred
in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any Debtor Relief Law.

 

4.04                        Certain Additional Waivers.

 

Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.

 

4.05                        Remedies.

 

The Guarantors agree that, to the fullest extent permitted by Law, as between
the Guarantors, on the one hand, and the Administrative Agent and the other
holders of the Obligations, on the other hand, the Obligations may be declared
to be forthwith due and payable as specified in Section 9.02 (and shall be
deemed to have become automatically due and payable in the circumstances
specified in Section 9.02) for purposes of Section 4.01 notwithstanding any
stay, injunction or other prohibition preventing such declaration (or preventing
the Obligations from becoming automatically due and payable) as against any
other Person and that, in the event of such declaration (or the Obligations
being deemed to have become automatically due and payable), the Obligations
(whether or not due and payable by any other Person) shall forthwith become due
and payable by the Guarantors for purposes of Section 4.01.  The Guarantors
acknowledge and agree that their obligations hereunder are secured in accordance
with the terms of the Collateral Documents and that the holders of the
Obligations may exercise their remedies thereunder in accordance with the terms
thereof.

 

4.06                        Rights of Contribution.

 

The Guarantors hereby agree as among themselves that, if any Guarantor shall
make an Excess Payment (as defined below), such Guarantor shall have a right of
contribution from each other Guarantor in an amount equal to such other
Guarantor’s Contribution Share (as defined below) of such Excess Payment.  The
payment obligations of any Guarantor under this Section 4.06 shall be
subordinate and subject in right of payment to the Obligations until such time
as the Obligations have been paid-in-full and the Commitments have terminated,
and none of the Guarantors shall exercise any right or remedy under this
Section 4.06 against any other Guarantor until such Obligations have been
paid-in-full and the Commitments have terminated.  For purposes of this
Section 4.06, (a) “Excess Payment” shall mean the amount paid by any Guarantor
in excess of its Ratable Share of any Obligations; (b) “Ratable Share” shall
mean, for any Guarantor in respect of any payment of Obligations, the ratio
(expressed as a percentage) as of the date of such payment of Obligations of
(i) the amount by which the aggregate present fair salable value of all of its
assets and properties exceeds the amount of all debts and liabilities of such
Guarantor (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of such Guarantor hereunder) to
(ii) the amount by which the aggregate present fair salable value of all assets
and other properties of all of the Guarantors exceeds the amount of all of the
debts and liabilities (including contingent, subordinated, unmatured, and
unliquidated liabilities, but excluding the obligations of the Guarantors
hereunder) of the Guarantors; provided, however, that, for purposes of
calculating the Ratable Shares of the Guarantors in respect of any payment of
Obligations, any Guarantor that became a Guarantor subsequent to the date of any
such payment shall be deemed to have been a Guarantor on the date of such
payment and the financial information for such Guarantor as of the date such
Guarantor became

 

84

--------------------------------------------------------------------------------



 

a Guarantor shall be utilized for such Guarantor in connection with such
payment; and (c) “Contribution Share” shall mean, for any Guarantor in respect
of any Excess Payment made by any other Guarantor, the ratio (expressed as a
percentage) as of the date of such Excess Payment of (i) the amount by which the
aggregate present fair salable value of all of its assets and properties exceeds
the amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of the
Guarantors other than the maker of such Excess Payment exceeds the amount of all
of the debts and liabilities (including contingent, subordinated, unmatured, and
unliquidated liabilities, but excluding the obligations of the Guarantors) of
the Guarantors other than the maker of such Excess Payment; provided, however,
that, for purposes of calculating the Contribution Shares of the Guarantors in
respect of any Excess Payment, any Guarantor that became a Guarantor subsequent
to the date of any such Excess Payment shall be deemed to have been a Guarantor
on the date of such Excess Payment and the financial information for such
Guarantor as of the date such Guarantor became a Guarantor shall be utilized for
such Guarantor in connection with such Excess Payment.  This Section 4.06 shall
not be deemed to affect any right of subrogation, indemnity, reimbursement or
contribution that any Guarantor may have under Law against any Borrower in
respect of any payment of Obligations.

 

4.07                        Guarantee of Payment; Continuing Guarantee.

 

The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.

 

4.08                        Keepwell.

 

Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty in
this Article IV by any Loan Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (a “Specified Loan Party”) or the
grant of a security interest under the Loan Documents by any such Specified Loan
Party, in either case, becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under the Loan Documents
in respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such
Qualified ECP Guarantor’s obligations and undertakings under this Article IV
voidable under applicable Debtor Relief Laws, and not for any greater amount). 
The obligations and undertakings of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until the Obligations have been
indefeasibly paid and performed in full.  Each Loan Party intends this
Section to constitute, and this Section shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each Specified Loan
Party for all purposes of the Commodity Exchange Act.

 

ARTICLE V

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

5.01                        Conditions of Initial Credit Extension.

 

This Agreement shall be effective upon satisfaction of the following conditions
precedent:

 

(a)                                 Loan Documents.  Receipt by the
Administrative Agent of executed counterparts of this Agreement and the other
Loan Documents, each properly executed by a Responsible Officer of the signing
Loan Party and, in the case of this Agreement, by each Lender.

 

85

--------------------------------------------------------------------------------



 

(b)                                 Opinions of Counsel.  Receipt by the
Administrative Agent of favorable opinions of legal counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, dated as of the Closing
Date, and in form and substance reasonably satisfactory to the Administrative
Agent.

 

(c)                                  No Material Adverse Change.  There shall
not have occurred a material adverse change in the business, assets, liabilities
(actual or contingent), operations, condition (financial or otherwise) or
prospects of the Company and its Subsidiaries, taken as a whole, since July 31,
2017.

 

(d)                                 Organization Documents, Resolutions, Etc. 
Receipt by the Administrative Agent of the following, in form and substance
reasonably satisfactory to the Administrative Agent:

 

(i)                                     copies of the Organization Documents of
each Loan Party certified by a secretary or assistant secretary of such Loan
Party to be true and correct as of the Closing Date; provided, however, that any
Organization Documents filed on or after August 1, 2011 shall be certified to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state or other jurisdiction of its incorporation or organization, where
applicable;

 

(ii)                                  such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Administrative Agent may reasonably require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which such Loan Party is a party; and

 

(iii)                               such documents and certifications as the
Administrative Agent may reasonably require to evidence that each Loan Party is
duly organized or formed, and is validly existing, in good standing and
qualified to engage in business in its state of organization or formation.

 

(e)                                  Personal Property Collateral.  Receipt by
the Administrative Agent of the following:

 

(i)                                     UCC financing statements for each
appropriate jurisdiction as is necessary, in the Administrative Agent’s sole
discretion, to perfect the Administrative Agent’s security interest in the
Collateral;

 

(ii)                                  all certificates evidencing any
certificated Equity Interests pledged to the Administrative Agent pursuant to
the Security Agreement, together with duly executed in blank, undated stock
powers attached thereto (unless, with respect to the pledged Equity Interests of
any Foreign Subsidiary, such stock powers are deemed unnecessary by the
Administrative Agent in its reasonable discretion under the Law of the
jurisdiction of organization of such Person); and

 

(iii)                               duly executed notices of grant of security
interest in the form required by the Security Agreement as are necessary, in the
Administrative Agent’s sole discretion, to perfect the Administrative Agent’s
security interest in the United States registered intellectual property of the
Loan Parties.

 

(f)                                   Evidence of Insurance.  Receipt by the
Administrative Agent of copies of insurance policies or certificates of
insurance of the Loan Parties evidencing liability and casualty insurance

 

86

--------------------------------------------------------------------------------



 

meeting the requirements set forth in the Loan Documents, including, but not
limited to, naming the Administrative Agent as additional insured (in the case
of liability insurance) or lender’s loss payee (in the case of hazard insurance)
on behalf of the Lenders.

 

(g)                                  Closing Certificate.  Receipt by the
Administrative Agent of a certificate signed by a Responsible Officer of the
Company certifying that the conditions specified in Sections 5.01(c),
5.02(a) and (b) have been satisfied.

 

(h)                                 KYC Information. Upon the reasonable request
of any Lender made at least ten days prior to the Closing Date, the Borrower
shall have provided to such Lender the documentation and other information so
requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including the PATRIOT Act, in each
case at least five days prior to the Closing Date.

 

(i)                                     Fees.  Receipt by the Administrative
Agent, the Arrangers and the Lenders of any fees required to be paid on or
before the Closing Date.

 

(j)                                    Attorney Costs.  The Company shall have
paid all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Company and the Administrative
Agent).

 

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

5.02                        Conditions to all Credit Extensions.

 

The obligation of each Lender and the L/C Issuer to honor any Request for Credit
Extension (other than any request for a Credit Extension pursuant to any Harmony
Facility) is subject to the following conditions precedent:

 

(a)                                 Subject, with respect to any Incremental
Term Loan the proceeds of which will be used to finance any Limited Condition
Transaction, to Section 1.10, the representations and warranties of each Loan
Party contained in Article VI or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects (or if such
representation and warranty is qualified by materiality or Material Adverse
Effect, shall be true and correct) on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (or if such representation and warranty is
qualified by materiality or Material Adverse Effect, shall be true and correct)
as of such earlier date.

 

(b)                                 Subject, with respect to any Incremental
Term Loan the proceeds of which will be used to finance any Limited Condition
Transaction, to Section 1.10, no Event of Default and no

 

87

--------------------------------------------------------------------------------



 

Default shall have occurred and be continuing, or would result from such
proposed Credit Extension or from the application of the proceeds thereof.

 

(c)                                  The Administrative Agent and, if
applicable, the L/C Issuer or the Swing Line Lender shall have received a
Request for Credit Extension in accordance with the requirements hereof.

 

(d)                                 If the applicable Borrower is a Designated
Borrower, then the conditions of Section 2.16 to the designation of such
Borrower as a Designated Borrower shall have been met to the satisfaction of the
Administrative Agent.

 

(e)                                  In the case of a Credit Extension to be
denominated in an Alternative Currency, there shall not have occurred any change
in national or international financial, political or economic conditions or
currency exchange rates or exchange controls which in the reasonable opinion of
the Administrative Agent, the Required Lenders (in the case of any Loans to be
denominated in an Alternative Currency) or the L/C Issuer (in the case of any
Letter of Credit to be denominated in an Alternative Currency) would make it
impracticable for such Credit Extension to be denominated in the relevant
Alternative Currency.

 

Each Request for Credit Extension submitted by any Borrower shall be deemed to
be a representation and warranty that the conditions specified in Sections
5.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.

 

5.03                        Conditions to Harmony Facilities.

 

Notwithstanding any provision herein to the contrary, the obligation of each
Lender to honor any Request for Credit Extension for the Harmony Facilities is
only subject to the following conditions precedent:

 

(a)                                 Loan Documents.  Receipt by the
Administrative Agent of executed counterparts of a Joinder Agreement properly
executed by a Responsible Officer of Harmony and each of its Subsidiaries
required to become a Loan Party hereunder.

 

(b)                                 Opinions of Counsel.  Receipt by the
Administrative Agent of customary opinions of legal counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, dated as of the Harmony
Acquisition Closing Date.

 

(c)                                  Organization Documents, Resolutions, Etc. 
Receipt by the Administrative Agent of the following with respect to Harmony and
each of its Subsidiaries required to become a Loan Party hereunder, in form and
substance reasonably satisfactory to the Administrative Agent:

 

(i)                                     copies of the Organization Documents of
each such Loan Party certified by a secretary or assistant secretary of such
Loan Party to be true and correct as of the Harmony Acquisition Closing Date;

 

(ii)                                  such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of each such Loan Party as the Administrative Agent may reasonably
require evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents to which such Loan Party is a party;
and

 

88

--------------------------------------------------------------------------------



 

(iii)                               such documents and certifications as the
Administrative Agent may reasonably require to evidence that each such Loan
Party is duly organized or formed, and is validly existing, in good standing (to
the extent such concept or a similar concept exists under the laws of the
applicable jurisdiction) and qualified to engage in business in its state of
organization or formation.

 

(d)                                 Personal Property Collateral.  Subject to
the second to last paragraph of this Section 5.03, receipt by the Administrative
Agent of the following:

 

(i)                                     UCC financing statements for each
appropriate jurisdiction as is necessary, in the Administrative Agent’s
reasonable discretion, to perfect the Administrative Agent’s security interest
in the Collateral;

 

(ii)                                  all certificates evidencing any
certificated Equity Interests of Harmony and its Subsidiaries required to be
pledged to the Administrative Agent pursuant to the Security Agreement, together
with duly executed in blank, undated stock powers attached thereto (unless, with
respect to the pledged Equity Interests of any Foreign Subsidiary, such stock
powers are deemed unnecessary by the Administrative Agent in its reasonable
discretion under the Law of the jurisdiction of organization of such Person);
and

 

(iii)                               duly executed notices of grant of security
interest in the form required by the Security Agreement as are necessary, in the
Administrative Agent’s reasonable discretion, to perfect the Administrative
Agent’s security interest in the United States registered intellectual property
of Harmony and its Subsidiaries that are required to become Loan Parties.

 

(e)                                  Harmony Acquisition.

 

(i)                                     The Company shall not have waived,
amended, or provided any consent with respect to, any term or condition of the
Harmony Acquisition Agreement, in a manner that materially and adversely affects
the interests of the Lenders in their capacities as such without the prior
written consent of BofA Securities (such consent not to be unreasonably
withheld, delayed or conditioned) (it being understood and agreed that (1) any
change in the Closing Cash Consideration (as defined in the Harmony Acquisition
Agreement (as in effect on the First Amendment Effective Date)) that is not in
excess of 10% shall be deemed not to be adverse to the interests of the Lenders
and (2) any modifications to any of the “Xerox provisions” shall be deemed to be
adverse to the interests of the Lenders).

 

(ii)                                  The Harmony Acquisition shall have been
consummated in accordance with the Harmony Acquisition Agreement or will be
consummated substantially concurrently with the Borrowing of the Harmony
Facilities.

 

(f)                                   Harmony Acquisition Closing Date
Refinancing.  Substantially concurrently with or prior to the Borrowing of the
Harmony Facilities, the Harmony Acquisition Closing Date Refinancing shall be
consummated.

 

(g)                                  Representations.

 

(i)                                     the Specified Representations shall be
true and correct in all material respects (or if such representation and
warranty is qualified by materiality or Material Adverse Effect, shall be true
and correct) as of the Harmony Acquisition Closing Date,

 

89

--------------------------------------------------------------------------------



 

except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects (or if such representation and warranty is qualified by materiality or
Material Adverse Effect, shall be true and correct) as of such earlier date; and

 

(ii)                                  the Specified Purchase and Sale Agreement
Representations shall be true and correct.

 

(h)                                 Specified Event of Default.  There shall not
exist any Specified Event of Default.

 

(i)                                     Company Material Adverse Effect.  Since
July 29, 2019, there shall not have been any Company Material Adverse Effect (as
defined in the Harmony Acquisition Agreement (as in effect on July 29, 2019)).

 

(j)                                    No Additional Indebtedness.  As of the
Harmony Acquisition Closing Date (after giving effect to the consummation of the
Harmony Acquisition, the Borrowings under the Harmony Facilities, the payment of
the Harmony Acquisition Costs and all transactions in connection therewith or
related thereto and all incurrences and repayments of Indebtedness to occur
prior to or substantially concurrently with the occurrence of the Harmony
Acquisition Closing Date), the Company and its Subsidiaries (including Harmony
and its Subsidiaries) shall have no third-party Indebtedness for borrowed money
outstanding, other than (i) extensions of credit under this Agreement;
(ii) other Indebtedness of Harmony outstanding as of July 29 2019 and listed on
the disclosure schedules to the Harmony Acquisition Agreement (as in effect on
July 29, 2019); (iii) accounts receivable financings and short-term financings
of the Company and its Subsidiaries (excluding Harmony and its Subsidiaries)
existing as of July 29, 2019, or incurred thereafter in the ordinary course of
business; (iv) other Indebtedness of the Company and its Subsidiaries (excluding
Harmony and its Subsidiaries) outstanding as of July 29, 2019 and disclosed in
the financial statements of the Company delivered to BofA Securities on or prior
to July 29, 2019 pursuant to Section 7.01(a) or 7.01(b) of this Agreement (prior
to giving effect to the First Amendment); (v) Indebtedness of Harmony not
prohibited from being incurred or outstanding on or prior to the Harmony
Acquisition Closing Date pursuant to the Harmony Acquisition Agreement (as in
effect on July 29, 2019); (vi) other Indebtedness as agreed to by BofA
Securities; and (vii) replacements, extensions and renewals of any Indebtedness
for borrowed money described in clauses (i) through (vi) above, without any
material increase of the principal amount thereof.  For purposes of this
Section 5.03(j), “Indebtedness for borrowed money” shall not include (A) the
deferred purchase price of property or services in the ordinary course of
business (but not purchase money financings for fixed or capital assets or
finance leases), (B) trade Indebtedness, (C) earn-out obligations,
(D) obligations under letters of credit and similar instruments, (E) obligations
under operating leases, (F) Indebtedness under any Swap Contract entered into
for bona fide hedging purposes (and not entered into for speculative purposes),
(G) performance contingent obligations, (H) obligations under bank guaranties or
surety bonds, (I) Guarantees or other contingent obligations and
(J) Indebtedness, if any, not described in clauses (i) through (vii) of the
first sentence of this Section 5.03(j) or clauses (A) through (I) of this
sentence, in an aggregate outstanding principal amount not to exceed $10,000,000
on the Harmony Acquisition Closing Date.

 

(k)                                 Closing Certificate.  Receipt by the
Administrative Agent of a certificate dated as of the Harmony Acquisition
Closing Date signed by a Responsible Officer of the Company certifying that the
conditions specified in Sections 5.03(e), (g), (h), (i) and (j) have been
satisfied.

 

(l)                                     Request for Credit Extension.  Receipt
by the Administrative Agent of a Request for Credit Extension in accordance with
the requirements hereof.

 

90

--------------------------------------------------------------------------------



 

(m)                             KYC Information. Upon the reasonable request of
any Lender made in writing at least ten (10) Business Days prior to the Harmony
Acquisition Closing Date, the Company shall have provided to such Lender the
documentation and other information so requested in connection with applicable
“know your customer” and anti-money-laundering rules and regulations, including
the PATRIOT Act, in each case at least three (3) Business Days prior to the
Harmony Acquisition Closing Date.

 

(n)                                 Fees.  All costs, fees, expenses (including
reasonable and documented legal fees and out-of-pocket expenses) and other
compensation and amounts contemplated by the Fee Provision or otherwise payable
to the Administrative Agent, the Arrangers and the Lenders or any of their
respective affiliates, in the case of expenses, that have been invoiced at least
two (2) Business Days prior to the Harmony Acquisition Closing Date, shall have
been, or substantially concurrently with the Borrowing under the Harmony
Facilities, shall be paid.

 

Notwithstanding anything to the contrary, to the extent any security interest in
the intended Collateral or any deliverable (including those referred to in
Section 5.03(d)) related to the perfection of security interests in the intended
Collateral (other than (i) the pledge and perfection of the security interests
in certificated Equity Interests of the Company’s Domestic Subsidiaries;
provided that, if certificated Equity Interests of Subsidiaries of Harmony are
required to be pledged as Collateral, such certificates shall be required to be
delivered on the Harmony Acquisition Closing Date only to the extent received by
the Company from the Seller after the Company’s use of commercially reasonable
efforts to obtain such certificates, (ii) assets with respect to which a
security interest may be perfected by the filing of a financing statement under
the UCC, and (iii) intellectual property with respect to which security
interests may be perfected by filing of notices of security interests or other
short form security agreements with the United States Patent and Trademark
Office or United States Copyright Office, as applicable) is not or cannot be
provided and/or perfected on the Harmony Acquisition Closing Date after the
Company has used commercially reasonable efforts to do so, then the provision
and/or perfection of such security interest(s) or deliverable shall not
constitute a condition precedent to the availability or funding of the Harmony
Facilities on the Harmony Acquisition Closing Date, but shall be required to be
provided and/or perfected within ninety (90) days after the Harmony Acquisition
Closing Date (or such later date as agreed by the Administrative Agent in its
reasonable discretion).

 

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.03, each Lender that has signed the First Amendment
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed Harmony
Acquisition Closing Date specifying its objection thereto.

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES

 

The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:

 

6.01                        Existence, Qualification and Power.

 

Each Loan Party and each Subsidiary (a) is duly organized, validly existing and,
as applicable, in good standing (to the extent such concept or a similar concept
exists under the laws of the applicable jurisdiction) under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i)

 

91

--------------------------------------------------------------------------------



 

own or lease its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party, and
(c) is duly qualified and is licensed and, as applicable, in good standing (to
the extent such concept or a similar concept exists under the laws of the
applicable jurisdiction) under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so would not reasonably
be expected to have a Material Adverse Effect.

 

6.02                        Authorization; No Contravention.

 

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party have been duly authorized by all necessary
corporate or other organizational action, and do not (a) contravene the terms of
any of such Person’s Organization Documents; (b) materially conflict with or
result in any material breach or contravention of, or the creation of any Lien
under, or require any payment to be made under (i) any material Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or  (ii) any material
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject; or (c) violate any Law
applicable to such Loan Party, the violation or breach of which would reasonably
be expected to have a Material Adverse Effect.

 

6.03                        Governmental Authorization; Other Consents.

 

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
other than (a) those that have already been obtained and are in full force and
effect and (b) filings to perfect the Liens created by the Collateral Documents.

 

6.04                        Binding Effect.

 

Each Loan Document has been duly executed and delivered by each Loan Party that
is party thereto.  Each Loan Document constitutes a legal, valid and binding
obligation of each Loan Party that is party thereto, enforceable against each
such Loan Party in accordance with its terms, subject to applicable Debtor
Relief Laws and to general principles of equity.

 

6.05                        Financial Statements; No Material Adverse Effect.

 

(a)                                 The financial statements delivered pursuant
to Sections 7.01(a) and 7.01(b) (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Company and its Subsidiaries as of the date thereof and their results of
operations for the period(s) covered thereby in accordance with GAAP
consistently applied throughout the period(s) covered thereby, except as
otherwise expressly noted therein (subject, in the case of unaudited financial
statements, to the absence of certain year-end adjustments); and (iii) show all
material indebtedness and other liabilities, direct or contingent, of the
Company and its Subsidiaries as of the date thereof, including liabilities for
taxes, material commitments and Indebtedness, in each case as required by GAAP
to be reflected on the consolidated balance sheet of the Company and its
Subsidiaries.

 

(b)                                 The Audited Financial Statements and the
unaudited consolidated financial statements of the Company and its Subsidiaries
for the fiscal quarter ended April 30, 2019 (i) were

 

92

--------------------------------------------------------------------------------



 

prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present the financial condition of the Company and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby
(subject, in the case of unaudited financial statements, to the absence of
certain year-end adjustments); and (iii) show all material indebtedness and
other liabilities, direct or contingent, of the Company and its Subsidiaries as
of the date thereof, including liabilities for taxes, material commitments and
Indebtedness, in each case as required by GAAP to be reflected on the
consolidated balance sheet of the Company and its Subsidiaries.

 

(c)                                  From the date of the Audited Financial
Statements to and including the First Amendment Effective Date, there has been
no Disposition or any Involuntary Disposition of any material part of the
business or property of the Loan Parties and their Subsidiaries, taken as a
whole, and no purchase or other acquisition by any of them of any business or
property (including any Equity Interests of any other Person) material in
relation to the consolidated financial condition of the Loan Parties and their
Subsidiaries, taken as a whole, in each case, which is not reflected in the
foregoing financial statements or in the notes thereto or in any other public
filing of the Company and has not otherwise been disclosed in writing to the
Lenders on or prior to the First Amendment Effective Date.

 

(d)                                 Since the date of the Audited Financial
Statements, there has been no event or circumstance, either individually or in
the aggregate, that has had or would reasonably be expected to have a Material
Adverse Effect.

 

6.06                        Litigation.

 

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties after due and diligent investigation, threatened
in writing, at Law, in equity, in arbitration or before any Governmental
Authority, by or against any Loan Party or any Subsidiary or against any of
their properties or revenues that would reasonably be expected to have a
Material Adverse Effect.

 

6.07                        No Default.

 

(a)                                 No Loan Party nor any Subsidiary is in
default under or with respect to any Contractual Obligation that individually or
in the aggregate would reasonably be expected to have a Material Adverse Effect.

 

(b)                                 No Default has occurred and is continuing.

 

6.08                        Ownership of Property.

 

Each Loan Party and each of its Subsidiaries has good record and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

6.09                        Environmental Compliance.

 

Except as would not reasonably be expected to have a Material Adverse Effect:

 

(a)                                 There is no violation by any Loan Party or
any Subsidiary of any Environmental Law with respect to real properties owned,
leased or operated by any Loan Party or any Subsidiary

 

93

--------------------------------------------------------------------------------



 

(the “Facilities”) or the businesses operated by any Loan Party or any
Subsidiary (the “Businesses”), and the Loan Parties do not know of any
conditions relating to the Facilities or the Businesses that could give rise to
liability of a Loan Party or any Subsidiary under any applicable Environmental
Laws, including with respect to the containment of Hazardous Materials.

 

(b)                                 To the knowledge of the Loan Parties, none
of the Facilities contains, or has previously contained, any Hazardous Materials
at, on or under the Facilities in amounts or concentrations that constitute or
constituted a violation of, or could give rise to liability under, Environmental
Laws.

 

(c)                                  No Loan Party nor any Subsidiary has
received any written or verbal notice of, or inquiry from any Governmental
Authority regarding, any violation, alleged violation, non-compliance, liability
or potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Facilities or the Businesses, nor
does any Responsible Officer of any Loan Party have knowledge or reason to
believe that any such notice will be received or is being threatened.

 

(d)                                 Hazardous Materials have not been
transported or disposed of from the Facilities, or generated, treated, stored or
disposed of at, on or under any of the Facilities or any other location, in each
case by or on behalf of any Loan Party or any Subsidiary in violation of, or in
a manner that would be reasonably likely to give rise to liability under, any
applicable Environmental Law.

 

(e)                                  No judicial proceeding or governmental or
administrative action is pending or, to the knowledge of the Responsible
Officers of the Loan Parties, threatened, under any Environmental Law to which
any Loan Party or any Subsidiary is or will be named as a party, nor are there
any consent decrees or other decrees, consent orders, administrative orders or
other orders, or other administrative or judicial requirements outstanding under
any Environmental Law with respect to any Loan Party, any Subsidiary, the
Facilities or the Businesses.

 

(f)                                   There has been no release or threat of
release of Hazardous Materials by a Loan Party or any Subsidiary (or, to the
knowledge of the Loan Parties, by any other Person) at or from the Facilities,
or arising from or related to the operations (including, without limitation,
disposal) of any Loan Party or any Subsidiary in connection with the Facilities
or otherwise in connection with the Businesses, in violation of or in amounts or
in a manner that would give rise to liability under Environmental Laws.

 

6.10                        Insurance.

 

The properties of the Loan Parties and their Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of the
Company, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Loan Party or the
applicable Subsidiary operates.  The property and general liability insurance
coverage of the Loan Parties as in effect on the First Amendment Effective Date
is outlined as to carrier, policy number, expiration date, type, amount and
deductibles on Schedule 6.10.

 

6.11                        Taxes.

 

Each Loan Party and its Subsidiaries have filed all income and other material
tax returns and reports required to be filed, and have paid all income and other
material taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets or otherwise due

 

94

--------------------------------------------------------------------------------



 

and payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP or such noncompliance would not reasonably be
expected to be material to the Loan Parties and their Subsidiaries, taken as a
whole.  To the knowledge of the Loan Parties, there is no proposed tax
assessment against any Loan Party or any Subsidiary that would, if made, be
material to the Loan Parties.  No Loan Party nor any Subsidiary thereof is party
to any tax sharing agreement (other than the Harmony Acquisition Agreement).

 

6.12                        ERISA Compliance.

 

(a)                                 Except as set forth on Schedule 6.12 hereto,
neither the Company nor any of its ERISA Affiliates maintains or has maintained
at any time in the six (6) years preceding the First Amendment Effective Date
any Pension Plans, Multiple Employer Plans or Multiemployer Plans.  Set forth on
Schedule 6.12 is a complete and accurate list of all Welfare Plans and all Plans
(other than Pension Plans) in respect of which any Loan Party or any of their
Subsidiaries could reasonably be expected to have material liability as of the
First Amendment Effective Date.  Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Internal Revenue Code and
other federal or state Laws except where such noncompliance would not reasonably
be expected to result in a Material Adverse Effect.

 

(b)                                 There are no pending or, to the best
knowledge of the Loan Parties, threatened claims, actions or lawsuits, or action
by any Governmental Authority, with respect to any Plan that would be reasonably
be expected to have a Material Adverse Effect.  To the best knowledge of the
Loan Parties, there has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
would reasonably be expected to result in a Material Adverse Effect.

 

(c)                                  Except as set forth in the financial
statements referred to in Section 6.05(b) and in Article VII, neither the
Company, any of the other Loan Parties nor any of their respective Subsidiaries
has any material liability with respect to “expected post-retirement benefit
obligations” within the meaning of Statement of Financial Accounting Standards
No. 106.

 

(d)                                 The Company represents and warrants as of
the First Amendment Effective Date that the Company is not using its own Plan
Assets of one or more Benefit Plans in connection with the Loans, the Letters of
Credit or the Commitments.

 

6.13                        Subsidiaries.

 

Set forth on Schedule 6.13 is a complete and accurate list as of the First
Amendment Effective Date of each Subsidiary of any Loan Party, together with
(i) jurisdiction of organization, (ii) number of shares of each class of Equity
Interests outstanding, and (iii) number and percentage of outstanding shares of
each class owned (directly or indirectly) by any Loan Party or any Subsidiary. 
The outstanding Equity Interests of each Subsidiary of any Loan Party are
validly issued, fully paid and non-assessable.

 

6.14                        Margin Regulations; Investment Company Act.

 

(a)                                 No Borrower is engaged and will not engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock. 
Following the application of the proceeds of each Borrowing or drawing under
each Letter of Credit, not more than 25% of the value of the assets (either of
any Borrower only or of the Company and its Subsidiaries on a consolidated
basis) subject to the provisions of Section 8.01 or Section

 

95

--------------------------------------------------------------------------------



 

8.05 or subject to any restriction contained in any agreement or instrument
between any Borrower and any Lender or any Affiliate of any Lender relating to
Indebtedness and within the scope of Section 9.01(e) will be margin stock.

 

(b)                                 None of the Loan Parties is or is required
to be registered as an “investment company” under the Investment Company Act of
1940.

 

6.15                        Disclosure.

 

No report, financial statement, certificate or other written information
furnished by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Loan Parties represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

 

6.16                        Compliance with Laws.

 

Each Loan Party and Subsidiary is in compliance with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith would not reasonably be expected to have a Material Adverse Effect.

 

6.17                        Intellectual Property; Licenses, Etc.

 

Each Loan Party and each Subsidiary owns, or possesses the legal right to use,
all of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses.  Set forth on Schedule 6.17 is a list of all IP
Rights registered or pending registration with the United States Copyright
Office or the United States Patent and Trademark Office and owned by each Loan
Party as of the First Amendment Effective Date.  Except for such claims and
infringements that would not reasonably be expected to have a Material Adverse
Effect, no claim has been asserted and is pending by any Person challenging or
questioning the use of any IP Rights or the validity or effectiveness of any IP
Rights, nor does any Loan Party know of any such claim, and, to the knowledge of
the Responsible Officers of the Loan Parties, the use of any IP Rights by any
Loan Party or any Subsidiary or the granting of a right or a license in respect
of any IP Rights from any Loan Party or any Subsidiary does not infringe on the
rights of any Person.  As of the First Amendment Effective Date, none of the IP
Rights owned by any Loan Party is subject to any licensing agreement or similar
arrangement except as set forth on Schedule 6.17.

 

6.18                        Solvency.

 

Each Borrower is Solvent, and the Loan Parties are Solvent on a consolidated
basis.

 

6.19                        Perfection of Security Interests in the Collateral.

 

The Collateral Documents create in favor of the Administrative Agent, for the
benefit of the Lenders, valid security interests in, and Liens on, the
Collateral purported to be covered thereby and described therein, which security
interests and Liens will be, upon the timely and proper filings, deliveries,

 

96

--------------------------------------------------------------------------------



 

notations and other actions contemplated in the Collateral Documents, perfected
security interests and Liens (to the extent that such security interests and
Liens can be perfected by such filings, deliveries, notations and other
actions), prior to all other Liens other than Permitted Liens.

 

6.20                        Business Locations; Taxpayer Identification Number.

 

Set forth on Schedule 6.20(a) is a list of all real property located in the
United States (or, if such Loan Party is a Foreign Subsidiary, the jurisdiction
where such Loan Party is located) that is owned or leased by any Loan Party as
of the First Amendment Effective Date.  Set forth on Schedule 6.20(b) is a list
of all locations where any tangible personal property of any Loan Party is
located as of the First Amendment Effective Date.  Set forth on Schedule
6.20(c) is the chief executive office, exact legal name, tax payer
identification number (or the equivalent) and organizational identification
number (if applicable) of each Loan Party as of the First Amendment Effective
Date.  Except as set forth on Schedule 6.20(d), no Loan Party has during the
five years preceding the First Amendment Effective Date (i) changed its legal
name, (ii) changed its state of formation or (iii) been party to a merger,
consolidation or other change in structure.

 

6.21                        Labor Matters.

 

There are no collective bargaining agreements or Multiemployer Plans covering
the employees of any Loan Party or any Subsidiary as of the First Amendment
Effective Date.  No Loan Party nor any Subsidiary has suffered any strikes,
walkouts, work stoppages or other material labor difficulty in the five years
preceding the First Amendment Effective Date.

 

6.22                        OFAC.

 

None of the Loan Parties, nor any of their Subsidiaries, nor, to the knowledge
of Company, any director, officer, employee, agent, affiliate or representative
thereof, is an individual or entity that is, or is owned or controlled by any
individual or entity that is (i) currently the subject or target of any
Sanctions, (ii) included on OFAC’s List of Specially Designated Nationals, HMT’s
Consolidated List of Financial Sanctions Targets and the Investment Ban List, or
any similar list enforced by any other relevant sanctions authority or
(iii) located, organized or resident in a Designated Jurisdiction.

 

6.23                        Anti-Corruption Laws

 

Each of the Company and its Subsidiaries conducts its businesses in compliance
with the United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act
2010 and other similar anti-corruption legislation in other jurisdictions in
which the Company or any of its Subsidiaries conduct their business and to which
they are lawfully subject and maintain policies and procedures designed to
promote and achieve compliance with such laws.

 

6.24                        No EEA Financial Institution.

 

No Loan Party is an EEA Financial Institution.

 

6.25                        Beneficial Ownership.

 

To the extent delivered on the First Amendment Effective Date, the information
included in the Beneficial Ownership Certification is true and correct in all
respects as of the First Amendment Effective Date.

 

97

--------------------------------------------------------------------------------



 

6.26                        Covered Entity.

 

No Loan Party is a Covered Entity.

 

ARTICLE VII

 

AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent indemnification obligations for which no claim
has been asserted) hereunder shall remain unpaid or unsatisfied, or any Letter
of Credit shall remain outstanding, each Loan Party (except in the case of the
covenants set forth in Sections 7.01, 7.02, 7.03 and 7.15, which shall only
apply to the Company) shall and shall cause each Subsidiary to:

 

7.01                        Financial Statements.

 

Deliver to the Administrative Agent and each Lender, in form and detail
reasonably satisfactory to the Administrative Agent and the Required Lenders:

 

(a)                                 as soon as available, but in any event
within 105 days after the end of each fiscal year of the Company, a consolidated
balance sheet of the Company and its Subsidiaries as at the end of such fiscal
year, and the related consolidated statements of income or operations and
consolidated statements of changes in shareholders’ equity and cash flows for
such fiscal year, setting forth in each case in comparative form the figures for
the previous fiscal year, all in reasonable detail and prepared in accordance
with GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Required Lenders, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and

 

(b)                                 as soon as available, but in any event
within 50 days after the end of each of the first three fiscal quarters of each
fiscal year of the Company, a consolidated balance sheet of the Company and its
Subsidiaries as at the end of such fiscal quarter, the related consolidated
statements of income or operations for such fiscal quarter and for the portion
of the Company’s fiscal year then ended, and the related consolidated statements
of changes in cash flows for the portion of the Company’s fiscal year then
ended, in each case setting forth in comparative form, as applicable, the
figures for the corresponding periods of the previous fiscal year, all in
reasonable detail and certified by the chief executive officer, chief financial
officer, treasurer or controller of the Company as fairly presenting the
financial condition, results of operations and cash flows of the Company and its
Subsidiaries in accordance with GAAP, subject only to certain normal year-end
adjustments.

 

As to any information contained in materials furnished pursuant to
Section 7.02(c), the Company shall not be separately required to furnish such
information under Section 7.01(a) or 7.01(b) above, but the foregoing shall not
be in derogation of the obligation of the Company to furnish the information and
materials described in Section 7.01(a) or 7.01(b) above at the times specified
therein.

 

98

--------------------------------------------------------------------------------



 

7.02                        Certificates; Other Information.

 

Deliver to the Administrative Agent and each Lender, in form and detail
reasonably satisfactory to the Administrative Agent and the Required Lenders:

 

(a)                                 concurrently with the delivery of the
financial statements referred to in Sections 7.01(a) and 7.01(b), a duly
completed Compliance Certificate signed by the chief executive officer, chief
financial officer, treasurer or controller of the Company which shall include
such supplements to Schedules 6.13, 6.17, 6.20(a), 6.20(b), 6.20(c) and 6.20(d),
as are necessary such that, as supplemented, such Schedules would be accurate
and complete as of the date of such Compliance Certificate (which delivery may,
unless the Administrative Agent, or a Lender requests executed originals, be by
electronic communication including fax or email and shall be deemed to be an
original authentic counterpart thereof for all purposes);

 

(b)                                 not later than 60 days after the beginning
of each fiscal year of the Company, commencing with the fiscal year beginning
August 1, 2018, an annual business plan and budget (or, alternatively, if
prepared by the Company in lieu of a budget, a rolling twelve (12) month
forecast in a form substantially similar to the projections previously delivered
to the Administrative Agent in connection with this Agreement and including a
calculation of the financial covenants set forth in Section 8.11 for each fiscal
quarter occurring during such twelve (12) month period) of the Company and its
Subsidiaries containing, among other things, pro forma financial statements for
each quarter of such fiscal year;

 

(c)                                  promptly after the same are available,
copies of each annual report, proxy or financial statement or other report or
communication sent to the equityholders of any Loan Party or any Subsidiary, and
copies of all annual, regular, periodic and special reports and registration
statements which a Loan Party or any Subsidiary may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

 

(d)                                 promptly after any reasonable request by the
Administrative Agent or any Lender, copies of any detailed audit reports,
management letters or recommendations submitted to the board of directors (or
the audit committee of the board of directors) of the Company by independent
accountants in connection with the accounts or books of the Company or any
Subsidiary, or any audit of any of them;

 

(e)                                  promptly after the furnishing thereof,
copies of any statement or report furnished to any holder of debt securities of
any Loan Party or any Subsidiary pursuant to the terms of any indenture, loan or
credit or similar agreement and not otherwise required to be furnished to the
Lenders pursuant to Section 7.01 or any other clause of this Section 7.02;

 

(f)                                   promptly, and in any event within ten
Business Days after receipt thereof by any Loan Party or any Subsidiary thereof,
copies of each notice or other correspondence received from the SEC (or
comparable agency in any applicable non-U.S.  jurisdiction) concerning any
investigation or possible investigation by such agency regarding financial
results or other accounting matters of any Loan Party or any Subsidiary thereof;
and

 

(g)                                  promptly, such additional information
regarding the business, financial or corporate affairs of any Loan Party or any
Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 7.01(a) or 7.01(b) or
Section 7.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered

 

99

--------------------------------------------------------------------------------



 

electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Company posts such documents, or provides a link
thereto on the Company’s website on the Internet at the website address listed
on Schedule 11.02; or (ii) on which such documents are posted on the Company’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third party website or
whether sponsored by the Administrative Agent); provided that: (i) the Company
shall deliver paper copies of such documents to the Administrative Agent or any
Lender upon its request to the Company to deliver such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent or such Lender and (ii) the Company shall notify the Administrative Agent
and each Lender (by facsimile or electronic mail) of the posting of any such
documents and provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents.  The Administrative Agent shall
have no obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Company with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

 

The Company hereby acknowledges that (a) the Administrative Agent and/or BofA
Securities may, but shall not be obligated to, make available to the Lenders and
the L/C Issuer materials and/or information provided by or on behalf of the
Company hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on Debt Domain, IntraLinks, Syndtrak or another similar electronic
system (the “Platform”) and (b) certain of the Lenders (each a “Public Lender”)
may have personnel who do not wish to receive material non-public information
with respect to the Company or its Affiliates, or the respective securities of
any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Persons’ securities.  The Company
hereby agrees that (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Company shall be
deemed to have authorized the Administrative Agent, BofA Securities, the L/C
Issuer and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to the Company or its securities
for purposes of United States federal and state securities Laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 11.07); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information;” and (z) the Administrative Agent
and BofA Securities shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated as “Public Side Information” and, to the extent such
Borrower Materials constitutes Information, they shall be treated as set forth
in Section 11.07.  Notwithstanding the foregoing, the Company shall be under no
obligation to mark any Borrower Materials “PUBLIC.”  Each Loan Party
acknowledges and agrees that the list of Disqualified Institutions does not
constitute material non-public information and shall be posted promptly to all
Lenders by the Administrative Agent (including any updates thereto).

 

7.03                        Notices.

 

(a)                                 Within five (5) Business Days after a
Responsible Officer obtains knowledge, notify the Administrative Agent and each
Lender of:

 

(i)                                     the occurrence of any Default.

 

(ii)                                  any matter that has resulted or would
reasonably be expected to result in a Material Adverse Effect.

 

100

--------------------------------------------------------------------------------



 

(iii)                               any Loan Party or any of their ERISA
Affiliates establishing a Pension Plan or commencing participation in any
Multiple Employer Plan or Multiemployer Plan which could reasonably be expected
to result in the incurrence by any Loan Party or by any of their ERISA
Affiliates of any material liability.

 

(iv)                              the occurrence of any ERISA Event.

 

(v)                                 the occurrence of any Disposition, Recovery
Event or Debt Issuance, in each case, for which the Company is required to make
a mandatory prepayment pursuant to Section 2.05(b).

 

(b)                                 Concurrently with the delivery of the
financial statements required pursuant to Section 7.01, notify the
Administrative Agent and each Lender of any material change in accounting
policies or financial reporting practices by any Loan Party or any Subsidiary.

 

Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 7.03(a)(i) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

7.04                        Payment of Taxes.

 

Pay and discharge, as the same shall become due and payable, all its federal and
state income taxes and other material tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, unless the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
such Loan Party or such Subsidiary or such noncompliance would not reasonably be
expected to be material to the Loan Parties and their Subsidiaries, taken as a
whole.

 

7.05                        Preservation of Existence, Etc.

 

(a)                                 Preserve, renew and maintain in full force
and effect its legal existence and good standing (to the extent such concept or
a similar concept exists under the laws of the applicable jurisdiction) under
the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 8.04 or 8.05.

 

(b)                                 Take all reasonable action to maintain all
rights, privileges, permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except to the extent that the failure to do
so would not reasonably be expected to have a Material Adverse Effect.

 

(c)                                  Preserve or renew all of its IP Rights, the
non-preservation of which would reasonably be expected to have a Material
Adverse Effect.

 

7.06                        Maintenance of Properties.

 

(a)                                 Maintain, preserve and protect all of its
material properties and equipment necessary and material to the operation of its
business in good working order and condition, ordinary wear and tear excepted.

 

101

--------------------------------------------------------------------------------



 

(b)                                 Make all necessary repairs thereto and
renewals and replacements thereof, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

 

(c)                                  Use the standard of care typical in the
industry in the operation and maintenance of its facilities.

 

7.07                        Maintenance of Insurance.

 

(a)                                 Maintain in full force and effect insurance
(including worker’s compensation insurance, liability insurance, casualty
insurance and business interruption insurance) with financially sound and
reputable insurance companies not Affiliates of the Company, in such amounts,
with such deductibles and covering such risks as are commercially reasonable and
prudent.

 

(b)                                 Cause the Administrative Agent to be named
as lender’s loss payee or mortgagee, as its interest may appear, and/or
additional insured with respect to any such insurance providing liability
coverage or coverage in respect of any Collateral, and use reasonable best
efforts to cause each provider of any such insurance to agree, by endorsement
upon the policy or policies issued by it or by independent instruments furnished
to the Administrative Agent, that it will give the Administrative Agent thirty
(30) days prior written notice before any such policy or policies shall be
altered or canceled.

 

7.08                        Compliance with Laws.

 

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith would not reasonably be
expected to have a Material Adverse Effect.

 

7.09                        Books and Records.

 

Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of such
Loan Party or such Subsidiary, as the case may be.

 

7.10                        Inspection Rights.

 

Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants at such reasonable times during
normal business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Company, but in a manner that does not unreasonably
interfere with normal operations; provided, however, (i) absent an Event of
Default, not more than two such inspections per year shall be at the Company’s
expense and (ii) when an Event of Default exists, the Administrative Agent or
any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Company at any
time during normal business hours and without advance notice.

 

102

--------------------------------------------------------------------------------



 

7.11                        Use of Proceeds.

 

(a) Use the proceeds of the Harmony Facilities solely to finance the Harmony
Acquisition and the Harmony Acquisition Costs and (b) use the proceeds of all
other Credit Extensions (i) to finance working capital, capital expenditures and
other lawful corporate purposes (including, without limitation, Permitted
Acquisitions) and (ii) to refinance certain existing Indebtedness; provided that
in no event shall the proceeds of the Credit Extensions be used in contravention
of any Law or of any Loan Document.

 

7.12                        ERISA Compliance.

 

Use commercially reasonable efforts to do, and use commercially reasonable
efforts to cause each of its ERISA Affiliates to do, each of the following:
(a) maintain each Plan in compliance in all material respects with the
applicable provisions of ERISA, the Internal Revenue Code and other federal or
state Law; (b) cause each Plan that is qualified under Section 401(a) of the
Internal Revenue Code to maintain such qualification; and (c) make all required
contributions to any Plan subject to Section 412, Section 430 or Section 431 of
the Internal Revenue Code.

 

7.13                        Additional Subsidiaries.

 

Within thirty (30) days after the acquisition or formation of any wholly-owned
Domestic Subsidiary:

 

(a)                                 notify the Administrative Agent thereof in
writing, together with the (w) jurisdiction of formation of such Subsidiary,
(x) number of shares of each class of Equity Interests outstanding of such
Subsidiary, (y) number and percentage of outstanding shares of each class owned
(directly or indirectly) by the Company or any Subsidiary of such Subsidiary and
(z) number and effect, if exercised, of all outstanding options, warrants,
rights of conversion or purchase and all other similar rights with respect
thereto; and

 

(b)                                 if such Domestic Subsidiary is not a CFC
HoldCo, cause such Person to (x) become a Guarantor by executing and delivering
to the Administrative Agent a Joinder Agreement or such other documents as the
Administrative Agent shall deem reasonably appropriate for such purpose, and
(y) upon the request of the Administrative Agent in its sole discretion, deliver
to the Administrative Agent such Organization Documents, resolutions and
favorable opinions of counsel, all in form, content and scope reasonably
satisfactory to the Administrative Agent; provided that if such deliverables are
in form and substance similar to the corresponding deliverables provided in
connection with Section 5.01, such deliverables shall be deemed satisfactory by
the Administrative Agent.

 

7.14                        Pledged Assets.

 

(a)                                 Equity Interests.  Cause (i) 100% of the
issued and outstanding Equity Interests of each Domestic Subsidiary (other than
any CFC HoldCo) and (ii) 65% of the issued and outstanding Equity Interests
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and
100% of the issued and outstanding Equity Interests not entitled to vote (within
the meaning of Treas. Reg. Section 1.956-2(c)(2)) in each Foreign Subsidiary
directly owned by any Loan Party to be subject at all times to a perfected Lien
(prior to all other Liens other than Permitted Liens) in favor of the
Administrative Agent pursuant to the terms and conditions of the Collateral
Documents, together with opinions of counsel  and any filings and deliveries
reasonably necessary in connection therewith to perfect the security interests
therein, all in form and substance reasonably satisfactory to the Administrative
Agent.

 

103

--------------------------------------------------------------------------------



 

(b)                                 Other Property.  (i) Cause all owned and
leased personal property (other than Excluded Property) of each Loan Party to be
subject at all times to perfected Liens (prior to all other Liens other than
Permitted Liens) in favor of the Administrative Agent to secure the Obligations
pursuant to the terms and conditions of the Collateral Documents and
(ii) deliver such other documentation as the Administrative Agent may reasonably
request in connection with the foregoing, including, without limitation,
appropriate UCC-1 financing statements (or the equivalent), landlord’s waivers,
certified resolutions and other organizational and authorizing documents of such
Person, favorable opinions of counsel to such Person (which shall cover, among
other things, the legality, validity, binding effect and enforceability of the
documentation referred to above and the perfection of the Administrative Agent’s
Liens thereunder) and other items of the types required to be delivered pursuant
to Sections 5.01(e) and 5.01(f), all in form, content and scope reasonably
satisfactory to the Administrative Agent; provided, however, that neither any
Foreign Subsidiary that is a CFC, any Subsidiary of a CFC nor any CFC HoldCo
shall be required to guarantee or pledge its assets for any Obligations (other
than to the extent required under clause (d) of the definition of “Guarantors”).

 

7.15                        Cash Concentration Accounts.

 

Maintain the Company’s main cash concentration accounts with the Administrative
Agent or a Lender.

 

7.16                        Beneficial Ownership.

 

Promptly following any request therefor, provide information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” requirements under the PATRIOT
Act, the Beneficial Ownership Regulation or other applicable anti-money
laundering laws.

 

ARTICLE VIII

 

NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent indemnification obligations for which no claim
has been asserted) hereunder shall remain unpaid or unsatisfied, or any Letter
of Credit shall remain outstanding, no Loan Party shall, nor shall it permit any
Subsidiary to, directly or indirectly:

 

8.01                        Liens.

 

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

 

(a)                                 Liens pursuant to any Loan Document;

 

(b)                                 Liens existing on the First Amendment
Effective Date and listed on Schedule 8.01 and any renewals or extensions
thereof; provided that the property covered thereby is not changed;

 

(c)                                  Liens (other than Liens imposed under
ERISA) for Taxes, assessments or governmental charges or levies not yet due or
which are being contested in good faith and by

 

104

--------------------------------------------------------------------------------



 

appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;

 

(d)                                 statutory Liens of landlords and Liens of
carriers, warehousemen, mechanics, materialmen and suppliers and other Liens
imposed by Law or pursuant to customary reservations or retentions of title
arising in the ordinary course of business; provided that such Liens secure only
amounts not yet due and payable or, if due and payable, are not overdue for a
period of more than sixty (60) days, are unfiled and no other action has been
taken to enforce the same or are being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established;

 

(e)                                  pledges or deposits in the ordinary course
of business in connection with workers’ compensation, unemployment insurance and
other social security legislation, other than any Lien imposed by ERISA;

 

(f)                                   deposits to secure the performance of
bids, trade contracts and leases (other than Indebtedness), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

 

(g)                                  easements, rights-of-way, restrictions,
zoning ordinances, declarations of covenants, common area cost sharing and
maintenance agreements, and other similar encumbrances affecting real property
which, in the aggregate, are not substantial in amount, and which do not in any
case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the applicable
Person;

 

(h)                                 Liens securing judgments for the payment of
money (or appeal or other surety bonds relating to such judgments) not
constituting an Event of Default under Section 9.01(h);

 

(i)                                     Liens securing Indebtedness permitted
under Section 8.03(e); provided that (i) such Liens do not at any time encumber
any property other than the property financed by such Indebtedness and (ii) such
Liens attach to such property concurrently with or within ninety (90) days after
the acquisition thereof;

 

(j)                                    leases or subleases granted to others not
interfering in any material respect with the business of any Loan Party or any
Subsidiary;

 

(k)                                 any interest of title of a lessor under, and
Liens arising from UCC financing statements (or equivalent filings,
registrations or agreements in foreign jurisdictions) relating to, leases
permitted by this Agreement;

 

(l)                                     Liens deemed to exist in connection with
Investments in repurchase agreements permitted under Section 8.02(a);

 

(m)                             normal and customary rights of setoff upon
deposits of cash in favor of banks or other depository institutions;

 

(n)                                 Liens of a collection bank arising under
Section 4-210 of the UCC on items in the course of collection;

 

(o)                                 Liens that secure Indebtedness permitted by
Section 8.03(g); provided that (i) such Liens do not extend to any property or
assets not securing such Indebtedness as of the date such

 

105

--------------------------------------------------------------------------------



 

Permitted Acquisition is consummated (other than after acquired property
required to be pledged under such Indebtedness and accessions, products and
proceeds of the property or assets pledged to secure such Indebtedness as of the
date assumed) and (ii) the aggregate principal amount of Indebtedness (other
than the type of Indebtedness described in Section 8.03(e)) which is secured by
a customary “all assets” Liens shall not exceed $20,000,000 at any time
outstanding; and

 

(p)                                 other Liens on real or personal property not
otherwise permitted by this Section 8.01 so long as neither (i) the aggregate
principal amount of the Indebtedness and other obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds $15,000,000 at any time
outstanding.

 

8.02                        Investments.

 

Make any Investments, except:

 

(a)                                 Investments held in the form of cash or Cash
Equivalents;

 

(b)                                 (i) Investments existing as of the First
Amendment Effective Date and set forth on Schedule 8.02, (ii) Investments
existing as of the First Amendment Effective Date by the Company or any
Subsidiary in the Equity Interests of the Company or any Subsidiary, and
(iii) Investments in Harmony and any Subsidiaries thereof, and any Investments
owned thereby, in each case, which are directly or indirectly obtained pursuant
to, or in connection with, the Harmony Acquisition;

 

(c)                                  Investments in any Person that is a Loan
Party prior to giving effect to such Investment; provided that Investments by
the Company and Domestic Subsidiaries that are Guarantors in Foreign
Subsidiaries that are Loan Parties shall be subject to the limitation set forth
in Section 8.02(e);

 

(d)                                 Investments by any Subsidiary that is not a
Loan Party in any other Subsidiary that is not a Loan Party;

 

(e)                                  Investments (excluding Permitted
Acquisitions and Investments in the amounts set forth on Schedule 8.02) by Loan
Parties in Foreign Subsidiaries in an amount not to exceed $25,000,000 in the
aggregate at any time outstanding;

 

(f)                                   Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss;

 

(g)                                  Guarantees permitted by Section 8.03;

 

(h)                                 Permitted Acquisitions;

 

(i)                                     Loans and advances to employees in the
ordinary course of business of the Company and its Subsidiaries, in an amount
not to exceed $1,000,000 in the aggregate at any time outstanding;

 

(j)                                    Investments consisting of other
marketable securities, the aggregate purchase price of which shall not exceed
$5,000,000;

 

106

--------------------------------------------------------------------------------



 

(k)                                 Swap Contracts permitted by Section 8.03(d);

 

(l)                                     to the extent constituting Investments,
repurchases of Equity Interests permitted by Section 8.06;

 

(m)                             Investments in an aggregate amount not to exceed
the Available Amount at such time; provided that (i) no Default has occurred and
is continuing or would result therefrom and (ii) upon giving effect to such
Investments on a Pro Forma Basis, the Loan Parties shall be in compliance with
the financial covenants set forth in Section 8.11; and

 

(n)                                 Investments of a nature not contemplated in
the foregoing clauses in an amount not to exceed $15,000,000 in the aggregate at
any time outstanding.

 

8.03                        Indebtedness.

 

Create, incur, assume or suffer to exist any Indebtedness, except:

 

(a)                                 Indebtedness under the Loan Documents;

 

(b)                                 Indebtedness set forth on Schedule 8.03 (and
renewals, refinancings and extensions thereof; provided that (i) the amount of
such Indebtedness is not increased at the time of such refinancing, renewal or
extension except by an amount equal to a reasonable premium or other reasonable
amount paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder and (ii) the terms relating to amortization, maturity, collateral (if
any) and subordination (if any) of any such refinancing, renewal or extension
are no less favorable in any material respect to the Loan Parties and their
Subsidiaries or the Lenders than the terms of any agreement or instrument
governing the Indebtedness being refinanced, renewed or extended);

 

(c)                                  intercompany Indebtedness permitted under
Section 8.02;

 

(d)                                 obligations (contingent or otherwise)
existing or arising under any Swap Contract; provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view;” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;

 

(e)                                  purchase money Indebtedness (including
obligations in respect of Capital Leases or Synthetic Leases) hereafter incurred
to finance the purchase of fixed assets, and renewals, refinancings and
extensions thereof; provided that (i) the aggregate outstanding principal amount
of all such Indebtedness shall not exceed $50,000,000 at any one time
outstanding; and (ii) such Indebtedness when incurred shall not exceed the
purchase price of the asset(s) financed;

 

(f)                                   endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
business;

 

(g)                                  Indebtedness assumed in connection with any
Permitted Acquisition but not incurred in contemplation thereof;

 

107

--------------------------------------------------------------------------------



 

(h)                                 to the extent constituting Indebtedness,
surety or performance bonds with respect to contracts for the performance of
work entered into by any Loan Party in the ordinary course of business;

 

(i)                                     other unsecured Indebtedness so long as
(i) the Consolidated Leverage Ratio, calculated on a Pro Forma Basis after
giving effect to such Indebtedness on a Pro Forma Basis is less than 3.50:1.00,
(ii) no Default exists or would result therefrom, (iii) such Indebtedness shall
not include any financial covenants that are more restrictive in any respect on
the Loan Parties than the financial covenants in this Agreement, (iv) such
Indebtedness is not subject to any amortization payments or any mandatory
prepayments or sinking fund payments (other than in connection with a change of
control, asset sale or event of loss and customary acceleration rights after an
event of default) in each case, prior to the date that is six (6) months after
the latest Maturity Date, and (v) such Indebtedness shall not mature at any time
on or prior to the date that is six (6) months after the latest Maturity Date;

 

(j)                                    earn-out obligations incurred in respect
of any Permitted Acquisition; and

 

(k)                                 Guarantees with respect to Indebtedness
permitted under this Section 8.03; provided that if a Loan Party Guarantees
Indebtedness of a Foreign Subsidiary, such Guarantee must also be permitted by
Section 8.02 (other than Section 8.02(g)).

 

8.04                        Fundamental Changes.

 

Merge, dissolve, liquidate or consolidate with or into another Person, except
that so long as no Default exists or would result therefrom, (a) the Company may
merge or consolidate with any of its Subsidiaries provided that the Company is
the continuing or surviving Person, (b) any Subsidiary may merge or consolidate
with any other Subsidiary or transfer all or substantially all of its assets to
any other Subsidiary provided that (i) if a Designated Borrower is a party to
such transaction, the continuing or surviving Person or transferee, as
applicable, is a Designated Borrower and (ii) if a Guarantor is a party to such
transaction, the continuing or surviving Person or transferee, as applicable, is
a Guarantor, (c) the Company or any Subsidiary may merge with any other Person
in connection with a Permitted Acquisition provided that (i) if the Company is a
party to such transaction, the Company is the continuing or surviving Person,
(ii) if a Designated Borrower is a party to such transaction, such Designated
Borrower is the surviving Person and (iii) if a Guarantor is a party to such
transaction, such Guarantor is the surviving Person and (d) any Subsidiary
(other than a Designated Borrower) may dissolve, liquidate or wind up its
affairs at any time provided that such dissolution, liquidation or winding up,
as applicable, would not have a Material Adverse Effect.

 

8.05                        Dispositions.

 

Make any Disposition except:

 

(a)                                 Permitted Transfers; and

 

(b)                                 other Dispositions so long as (i) at least
75% of the consideration paid in connection therewith shall be cash or Cash
Equivalents paid contemporaneous with consummation of the transaction and shall
be in an amount not less than the fair market value of the property disposed of,
(ii) such transaction does not involve the sale or other disposition of a
minority equity interest in any Subsidiary, (iii) such transaction does not
involve a sale or other disposition of receivables other than receivables owned
by or attributable to other property concurrently being disposed of in a
transaction otherwise permitted under this Section 8.05, and (iv) the aggregate
net

 

108

--------------------------------------------------------------------------------



 

book value of all of the assets sold or otherwise disposed of by the Loan
Parties and their Subsidiaries in all such transactions in any fiscal year of
the Company shall not exceed $20,000,000.

 

8.06                        Restricted Payments.

 

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:

 

(a)                                 each Subsidiary may make Restricted Payments
to Persons that own Equity Interests in such Subsidiary, ratably according to
their respective holdings of the type of Equity Interest in respect of which
such Restricted Payment is being made;

 

(b)                                 each Loan Party and each Subsidiary may
declare and make dividend payments or other distributions payable solely in
common Equity Interests of such Person;

 

(c)                                  the Company may acquire its Equity
Interests as the purchase price for, or otherwise in connection with (including
for purposes of satisfying a tax obligation), the exercise or vesting of an
equity award issued under an Equity Compensation Plan or pursuant to any stock
option issued by the Company;

 

(d)                                 the Company may repurchase shares of its
outstanding Equity Interests and pay cash dividends to the Company’s
shareholders so long as (i) no Default exists or would result therefrom and
(ii) the Consolidated Leverage Ratio (calculated on a Pro Forma Basis) is less
than 3.00 to 1.00;

 

(e)                                  the Company may pay cash dividends to the
Company’s shareholders in an amount not to exceed $15,000,000 in the aggregate
in any fiscal year (with carryforward of unused amounts to the next subsequent
fiscal year but, for the avoidance of doubt, any such amounts carried forward
may only be used in the immediately succeeding fiscal year, after which time
such amounts shall cease to be carried forward); provided that (i) no Default
has occurred and is continuing or would result therefrom, and (ii) upon giving
effect to such repurchases on a Pro Forma Basis, the Loan Parties shall be in
compliance with the financial covenants set forth in Section 8.11;

 

(f)                                   the Company may repurchase shares of its
outstanding Equity Interests in an amount not to exceed $10,000,000 in the
aggregate in any fiscal year (with carryforward of unused amounts to the next
subsequent fiscal year but, for the avoidance of doubt, any such amounts carried
forward may only be used in the immediately succeeding fiscal year, after which
time such amounts shall cease to be carried forward); provided that (i) no
Default has occurred and is continuing or would result therefrom, and (ii) upon
giving effect to such repurchases on a Pro Forma Basis, the Loan Parties shall
be in compliance with the financial covenants set forth in Section 8.11; and

 

(g)                                  the Company may make Restricted Payments in
an aggregate amount not to exceed the Available Amount at such time; provided
that (i) no Default has occurred and is continuing or would result therefrom,
and (ii) upon giving effect to such Restricted Payments on a Pro Forma Basis,
the Loan Parties shall be in compliance with the financial covenants set forth
in Section 8.11.

 

8.07                        Change in Nature of Business.

 

Engage in any material line of business substantially different from those lines
of business conducted by the Loan Parties and their Subsidiaries on the First
Amendment Effective Date or any business

 

109

--------------------------------------------------------------------------------



 

substantially related, complimentary or incidental thereto (it being understood
that the business of Harmony and its Subsidiaries is substantially related,
complimentary or incidental thereto).

 

8.08                        Transactions with Affiliates and Insiders.

 

Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) advances of working
capital to any Loan Party, (b) transfers of cash and assets to any Loan Party,
(c) transactions not prohibited by this Agreement, (d) normal and reasonable
compensation (including compensation payable pursuant to employment agreements,
severance or termination agreements, equity plans, and other employee benefit
plans) and reimbursement and advances of expenses (including indemnification
expenses) of officers and directors and (e) except as otherwise specifically
limited in this Agreement, other transactions on terms and conditions
substantially as favorable to such Person as would be obtainable by it in a
comparable arms-length transaction with a Person other than an officer, director
or Affiliate.

 

8.09                        Burdensome Agreements.

 

Enter into, or permit to exist, any Contractual Obligation that (a) encumbers or
restricts the ability of any such Person to (i) make Restricted Payments to any
Loan Party, (ii) pay any Indebtedness or other obligation owed to any Loan
Party, (iii) make loans or advances to any Loan Party, (iv) transfer any of its
property to any Loan Party, (v) pledge its property pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof or (vi) act as a Loan Party pursuant to the Loan Documents or any
renewals, refinancings, exchanges, refundings or extension thereof, except (in
respect of any of the matters referred to in clauses (i)-(v) above) for (1) this
Agreement and the other Loan Documents, (2) any document or instrument governing
Indebtedness incurred pursuant to Section 8.03(e); provided that any such
restriction contained therein relates only to the asset or assets constructed or
acquired in connection therewith, (3) any Permitted Lien or any document or
instrument governing any Permitted Lien; provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien or (4) customary restrictions and conditions contained in any agreement
relating to the sale of any property permitted under Section 8.05 pending the
consummation of such sale, or (b) requires the grant of any security for any
obligation if such property is given as security for the Obligations.

 

8.10                        Use of Proceeds.

 

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

 

8.11                        Financial Covenants.

 

(a)                                 Consolidated Leverage Ratio.  Permit the
Consolidated Leverage Ratio as of the end of any fiscal quarter of the Company
to be greater than 3.50 to 1.00; provided that, in connection with any Permitted
Acquisition occurring on or after the First Amendment Effective Date for which
the Acquisition Consideration equals or exceeds $125,000,000 (a “Material
Acquisition”) at the election of the Company (other than in the case of the
Harmony Acquisition, with prior written notice to the Administrative Agent)
(which election is hereby deemed to have been made by the Company on the Harmony
Acquisition Closing Date in respect of the Harmony Acquisition), the maximum
Consolidated Leverage Ratio as of the end of each of (i) the four consecutive
fiscal quarters, beginning with the fiscal quarter in which such Permitted
Acquisition occurs, shall be increased to 4.00 to 1.00 (or, solely in the case
of the Harmony Acquisition, 4.25

 

110

--------------------------------------------------------------------------------



 

to 1.00) and (ii) the fifth and sixth consecutive fiscal quarters (or, if
terminated as provided below, such shorter period) (the first through sixth
fiscal quarters being the “Adjustment Period”) shall be increased to 3.75 to
1.00 (or, solely in the case of the Harmony Acquisition, 4.00 to 1.00); provided
further that (x) there shall be no more than four (4) Adjustment Periods during
the term of this Agreement (including the Adjustment Period implemented on the
Harmony Acquisition Closing Date), (y) subject, in the case of any Material
Acquisition that constitutes a Limited Condition Transaction, to Section 1.10,
to the extent required in determining the permissibility of (1) any Permitted
Acquisition that constitutes a Material Acquisition, the increase in the maximum
Consolidated Leverage Ratio during any Adjustment Period shall apply only with
respect to the calculation of the Consolidated Leverage Ratio for purposes of
the determinations required by clause (c) of the definition of “Permitted
Acquisition” and Section 8.01(o) and (2) the incurrence of any Incremental
Facility Loans in connection with a Permitted Acquisition that constitutes a
Material Acquisition, the increase in the maximum Consolidated Leverage Ratio
during any Adjustment Period shall apply only with respect to the calculation of
Consolidated Leverage Ratio on a Pro Forma Basis required in connection with the
incurrence of such Incremental Facility Loans and (z) notwithstanding anything
to the contrary in the foregoing, the increase in the maximum Consolidated
Leverage Ratio during any Adjustment Period shall apply with respect to the
calculation of the Consolidated Leverage Ratio on a Pro Forma Basis for purposes
of determining compliance with Sections 8.06(e) and 8.06(f).  Following the
expiration (or termination, as provided below) of any Adjustment Period, the
maximum Consolidated Leverage Ratio cannot be subsequently increased again as
provided in the first proviso above (and a subsequent Adjustment Period cannot
commence) until the Company has delivered a quarterly Compliance Certificate
evidencing that it was in compliance with the maximum Consolidated Leverage
Ratio as set forth in this Section 8.11 (after the decrease in such maximum
Consolidated Leverage Ratio following the expiration, or termination, of such
Adjustment Period) for at least two (2) consecutive Fiscal Quarters.  The
Company may terminate any Adjustment Period early, at any time, at its election
in its sole discretion.

 

(b)                                 Consolidated Interest Coverage Ratio. 
Permit the Consolidated Interest Coverage Ratio as of the end of any fiscal
quarter of the Company to be less than 3.50 to 1.00.

 

8.12                        Prepayment of Other Indebtedness, Etc.

 

If any Event of Default exists:

 

(a)                                 amend or modify any of the terms of any
Indebtedness of any Loan Party or any Subsidiary (other than Indebtedness
arising under the Loan Documents) if such amendment or modification would add or
change any terms in a manner adverse to any Loan Party or any Subsidiary, or
shorten the final maturity or average life to maturity or require any payment to
be made sooner than originally scheduled or increase the interest rate
applicable thereto.

 

(b)                                 make (or give any notice with respect
thereto) any voluntary or optional payment or prepayment or redemption or
acquisition for value of (including without limitation, by way of depositing
money or securities with the trustee with respect thereto before due for the
purpose of paying when due), refund, refinance or exchange of any Indebtedness
of any Loan Party or any Subsidiary (other than Indebtedness arising under the
Loan Documents).

 

8.13                        Organization Documents; Fiscal Year; Legal Name,
State of Formation and Form of Entity.

 

(a)                                 Amend, modify or change its Organization
Documents in a manner adverse to the rights of the Lenders.

 

111

--------------------------------------------------------------------------------



 

(b)                                 Change its fiscal year.

 

(c)                                  Without providing ten (10) days prior
written notice to the Administrative Agent, permit any Loan Party to change its
name, state of formation or form of organization.

 

8.14                        Ownership of Subsidiaries.

 

Notwithstanding any other provisions of this Agreement to the contrary,
(a) permit any Person (other than the Company or any wholly-owned Subsidiary) to
own any Equity Interests of any Subsidiary except to qualify directors where
required by applicable Law or to satisfy other requirements of applicable Law
with respect to the ownership of Equity Interests of Foreign Subsidiaries, or
(b) permit any Subsidiary to issue or have outstanding any shares of preferred
Equity Interests.

 

8.15                        Sanctions.

 

Directly or, to the knowledge of the Company, indirectly, use the proceeds of
any Credit Extension, or lend, contribute or otherwise directly or, to the
knowledge of the Company, indirectly, use any Credit Extension or the proceeds
of any Credit Extension, or lend, contribute or otherwise make available such
Credit Extension or the proceeds of any Credit Extension to any Person, to fund
any activities of or business with any Person, or in any Designated
Jurisdiction, that, at the time of such funding, is the subject of Sanctions, or
in any other manner that will result in a violation by any Person (including any
Person participating in the transaction, whether as Lender, Arranger,
Administrative Agent, L/C Issuer, Swing Line Lender, or otherwise) of Sanctions
except to the extent licensed or otherwise approved by OFAC or any other
relevant Sanctions authority.

 

8.16                        Anti-Corruption Laws.

 

Directly or, to the knowledge of the Company, indirectly use any Credit
Extension or the proceeds of any Credit Extension for any purpose which would
breach the United States Foreign Corrupt Practices Act of 1977, the UK Bribery
Act 2010 or other similar anti-corruption legislation in other jurisdictions in
which the Company or any of its Subsidiaries conduct their business and to which
they are lawfully subject.

 

ARTICLE IX

 

EVENTS OF DEFAULT AND REMEDIES

 

9.01                        Events of Default.

 

Any of the following shall constitute an “Event of Default”:

 

(a)                                 Non-Payment.  Any Loan Party fails to pay
(i) when and as required to be paid herein, and in the currency required
hereunder, any amount of principal of any Loan or any L/C Obligation, or
(ii) within three days after the same becomes due, any interest on any Loan or
on any L/C Obligation, or any fee due hereunder, or (iii) within five days after
the same becomes due, any other amount payable hereunder or under any other Loan
Document; or

 

(b)                                 Specific Covenants.

 

(i)                                     Any Loan Party fails to perform or
observe any term, covenant or agreement contained in any of Section 7.01 or 7.02
and such failure continues for five days; or

 

112

--------------------------------------------------------------------------------



 

(ii)                                  Any Loan Party fails to perform or observe
any term, covenant or agreement contained in any of Section 7.03, 7.05(a), 7.10,
7.11, 7.13 or 7.14 or Article VIII; or

 

(c)                                  Other Defaults.  Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in subsection
(a) or (b) above) contained in any Loan Document on its part to be performed or
observed and such failure continues for thirty (30) days after the earlier of
(a) a Responsible Officer of any Loan Party becoming aware of such failure or
(b) written notice thereof shall have been given to the Company by the
Administrative Agent or any Lender; or

 

(d)                                 Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of any Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

 

(e)                                  Cross-Default.  (i) Any Loan Party or any
Subsidiary (A) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts, either individually or in the aggregate)
having an aggregate principal amount (including undrawn committed or available
amounts and including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than the Threshold Amount, or (B) fails
to observe or perform any other agreement or condition relating to any such
Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which any Loan Party or any Subsidiary
is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which any Loan
Party or any Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by such Loan Party or such Subsidiary as
a result thereof is greater than the Threshold Amount; or

 

(f)                                   Insolvency Proceedings, Etc.  Any Loan
Party or any Subsidiary (other than any Immaterial Subsidiary) institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for
sixty (60) calendar days, or an order for relief is entered in any such
proceeding; or

 

113

--------------------------------------------------------------------------------



 

(g)                                  Inability to Pay Debts; Attachment.
 (i) Any Loan Party or any Subsidiary (other than any Immaterial Subsidiary)
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
thirty (30) days after its issue or levy; or

 

(h)                                 Judgments.  There is entered against any
Loan Party or any Subsidiary (other than any Immaterial Subsidiary) (i) one or
more final judgments or orders for the payment of money in an aggregate amount
(as to all such judgments or orders) exceeding the Threshold Amount (to the
extent not covered by independent third-party insurance as to which the insurer
has been notified of the claim and does not dispute coverage other than by
asserting a customary reservation of rights), or (ii) any one or more
non-monetary final judgments that have, or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of ten (10) consecutive days during which a stay
of enforcement of such judgment, by reason of a pending appeal or otherwise, is
not in effect; or

 

(i)                                     ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or would
reasonably be expected to result in liability of any Loan Party under Title IV
of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate
amount in excess of the Threshold Amount, or (ii) the Company or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of the Threshold Amount; or

 

(j)                                    Invalidity of Loan Documents.  Any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party or
any other Person contests in any manner the validity or enforceability of any
Loan Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document; or

 

(k)                                 Change of Control.  There occurs any Change
of Control.

 

9.02                        Remedies Upon Event of Default.

 

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

 

(a)                                 declare the commitment of each Lender to
make Loans and any obligation of the L/C Issuer to make L/C Credit Extensions to
be terminated, whereupon such commitments and obligation shall be terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by each Borrower;

 

(c)                                  require that the Borrowers Cash
Collateralize the L/C Obligations (in an amount equal to the Minimum Collateral
Amount with respect thereto); and

 

114

--------------------------------------------------------------------------------



 

(d)                                 exercise on behalf of itself, the Lenders
and the L/C Issuer all rights and remedies available to it, the Lenders and the
L/C Issuer under the Loan Documents or applicable Law or at equity;

 

provided, however, that upon the occurrence of an event described in
Section 9.01(f) with respect to any Borrower, the Commitment of each Lender to
make Loans and any obligation of the L/C Issuer to make L/C Credit Extensions
shall automatically terminate, the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, and the obligation of the Borrowers to Cash Collateralize the
L/C Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

 

9.03                        Application of Funds.

 

After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations
shall, subject to the provisions of Sections 2.14 and 2.15, be applied by the
Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings and
fees, premiums and scheduled periodic payments, and any interest accrued
thereon, due under any Secured Hedge Agreement, ratably among the Lenders (and,
in the case of such Secured Hedge Agreements, Hedge Banks) and the L/C Issuer in
proportion to the respective amounts described in this clause Third held by
them;

 

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of breakage, termination
or other payments, and any interest accrued thereon, due under any Secured Hedge
Agreement, (c) payments of amounts due under any Secured Treasury Management
Agreement and (d) Cash Collateralize that portion of L/C Obligations comprised
of the aggregate undrawn amount of Letters of Credit, ratably among the Lenders,
the L/C Issuer, the Hedge Banks and the Treasury Management Banks in proportion
to the respective amounts described in this clause Fourth held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

 

Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above. 
Excluded Swap Obligations with respect to any Loan Party

 

115

--------------------------------------------------------------------------------



 

shall not be paid with amounts received from such Loan Party or such Loan
Party’s assets, but appropriate adjustments shall be made with respect to
payments from other Loan Parties to preserve the allocation to Obligations
otherwise set forth above in this Section.

 

Notwithstanding the foregoing, Obligations arising under Secured Treasury
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received a
Secured Party Designation Notice, together with such supporting documentation as
the Administrative Agent may request, from the applicable Treasury Management
Bank or Hedge Bank, as the case may be.  Each Treasury Management Bank or Hedge
Bank not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article X for itself and its Affiliates as if a “Lender” party hereto.

 

ARTICLE X

 

ADMINISTRATIVE AGENT

 

10.01                 Appointment and Authority.

 

Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the L/C Issuer, and no Loan Party shall have rights as a third party beneficiary
of any of such provisions (except as expressly provided in Section 10.06).  It
is understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

 

The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (in its capacities as a Lender, Swing Line
Lender (if applicable), potential Hedge Banks and potential Treasury Management
Banks) and the L/C Issuer hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender and the L/C Issuer for
purposes of acquiring, holding and enforcing any and all Liens on Collateral,
together with such powers and discretion as are reasonably incidental thereto. 
In this connection, the Administrative Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 10.05 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent, shall be entitled to the benefits of all provisions of
this Article X and Article XI (including Section 11.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

 

10.02                 Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in

 

116

--------------------------------------------------------------------------------



 

its individual capacity.  Such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
any Loan Party or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders or to provide notice to or consent of the Lenders with
respect thereto.

 

10.03                 Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature.  Without limiting the generality of
the foregoing, the Administrative Agent and its Related Parties:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents); provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to any Loan
Party or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

Neither the Administrative Agent nor any of its Related Parties shall be liable
for any action taken or not taken by the Administrative Agent under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby  (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 11.01 and 9.02) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment.  The Administrative Agent shall be deemed not to have knowledge of any
Default (other than a Default caused by the Borrowers’ failure to pay
Obligations consisting of principal, interest or fees directly to the
Administrative Agent, for the account of the Lenders, in accordance with the
express terms of this Agreement) unless and until notice describing such Default
is given in writing to the Administrative Agent by a Loan Party, a Lender or the
L/C Issuer.

 

Neither the Administrative Agent nor any of its Related Parties have any duty or
obligation to any Lender or participant or any other Person to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement,

 

117

--------------------------------------------------------------------------------



 

instrument or document, or the creation, perfection or priority of any Lien
purported to be created by the Collateral Documents, (v) the value or the
sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article V or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

 

The Administrative Agent shall not be responsible or have any liability for, or
have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions of this Agreement relating to Disqualified Institutions. Without
limiting the generality of the foregoing, the Administrative Agent shall not
(i) be obligated to ascertain, monitor or inquire as to whether any Lender or
prospective Lender or Participant is a Disqualified Institution or (ii) have any
liability with respect to or arising out of any assignment of Loans, or
disclosure of confidential information, to any Disqualified Institution.

 

10.04                 Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall be fully
protected in relying, and shall not incur any liability for relying upon, any
notice, request, certificate, communication, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
be fully protected in relying and shall not incur any liability for relying
thereon.  In determining compliance with any condition hereunder to the making
of a Loan, or the issuance, extension, renewal or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the L/C Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or the L/C Issuer
prior to the making of such Loan or the issuance, extension, renewal or increase
of such Letter of Credit.  The Administrative Agent may consult with legal
counsel (who may be counsel for the Loan Parties), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 

10.05                 Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such sub
agent and to the Related Parties of the Administrative Agent and any such sub
agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.  The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

 

10.06                 Resignation of Administrative Agent.

 

(a)                                 The Administrative Agent may at any time
give notice of its resignation to the Lenders, the L/C Issuer and the Company. 
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, in consultation with the Company, to appoint a successor, which shall
be a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States.  If no such successor shall have been so
appointed by the Required

 

118

--------------------------------------------------------------------------------



 

Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above. For the
avoidance of doubt, any successor Administrative Agent shall not be a Defaulting
Lender or a Disqualified Institution. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

 

(b)                                 If the Person serving as Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
the Required Lenders may, to the extent permitted by applicable Law, by notice
in writing to the Company and such Person remove such Person as Administrative
Agent and, in consultation with the Company, appoint a successor. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days (or such earlier day as shall
be agreed by the Required Lenders) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (i) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring or removed
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) except for any
indemnity payments or other amounts then owed to the retiring or removed
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender and the L/C Issuer directly, until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided for
above.  Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or removed)
Administrative Agent (other than as provided in Section 3.01(g) and other than
any rights to indemnity payments or other amounts owed to the retiring or
removed Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section).  The fees payable by the Company to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Company and such successor.  After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 11.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its sub
agents and their respective Related Parties in respect of any actions taken or
omitted to be taken by any of them (i) while the retiring or removed
Administrative Agent was acting as Administrative Agent and (ii) after such
resignation or removal for as long as any of them continues to act in any
capacity hereunder or under the other Loan Documents, including (A) acting as
collateral agent or otherwise holding any collateral security on behalf of any
of the Lenders and (B) in respect of any actions taken in connection with
transferring the agency to any successor Administrative Agent.

 

(d)                                 Any resignation or removal by Bank of
America as Administrative Agent pursuant to this Section shall also constitute
its resignation as L/C Issuer and Swing Line Lender.  If Bank of America resigns
as an L/C Issuer, it shall retain all the rights, powers, privileges and duties
of

 

119

--------------------------------------------------------------------------------



 

the L/C Issuer hereunder with respect to all Letters of Credit outstanding as of
the effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto, including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c).  If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c).  Upon the appointment by the Company of a successor L/C
Issuer or Swing Line Lender hereunder (which successor shall in all cases be a
Lender other than a Defaulting Lender), (i) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer or Swing Line Lender, as applicable, (ii) the retiring L/C
Issuer and Swing Line Lender shall be discharged from all of their respective
duties and obligations hereunder or under the other Loan Documents and (iii) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

 

10.07                 Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

10.08                 No Other Duties; Etc.

 

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

 

10.09                 Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrowers) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuer and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuer and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under Sections 2.03(h), 2.03(i), 2.09 and 11.04) allowed in
such judicial proceeding; and

 

120

--------------------------------------------------------------------------------



 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

 

10.10                 Collateral and Guaranty Matters; Credit Bidding.

 

Without limiting the provisions of Section 10.09, each of the Lenders (including
in its capacities as a potential Treasury Management Bank and a potential Hedge
Bank) and the L/C Issuer irrevocably authorize the Administrative Agent, at its
option and in its discretion,

 

(a)                                 to release any Lien on any property granted
to or held by the Administrative Agent under any Loan Document (i) upon the
Facility Termination Date, (ii) that is sold or otherwise disposed of as part of
or in connection with any Disposition permitted hereunder or under any other
Loan Document or any Involuntary Disposition, or (iii) as approved in accordance
with Section 11.01;

 

(b)                                 to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 8.01(i) or
Section 8.01(o); and

 

(c)                                  to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted under the Loan Documents.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this
Section 10.10.

 

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

The holders of the Obligations hereby irrevocably authorize the Administrative
Agent, at the direction of the Required Lenders, to credit bid all or any
portion of the Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the

 

121

--------------------------------------------------------------------------------



 

Bankruptcy Code of the United States, including under Sections 363, 1123 or 1129
of the Bankruptcy Code of the United States, or any similar Laws in any other
jurisdictions to which a Loan Party is subject, (b) at any other sale or
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable Law.  In
connection with any such credit bid and purchase, the Obligations owed to the
holders thereof shall be entitled to be, and shall be, credit bid on a ratable
basis (with Obligations with respect to contingent or unliquidated claims
receiving contingent interests in the acquired assets on a ratable basis that
would vest upon the liquidation of such claims in an amount proportional to the
liquidated portion of the contingent claim amount used in allocating the
contingent interests) in the asset or assets so purchased (or in the Equity
Interests or debt instruments of the acquisition vehicle or vehicles that are
used to consummate such purchase).  In connection with any such bid (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses
(a)(i) through (a)(viii) of Section 11.01, and (ii) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of debt credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Lenders pro rata and the
Equity Interests and/or debt instruments issued by any acquisition vehicle on
account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Lender or any
acquisition vehicle to take any further action.

 

10.11                 Secured Treasury Management Agreements and Secured Hedge
Agreements.

 

No Treasury Management Bank or Hedge Bank that obtains the benefit of
Section 9.03, the Guaranty or any Collateral by virtue of the provisions hereof
or any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) (or to notice of or to consent to any amendment,
waiver or modification of the provisions hereof or of the Guaranty or any
Collateral Document) other than in its capacity as a Lender and, in such case,
only to the extent expressly provided in the Loan Documents.  Notwithstanding
any other provision of this Article X to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Secured
Treasury Management Agreements and Secured Hedge Agreements except to the extent
expressly provided herein and unless the Administrative Agent has received a
Secured Party Designation Notice of such Obligations, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Treasury Management Bank or Hedge Bank, as the case may be.  The
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Treasury Management Agreements and Secured Hedge
Agreements in the case of the Facility Termination Date.

 

10.12                 ERISA Matters.

 

(a)                                 Each Lender (x) represents and warrants, as
of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative Agent
and not, for the avoidance of doubt, to or for the benefit of the Company or any
other Loan Party, that at least one of the following is and will be true:

 

122

--------------------------------------------------------------------------------



 

(i)                                     such Lender is not using “plan assets”
(within the meaning of Section 3(42) of ERISA or otherwise) of one or more
Benefit Plans with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments, or this agreement,

 

(ii)                                  the transaction exemption set forth in one
or more PTEs, such as PTE 84—14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95—60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90—1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91—38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96—23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement,

 

(iii)                               (A) such Lender is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of
Part VI of PTE 84—14), (B) such Qualified Professional Asset Manager made the
investment decision on behalf of such Lender to enter into, participate in,
administer and perform the Loans, the Letters of Credit, the Commitments and
this Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84—14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84—14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement, or

 

(iv)                              such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender.

 

(b)                                 In addition, unless either (1) clause (i) in
the immediately preceding clause (a) is true with respect to a Lender or (2) a
Lender has provided another representation, warranty and covenant in accordance
with clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Company or any other Loan Party, that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Letters of Credit, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).

 

123

--------------------------------------------------------------------------------



 

ARTICLE XI

 

MISCELLANEOUS

 

11.01                 Amendments, Etc.

 

Except as provided in Section 2.17 with respect to an Incremental Facility
Amendment, no amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by any Loan Party
therefrom, shall be effective unless in writing signed by the Required Lenders
and the Company or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that

 

(a)                                 no such amendment, waiver or consent shall:

 

(i)                                     extend or increase the Commitment of a
Lender (or reinstate any Commitment terminated pursuant to Section 9.02) without
the written consent of such Lender whose Commitment is being extended or
increased (or reinstated) (it being understood and agreed that a waiver of any
condition precedent set forth in Section 5.02 or of any Default or a mandatory
reduction in Commitments is not considered an extension or increase in
Commitments of any Lender);

 

(ii)                                  postpone any date fixed by this Agreement
or any other Loan Document for any payment (excluding mandatory prepayments) of
principal, interest, fees or other amounts due to the Lenders (or any of them)
or any scheduled reduction of the Commitments hereunder or under any other Loan
Document without the written consent of each Lender entitled to receive such
payment or whose Commitments are to be reduced;

 

(iii)                               reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or (subject to clause
(i) of the final proviso to this Section 11.01) any fees or other amounts
payable hereunder or under any other Loan Document without the written consent
of each Lender entitled to receive such amount; provided, however, that only the
consent of the Required Lenders shall be necessary (A) to amend the definition
of “Default Rate” or to waive any obligation of the Borrowers to pay interest or
Letter of Credit Fees at the Default Rate or (B) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Borrowing
or to reduce any fee payable hereunder;

 

(iv)                              change Section 9.03 in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender directly affected thereby;

 

(v)                                 change any provision of this
Section 11.01(a) or the definition of “Required Lenders” without the written
consent of each Lender directly affected thereby;

 

(vi)                              release all or substantially all of the
Collateral without the written consent of each Lender whose Obligations are
secured by such Collateral;

 

(vii)                           release the Company without the consent of each
Lender, or, except in connection with a transaction permitted under Section 8.04
or Section 8.05, all or substantially all of the value of the Guaranty without
the written consent of each Lender whose Obligations are guaranteed thereby,
except to the extent such release is permitted pursuant to Section 10.10 (in
which case such release may be made by the Administrative Agent acting alone);

 

(viii)                        amend Section 1.06; or

 

124

--------------------------------------------------------------------------------



 

(b)                                 unless also signed by the L/C Issuer, no
amendment, waiver or consent shall affect the rights or duties of the L/C Issuer
under this Agreement or any Issuer Document relating to any Letter of Credit
issued or to be issued by it;

 

(c)                                  unless also signed by the Swing Line
Lender, no amendment, waiver or consent shall affect the rights or duties of the
Swing Line Lender under this Agreement; and

 

(d)                                 unless also signed by the Administrative
Agent, no amendment, waiver or consent shall affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document;

 

provided, further, that notwithstanding anything to the contrary herein, (i) the
Fee Provision may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, (ii) only the consent of the
Company and the Lenders and L/C Issuer that have agreed to issue such Credit
Extensions in the applicable Alternative Currency shall be necessary to amend
the definition of “Eurocurrency Rate” to provide for the addition of a
replacement interest rate with respect to such Alternative Currency, (iii) each
Lender is entitled to vote as such Lender sees fit on any bankruptcy
reorganization plan that affects the Loans, and each Lender acknowledges that
the provisions of Section 1126(c) of the Bankruptcy Code supersedes the
unanimous consent provisions set forth herein, (iv) the Required Lenders shall
determine whether or not to allow a Loan Party to use cash collateral in the
context of a bankruptcy or insolvency proceeding and such determination shall be
binding on all of the Lenders and (v) Incremental Facility Amendments may be
effected in accordance with Section 2.17.

 

No Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of such Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects such Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.

 

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Administrative Agent, the L/C Issuer,
the Company and the Lenders obligated to make Credit Extensions in Alternative
Currencies to amend the definition of “Alternative Currency”, “LIBOR Quoted
Currency”, “Non-LIBOR Quoted Currency” or “Eurocurrency Rate” solely to add
additional currency options and the applicable interest rate with respect
thereto, in each case solely to the extent permitted pursuant to Section 1.06.

 

Notwithstanding any provision herein to the contrary (x) the Administrative
Agent and the Company may amend, modify or supplement this Agreement or any
other Loan Document to cure or correct administrative errors or omissions, any
ambiguity, omission, defect or inconsistency or to effect administrative
changes, and such amendment shall become effective without any further consent
of any other party to such Loan Document so long as (i) such amendment,
modification or supplement does not adversely affect the rights of any Lender or
other holder of Obligations in any material respect and (ii) the Lenders shall
have received at least five Business Days’ prior written notice thereof and the
Administrative Agent shall not have received, within five Business Days of the
date of such notice to the Lenders, a written notice from the Required Lenders
stating that the Required Lenders object to such amendment and (y) the
Administrative Agent and the Company may make amendments contemplated by
Section 3.07.

 

125

--------------------------------------------------------------------------------



 

11.02                 Notices; Effectiveness; Electronic Communications.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

 

(i)                                     if to any Loan Party, the Administrative
Agent, the L/C Issuer or the Swing Line Lender, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 11.02; and

 

(ii)                                  if to any other Lender, to the address,
facsimile number, electronic mail address or telephone number specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Company).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the L/C Issuer hereunder may be
delivered or furnished by electronic communication (including e-mail, FpML
messaging, and Internet or intranet websites) pursuant to procedures approved by
the Administrative Agent; provided that the foregoing shall not apply to notices
to any Lender or the L/C Issuer pursuant to Article II if such Lender or the L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent, the Swing Line Lender, the L/C Issuer or the Company
may each, in its discretion, agree to accept notices and other communications to
it hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR

 

126

--------------------------------------------------------------------------------



 

ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender, the L/C Issuer or
any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Loan Party’s or
the Administrative Agent’s transmission of Borrower Materials or any other
information through the Internet, telecommunications, electronic or other
information transmission systems, except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to any Loan Party, any
Lender, the L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

 

(d)                                 Change of Address, Etc.  Each of the
Company, the Administrative Agent, the L/C Issuer and the Swing Line Lender may
change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto.  Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Company, the Administrative
Agent, the L/C Issuer and the Swing Line Lender.  In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.  Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Company or its securities for purposes of United
States Federal or state securities Laws.

 

(e)                                  Reliance by Administrative Agent, L/C
Issuer and Lenders.  The Administrative Agent, the L/C Issuer and the Lenders
shall be entitled to rely and act upon any notices (including telephonic or
electronic Loan Notices, Letter of Credit Applications and Swing Line Loan
Notices) purportedly given by or on behalf of any Loan Party even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Loan Parties shall indemnify the Administrative Agent, the L/C
Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of a Loan Party.  All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

127

--------------------------------------------------------------------------------



 

11.03                 No Waiver; Cumulative Remedies; Enforcement.

 

No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any other Loan Document (including the
imposition of the Default Rate) preclude any other or further exercise thereof
or the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by Law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at Law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 9.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

11.04                 Expenses; Indemnity; and Damage Waiver.

 

(a)                                 Costs and Expenses.  The Loan Parties shall
pay (i) all reasonable out-of-pocket expenses incurred by the Administrative
Agent and its Affiliates (including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all reasonable out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the reasonable
fees, charges and disbursements of any counsel for the Administrative Agent, any
Lender or the L/C Issuer) in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such reasonable
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

(b)                                 Indemnification by the Loan Parties.  The
Loan Parties shall indemnify the Administrative Agent (and any sub-agent
thereof), the Arrangers, each Lender and the L/C Issuer, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,

 

128

--------------------------------------------------------------------------------



 

damages, liabilities and related expenses (including the reasonable and
documented out-of-pocket legal expenses of one firm of counsel for all such
Indemnitees, taken as a whole (and, in the case of an actual or potential
conflict of interest, where the Indemnitee affected by such conflict informs the
Administrative Agent of such conflict and thereafter retains its own counsel, of
another firm of counsel for such affected Indemnitee in each applicable
jurisdiction) and, if applicable, of a single local counsel in each applicable
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions) for all such Indemnitees, taken as a whole, and, if applicable, a
single specialist or regulatory counsel for all such Indemnitees), in each case,
incurred in connection with investigating, defending, preparing to defend or
participating in any and all actions, suits, investigation, inquiry, claims,
losses, damages, liabilities or proceedings of any kind or nature whatsoever
which may be incurred by or asserted against or involve such Indemnitee as a
result of or arising out of or in any way related to or resulting from (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by a Loan Party or any of its Subsidiaries, or any
Environmental Liability related in any way to a Loan Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by any Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from (x) the gross negligence or willful misconduct of such Indemnitee
or any of its Related Indemnified Parties, (y) a claim brought by any Loan Party
against an Indemnitee for material breach of such Indemnitee’s obligations
hereunder or under any other Loan Document or (z) a dispute solely among
Indemnitees not arising from any act or omission of the Company and its
Affiliates (other than a claim against any Arranger, the Administrative Agent,
the Swing Line Lender or the L/C Issuer solely in their respective capacities as
such or any similar capacity under this Agreement), if such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.  With respect to any
Indemnitee, “Related Indemnified Parties” means (i) any Controlling Person or
Controlled Affiliate of such Indemnitee, (ii) the respective directors, officers
or employees of such Indemnitee or any of its Controlling Persons or Controlled
Affiliates and (iii) the respective agents of such Indemnitee or any of its
Controlling Persons or Controlled Affiliates, in the case of this clause (iii),
acting on behalf of, or at the express instructions of, such Indemnified Person,
Controlling Person or such Controlled Affiliate; provided that each reference to
a Controlling Person, Controlled Affiliate, director, officer or employee in
this sentence pertains to a Controlling Person, Controlled Affiliate, director,
officer or employee involved in the negotiation or syndication of this
Agreement.  Without limiting the provisions of Section 3.01(c), this
Section 11.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Loan Parties for any reason fail to indefeasibly pay any amount
required under subsection (a) or (b) of this Section to be paid by them to the
Administrative Agent (or any sub-agent thereof), the L/C Issuer, the Swing Line
Lender

 

129

--------------------------------------------------------------------------------



 

or any Related Party of any of the foregoing, each Lender severally agrees to
pay to the Administrative Agent (or any such sub-agent), the L/C Issuer, the
Swing Line Lender or such Related Party, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought based on each Lender’s share of the outstanding
Loans, unfunded Commitments and participation interests in Swing Line Loans and
L/C Obligations of all Lenders at such time) of such unpaid amount (including
any such unpaid amount in respect of a claim asserted by such Lender), such
payment to be made severally among them based on such Lenders’ Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought); provided, further that, the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such sub-agent), the L/C Issuer or the Swing Line Lender in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), the L/C Issuer or the Swing Line
Lender in connection with such capacity.  The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.12(d).

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable Law, no Loan Party shall assert, and
each Loan Party hereby waives, and acknowledges that no other Person shall have,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable not later than ten Business Days after demand therefor.

 

(f)                                   Survival.  The agreements in this
Section and the indemnity provisions of Section 11.02(e) shall survive the
resignation of the Administrative Agent, the L/C Issuer and the Swing Line
Lender, the replacement of any Lender, the termination of the Commitments and
the repayment, satisfaction or discharge of all the other Obligations.

 

11.05                 Payments Set Aside.

 

To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date

 

130

--------------------------------------------------------------------------------



 

such payment is made at a rate per annum equal to the applicable Overnight Rate
from time to time in effect, in the applicable currency of such recovery or
payment.  The obligations of the Lenders and the L/C Issuer under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.

 

11.06                 Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement and the other Loan Documents shall be binding upon
and inure to the benefit of the parties hereto and thereto and their respective
successors and assigns permitted hereby, except that no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder or thereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(e) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the L/C Issuer and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement and the other Loan Documents (including all or
a portion of its Commitment and the Loans (including for purposes of this
subsection (b), participations in L/C Obligations and in Swing Line Loans) at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the related Loans at
the time owing to it or contemporaneous assignments to related Approved Funds
that equal at least the amount specified in subsection (b)(i)(B) of this
Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

 

(B)                               in any case not described in subsection
(b)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Company otherwise consents (each such consent not to be
unreasonably withheld or delayed).

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s Loans and Commitments,

 

131

--------------------------------------------------------------------------------



 

and rights and obligations with respect thereto, assigned, except that this
clause (ii) shall not (A) apply to the Swing Line Lender’s rights and
obligations in respect of Swing Line Loans or (B) prohibit any Lender from
assigning all or a portion of its rights and obligations in respect of its
Revolving Commitment (and the related Revolving Loans thereunder), Delayed Draw
Term Loan Commitments (and the related Delayed Draw Term Loans thereunder) and
its outstanding Term Loans on a non-pro rata basis;

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section and, in addition:

 

(A)                               the consent of the Company (such consent not
to be unreasonably withheld) shall be required unless (1) an Event of Default
has occurred and is continuing at the time of such assignment or (2) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Company shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of any (1) any unfunded Delayed Draw Term Loan Commitment
or any Revolving Commitment if such assignment is to a Person that is not a
Lender with a Commitment in respect of the applicable facility subject to such
assignment, an Affiliate of a Lender or an Approved Fund with respect to a
Lender or (2) any Term Loan or Delayed Draw Term Loan to a Person that is not a
Lender, an Affiliate of a Lender or an Approved Fund; and

 

(C)                               the consent of the L/C Issuer and the Swing
Line Lender shall be required for any assignment in respect of Revolving Loans
and Revolving Commitments.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500; provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment.  The assignee, if it shall not be a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made to (A) the Company or any of the Company’s Affiliates
or Subsidiaries, (B) any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), (C) a Disqualified Institution
or (D) a natural Person (or a holding company, investment vehicle or trust for,
or owned and operated for the primary benefit of a natural Person).

 

(vi)                              Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other

 

132

--------------------------------------------------------------------------------



 

compensating actions, including funding, with the consent of the Company and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the L/C Issuer or any Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swing Line Loans
in accordance with its Applicable Percentage.  Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment); provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, each Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section. Each Borrower agrees that each
assignee shall be entitled to the benefits of Section 3.01 to the same extent as
if it were a Lender (it being understood that the assignee will comply with the
requirements of Section 3.01(e)); provided that such assignee shall not be
entitled to receive any greater payment under Section 3.01 than would have been
paid to the Lender if no assignment had been made except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the date of the applicable Assignment and Assumption.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrowers (and such agency being
solely for tax purposes), shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it (or the equivalent
thereof in electronic form) and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement.  The Register shall be available for inspection
by any Borrower and any Lender at any reasonable time and from time to time upon
reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Company or the Administrative Agent,
sell participations to any Person (other than a natural Person (or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of a natural Person), a Defaulting Lender, a Disqualified Institution or
the Company

 

133

--------------------------------------------------------------------------------



 

or any of the Company’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.04(c) without regard to the
existence of any participation.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in
Section 11.01(a) that affects such Participant.  Each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation); provided that such Participant (A) agrees
to be subject to the provisions of Sections 3.06 and 11.13 as if it were an
assignee under paragraph (b) of this Section and (B) shall not be entitled to
receive any greater payment under Sections 3.01 or 3.04, with respect to any
participation, than the Lender from whom it acquired the applicable
participation would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.  Each Lender
that sells a participation agrees, at the Company’s request and expense, to use
reasonable efforts to cooperate with the Company to effectuate the provisions of
Section 3.06 with respect to any Participant.  To the extent permitted by Law,
each Participant also shall be entitled to the benefits of Section 11.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.13 as though it were a Lender.  Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

(e)                                  Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of

 

134

--------------------------------------------------------------------------------



 

its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 

(f)                                   Resignation as L/C Issuer or Swing Line
Lender after Assignment.  Notwithstanding anything to the contrary contained
herein, if at any time Bank of America assigns all of its Revolving Commitment
and Revolving Loans pursuant to subsection (b) above, Bank of America may,
(i) upon thirty (30) days’ notice to the Company and the Lenders, resign as L/C
Issuer and/or (ii) upon thirty (30) days’ notice to the Company, resign as Swing
Line Lender.  In the event of any such resignation as L/C Issuer or Swing Line
Lender, the Company shall be entitled to appoint from among the Lenders a
successor L/C Issuer or Swing Line Lender hereunder; provided, however, that no
failure by the Company to appoint any such successor shall affect the
resignation of Bank of America as L/C Issuer or Swing Line Lender, as the case
may be.  If Bank of America resigns as L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)).  If Bank of America resigns
as Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c).  Upon the appointment
of a successor L/C Issuer and/or Swing Line Lender, (1) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swing Line Lender, as the case may be, and
(2) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.

 

(g)                                  Disqualified Institutions.

 

(i)                                     No assignment shall be made to any
Person that was a Disqualified Institution as of the date (the “Trade Date”) on
which the applicable Lender entered into a binding agreement to sell and assign
all or a portion of its rights and obligations under this Agreement to such
Person (unless the Company has consented to such assignment as otherwise
contemplated by this Section 10.06, in which case such Person will not be
considered a Disqualified Institution for the purpose of such assignment. Any
assignment in violation of this clause (g)(i) shall not be void, but the other
provisions of this clause (g) shall apply.

 

(ii)                                  If any assignment is made to any
Disqualified Institution without the Company’s prior consent in violation of
clause (i) above, the Company may, at its sole expense and effort, upon notice
to the applicable Disqualified Institution and the Administrative Agent,
(A) terminate any Revolving Commitment of such Disqualified Institution and
repay all obligations of the Company owing to such Disqualified Institution in
connection with such Revolving Commitment, (B) in the case of outstanding Term
Loans held by Disqualified Institutions, prepay such Term Loan by paying the
lesser of (x) the principal amount thereof and (y) the amount that such
Disqualified Institution paid to acquire such Term Loans, in each case plus
accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder and under the other Loan Documents and/or
(C) require such Disqualified Institution to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in this
Section

 

135

--------------------------------------------------------------------------------



 

10.06), all of its interest, rights and obligations under this Agreement and
related Loan Documents to an Eligible Assignee that shall assume such
obligations at the lesser of (x) the principal amount thereof and (y) the amount
that such Disqualified Institution paid to acquire such interests, rights and
obligations, in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder and other the
other Loan Documents; provided that (i) the Company shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 11.06(b),
(ii) such assignment does not conflict with applicable Laws and (iii) in the
case of clause (B), the Company shall not use the proceeds from any Loans to
prepay Term Loans held by Disqualified Institutions.

 

(iii)                               Notwithstanding anything to the contrary
contained in this Agreement, Disqualified Institutions (A) will not (x) have the
right to receive information, reports or other materials provided to Lenders by
the Company, the Administrative Agent or any other Lender, (y) attend or
participate in meetings attended by the Lenders and the Administrative Agent, or
(z) access any electronic site established for the Lenders or confidential
communications from counsel to or financial advisors of the Administrative Agent
or the Lenders and (B) (x) for purposes of any consent to any amendment, waiver
or modification of, or any action under, and for the purpose of any direction to
the Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under this Agreement or any other Loan Document, each
Disqualified Institution will be deemed to have consented in the same proportion
as the Lenders that are not Disqualified Institutions consented to such matter,
and (y) for purposes of voting on any plan of reorganization or plan of
liquidation pursuant to any Debtor Relief Laws (“Plan of Reorganization”), each
Disqualified Institution party hereto hereby agrees (1) not to vote on such Plan
of Reorganization, (2) if such Disqualified Institution does vote on such Plan
of Reorganization notwithstanding the restriction in the foregoing clause (1),
such vote will be deemed not to be in good faith and shall be “designated”
pursuant to Section 1126(e) of the Bankruptcy Code (or any similar provision in
any other Debtor Relief Laws), and such vote shall not be counted in determining
whether the applicable class has accepted or rejected such Plan of
Reorganization in accordance with Section 1126(c) of the Bankruptcy Code (or any
similar provision in any other Debtor Relief Laws) and (3) not to contest any
request by any party for a determination by the Bankruptcy Court (or other
applicable court of competent jurisdiction) effectuating the foregoing clause
(2).

 

(iv)                              The Administrative Agent shall have the right,
and the Company hereby expressly authorizes the Administrative Agent, to
(A) post the list of Disqualified Institutions provided by the Company
(collectively, the “DQ List”) on the Platform, including that portion of the
Platform that is designated for “public side” Lenders or (B) provide the DQ List
to each Lender requesting the same.

 

11.07                 Treatment of Certain Information; Confidentiality.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with

 

136

--------------------------------------------------------------------------------



 

the exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights and obligations under this Agreement or any
Eligible Assignee invited to become a Lender pursuant to Section 2.17 or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrowers and their obligations, this Agreement or payments hereunder,
(g) on a confidential basis to (i) any rating agency in connection with rating
any Loan Party or its Subsidiaries or the credit facilities provided hereunder
or (ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder, (h) with the consent of the
Company or (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Company or
any of its Subsidiaries.

 

For purposes of this Section, “Information” means all information received from
a Loan Party or any Subsidiary relating to the Loan Parties or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by such Loan Party or any Subsidiary;
provided that, in the case of information received from a Loan Party or any
Subsidiary after the Closing Date, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
a Loan Party or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws. In
addition, the Administrative Agent and the Lenders may, with the consent of the
Borrowers, disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Administrative Agent and the Lenders in
connection with the administration of this Agreement, the other Loan Documents
and the Commitments.

 

11.08                 Setoff.

 

If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of any Loan
Party against any and all of the obligations of such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or the
L/C Issuer or their respective Affiliates, irrespective of whether or not such
Lender, the L/C Issuer or such Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such obligations of such Loan
Party may be contingent or unmatured or are owed to a branch or office or
Affiliate of such Lender or the L/C Issuer different from the branch or office
or Affiliate holding such deposit or obligated on such indebtedness; provided,
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over

 

137

--------------------------------------------------------------------------------



 

immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.15 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuer and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff. 
The rights of each Lender, the L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the L/C Issuer or their respective
Affiliates may have.  Each Lender and the L/C Issuer agrees to notify the
Company and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

11.09                 Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrowers.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

11.10                 Counterparts; Integration; Effectiveness; Amendment and
Restatement.

 

(a)                                 This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and the other Loan Documents
and any separate letter agreements with respect to fees payable to the
Administrative Agent or the L/C Issuer constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement. 
Without limiting the foregoing, to the extent a manually executed counterpart is
not specifically required to be delivered under the terms of any Loan Document,
upon the request of any party, such fax transmission or e-mail transmission
shall be promptly followed by such manually executed counterpart.

 

(b)                                 The parties to the Existing Credit Agreement
each hereby agree that, at such time as this Agreement shall have become
effective pursuant to the terms of Section 5.01, (i) the Existing Credit
Agreement automatically shall be deemed amended and restated in its entirety by
this Agreement, (ii) the Commitments under the Existing Credit Agreement and as
defined therein automatically shall be replaced with the Commitments hereunder
and (iii) all promissory notes issued to the Lenders under the Existing Credit
Agreement and outstanding on the Closing Date shall be null and void and shall
be deemed to have been replaced by the Notes issued to the Lenders under this
Agreement on the Closing Date.  This Agreement is not a novation of the Existing
Credit Agreement.  The Commitments and outstanding Loans of the lenders party to
the Existing Credit

 

138

--------------------------------------------------------------------------------



 

Agreement that are not Lenders under this Agreement (collectively, the “Exiting
Lenders”) under the Existing Credit Agreement are hereby terminated
simultaneously with the effectiveness of this Agreement.  After giving effect to
this Agreement, the Exiting Lenders shall no longer have any Commitments or
outstanding Loans.  Concurrently with the effectiveness of Agreement, each
Exiting Lender shall receive payment in full for all outstanding Obligations
owing to it under the Existing Credit Agreement.

 

11.11                 Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

11.12                 Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

 

11.13                 Replacement of Lenders.

 

If (i) any Lender requests compensation under Section 3.04 or gives notice
pursuant to Section 3.02, (ii) any Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, (iii) a Lender (a “Non-Consenting Lender”) does not
consent to a proposed change, waiver, discharge or termination with respect to
any Loan Document that has been approved by the Required Lenders as provided in
Section 11.01 but requires unanimous consent of all Lenders or all Lenders
directly affected thereby (as applicable) or (iv) any Lender is a Defaulting
Lender, then the Company may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that:

 

(a)                                 the Company shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 11.06(b);

 

139

--------------------------------------------------------------------------------



 

(b)                                 such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Company (in the case of all other amounts);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.04, a notice given
pursuant to Section 3.02 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter or eliminate the need for such notice to be given;

 

(d)                                 such assignment does not conflict with
applicable Laws; and

 

(e)                                  in the case of an assignment resulting from
a Lender becoming a Non-Consenting Lender, the applicable assignee shall have
consented to the applicable amendment, waiver or consent;

 

provided, further, that the failure by such Lender to execute and deliver an
Assignment and Assumption shall not impair the validity of the removal of such
Lender and the mandatory assignment of such Lender’s Commitments and outstanding
Loans and participations in L/C Obligations and Swing Line Loans shall
nevertheless be effective without the execution by such Lender of an Assignment
and Assumption.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

 

11.14                 Governing Law; Jurisdiction; Etc.

 

(a)                                 GOVERNING LAW.  THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS
EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK WITHOUT REGARD TO ITS RULES PERTAINING TO CONFLICTS OF LAWS
OTHER THAN GENERAL OBLIGATIONS LAW SECTION 5-1401.

 

(b)                                 SUBMISSION TO JURISDICTION.  EACH LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND

 

140

--------------------------------------------------------------------------------



 

AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR
IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  EACH LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 11.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.15                 Waiver of Right to Trial by Jury.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

11.16                 No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Loan Parties acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, the Arrangers, and the Lenders are arm’s-length commercial
transactions between the Loan Parties and their

 

141

--------------------------------------------------------------------------------



 

respective Affiliates, on the one hand, and the Administrative Agent, the
Arrangers, and the Lenders, on the other hand, (B) each of the Loan Parties has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) each of the Loan Parties is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent, the Arrangers and the Lenders each is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Loan Parties or any of their respective Affiliates, or any
other Person and (B) neither the Administrative Agent, the Arrangers, nor any
Lender has any obligation to the Loan Parties or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arrangers, the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Loan Parties and their respective
Affiliates, and neither the Administrative Agent, the Arrangers, nor any Lender
has any obligation to disclose any of such interests to the Loan Parties and
their respective Affiliates.  To the fullest extent permitted by Law, each of
the Loan Parties hereby waives and releases any claims that it may have against
the Administrative Agent, the Arrangers or any Lender with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.

 

11.17                 Electronic Execution of Assignments and Certain Other
Documents.

 

The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document to be signed in
connection with this Agreement, any other document executed in connection
herewith and the transactions contemplated hereby shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable Law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act; provided that notwithstanding
anything contained herein to the contrary the Administrative Agent is under no
obligation to agree to accept electronic signatures in any form or in any format
unless expressly agreed to by the Administrative Agent pursuant to procedures
approved by it; provided further without limiting the foregoing, upon the
request of the Administrative Agent, any electronic signature shall be promptly
followed by such manually executed counterpart.

 

11.18                 USA PATRIOT Act Notice.

 

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies such
Borrower, which information includes the name and address of such Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Borrower in accordance with the Act.  Each Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.

 

142

--------------------------------------------------------------------------------



 

11.19                 Judgment Currency.

 

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given.  The obligation of any Borrower in respect of any such
sum due from it to the Administrative Agent or any Lender hereunder or under the
other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender, as the case may be, of any
sum adjudged to be so due in the Judgment Currency, the Administrative Agent or
such Lender, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency.  If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent or any Lender from the applicable Borrower in
the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss.  If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the applicable Borrower (or to any other Person who may be entitled thereto
under applicable Law).

 

11.20                 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

 

Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any Lender or L/C Issuer that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-in Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent entity, or a bridge institution that may be issued to it
or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the Write-Down and Conversion Powers of any
EEA Resolution Authority.

 

11.21                 Acknowledgement Regarding any Supported QFCs.

 

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Swap Contract or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the

 

143

--------------------------------------------------------------------------------



 

resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Loan Documents and any Supported QFC may in fact be stated to be governed by the
laws of the State of New York and/or of the United States or any other state of
the United States):

 

(a)                                 In the event a Covered Entity that is party
to a Supported QFC (each, a “Covered Party”) becomes subject to a proceeding
under a U.S. Special Resolution Regime, the transfer of such Supported QFC and
the benefit of such QFC Credit Support (and any interest and obligation in or
under such Supported QFC and such QFC Credit Support, and any rights in property
securing such Supported QFC or such QFC Credit Support) from such Covered Party
will be effective to the same extent as the transfer would be effective under
the U.S. Special Resolution Regime if the Supported QFC and such QFC Credit
Support (and any such interest, obligation and rights in property) were governed
by the laws of the United States or a state of the United States. In the event a
Covered Party or a BHC Act Affiliate of a Covered Party becomes subject to a
proceeding under a U.S. Special Resolution Regime, Default Rights under the Loan
Documents that might otherwise apply to such Supported QFC or any QFC Credit
Support that may be exercised against such Covered Party are permitted to be
exercised to no greater extent than such Default Rights could be exercised under
the U.S. Special Resolution Regime if the Supported QFC and the Loan Documents
were governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

(b)                                 As used in this Section 11.21, the following
terms have the following meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. § 1841(k)) of such party.

 

“Covered Entity” means any of the following:  (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. § 5390(c)(8)(D).

 

11.22                 Release.

 

Each of the Lenders, the Swing Line Lender the L/C Issuer and the Administrative
Agent hereby agree to (a) the automatic release of any Lien on any property
granted to or held by the Administrative Agent under any Loan Document upon
(i) the Facility Termination Date or (ii) the Disposition of any property that
is sold or otherwise disposed to a non-Loan Party or as part of or in connection
with any sale or other disposition, in each case, permitted hereunder or under
any other Loan Document or in connection with the settlement of any Involuntary
Disposition (it being understood that the Administrative Agent’s Lien on the
proceeds received by the Loan Parties in connection with such Disposition or
Involuntary Disposition shall not be released), (b) release or

 

144

--------------------------------------------------------------------------------



 

subordinate any Lien on any property granted to or held by the Administrative
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by Section 8.01(i) or 8.01(o) or (c) the automatic release of any
Guarantor (i) ceasing to be a Subsidiary as a result of a transaction permitted
under the Loan Documents, or (ii) upon the Facility Termination Date.  The
Administrative Agent will, at the Company’s expense, promptly, and the Lenders,
the Swing Line Lender and the L/C Issuer authorize the Administrative Agent to,
(x) deliver to the applicable Loan Party any Collateral in the Administrative
Agent’s possession following the release of such Collateral and (y) execute and
deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted under the Collateral Documents, or to
subordinate its interest in such item, as applicable, or to release such
Guarantor from its obligations under the Guaranty, in each case in accordance
with the terms of the Loan Documents.

 

[SIGNATURE PAGES REDACTED]

 

145

--------------------------------------------------------------------------------